Production Sharing Comtrasct - Sesfers

Execution Copy

PRODUCTION SHARING CONTRACT

BETWEEN

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

AND

MARATHON PETROLEUM KDV B.V.

(Safen Block)
PREAMBLE
Article |
Article 2
Article 3
Article 4
Article 5
Article 6
Article 7
Article 8
Article 9
Article 10
Article 1
Article 12
Article 13

Article 14
Article 15
Article 16
Article 17
Article 18
Article 19
Article 20
Article 21
Article 22
Article 23

Production Sharing Contract - Saten

TABLE OF CONTENTS

DEFINITIONS

SCOPE OF THE CONTRACT

CONTRACT AREA

GOVERNMENT PARTICIPATION

OPERATOR

TERM OF THE CONTRACT

RELINQUISHMENTS

MANAGEMENT COMMITTEE

GUARANTEES

MINIMUM EXPLORATION WORK OBLIGATIONS
EXPLORATION WORK PROGRAMS AND BUDGETS
DISCOVERY AND DEVELOPMENT

DEVELOPMENT AND PRODUCTION WORK PROGRAMS AND

BUDGETS

NATURAL GAS

ACCOUNTING AND AUDITS,

CONTRACTOR'S RIGHTS AND OBLIGATIONS
USE OF LAND AND EXISTING INFRASTRUCTURE
ASSISTANCE FROM THE GOVERNMENT
EQUIPMENT AND MATERIALS

TITLE TO THE ASSETS

USE OF THE ASSETS

SUBCONTRACTING

PERSONNEL TRAINING AND TECHNOLOGICAL

ASSISTANCE
Article 24
Article 25
Article 26
Article 27
Article 28
Article 29
Article 30
Article 31
Article 32
Article 33
Article 34
Article 35
Article 36
Article 37
Article 38
Article 39
Article 40
Article 41
Article 42
Article 43

Article 44
Article 45
Article 46

Production Sharing Contract - Safen

ROYALTY

RECOVERY OF PETROLEUM COSTS

SHARING OF PROFIT PETROLEUM

VALUATION AND METERING OF CRUDE OIL AND NATURAL GAS
SALE OF GOVERNMENT SHARE

FINANCIAL PROVISIONS

CUSTOMS PROVISIONS

TAX PROVISIONS

CAPACITY BUILDING PAYMENTS ; PRODUCTION BONUSES
PIPELINES

UNITISATION

LIABILITY AND INSURANCE

INFORMATION AND CONFIDENTIALITY

ENVIRONMENTAL PROVISIONS

DECOMMISSIONING

ASSIGNMENT AND CHANGE OF CONTROL

FORCE MAJEURE

WAIVER OF SOVEREIGN IMMUNITY

ARBITRATION AND EXPERT DETERMINATION

GOVERNING LAW, FISCAL STABILITY, AMENDMENTS AND
VALIDITY

NOTICES
TERMINATION
COUNTERPARTS; EFFECTIVE DATE
Prodwetion Sharing Contract - Safen

Annexes:
Annex A CONTRACT AREA MAP AND LIST OF COORDINATES
Annex B ACCOUNTING PROCEDURE
Annex C FORM OF GUARANTEE
Production Sharing Contract - Safen

PRODUCTION SHARING CONTRACT
BETWEEN
The KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the “GOVERNMENT");
AND

MARATHON PETROLEUM KDY B.V., a company established and existing under the
laws of The Netherlands, whose registered office is at c/o Equity Corporate Services, Equity
Trust Co, N.V., Strawinskylaan 3105, Atrium 7th Floor 1077 ZX Amsterdam, The Netherlands.
(“Marathon”)

WHEREAS

(A) The GOVERNMENT wishes to develop the petroleum wealth of the Kurdistan
Region (as defined in this Contract) in a way that achieves the highest benefit to the
people of the Kurdistan Region and all of Iraq, using the most advanced techniques of
market principles and encouraging investment, consistent with the Constitution of
Traq including Article 112 thereof;

(B) In accordance with the Constitution of Iraq, the prevailing law of the Kurdistan
Region is the Kurdistan Region Law (as defined in this Contract), except with regard
to a matter wholly within the exclusive jurisdiction of the Government of [raq;

(C) The Parties affirm their ongoing commitment and adherence to the Principles and
Criteria of the Extractive Industries Transparency Initiative (EITI).

(D) The CONTRACTOR, together with its parent and ultimate parent, has

(i) the financial capability, and the technical knowledge and technical ability, to
carry out Petroleum Operations in the Contract Area (as defined in this
Contract) under the terms of this Contract;

(ii) a record of compliance with the principles of good corporate citizenship; and

(iii) a willingness to cooperate with the GOVERNMENT by entering into this
Contract, thereby assisting the GOVERNMENT to develop the Kurdistan
Region petroleum industry, thereby promoting the economic development of
the Kurdistan Region and Iraq and the social welfare of its people;

(E) — Marathon and Marathon Oil Corporation have provided the GOVERNMENT with a
Letter of Representations and Warranties dated concurrently herewith (the “Letter of
Representations”) as an inducement for the GOVERNMENT to enter into this
Contract, and which the GOVERNMENT is relying upon in entering into this
Contract.

(F) Concurrently with the signing of this Contract, Marathon Oil Corporation has
delivered a guarantee in favour of the GOVERNMENT as required by this Contract.
Prodwetion Sharing Contract - Safen

NOW THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS

Lt

ARTICLE 1 — DEFINITIONS

Capitalised terms and expressions in this Contract shall have the following meaning,
unless otherwise specified:

Abroad means outside of the Kurdistan Region and other parts of Iraq.
Accounts is defined in Article 15.1.

Accounting Procedure means the Accounting Procedure attached to this Contract as
Annex B and constituting an integral part of this Contract.

Act of Insolvency means, in respect of any Person, its insolvency, winding-up,
dissolution, administration or liquidation, the making by it of any arrangement or
composition with its creditors or the taking of possession by an encumbrancer of, or
the appointment of a receiver or administrative receiver over, the whole or any
substantial part of its property or assets or its ceasing or threatening to cease to carry
on business and any equivalent or analogous procedures by whatsoever name known
and in whatsoever jurisdiction. The "winding-up" of a Person also includes the
amalgamation, reconstruction, reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise), administration, dissolution, liquidation, merger
or consolidation of that person and any equivalent or analogous procedure under the
law of any jurisdiction in which that Person is incorporated, domiciled, or resident or
carries on business or has assets.

Adjacent Contract Area is defined in Article 34.
Adjustment Date is defined in Article 27.6.

Affiliated Company or Affiliate means, as regards any of the companies or entities
constituting the CONTRACTOR, a company or other legal entity which:

{a) controls a CONTRACTOR Entity; or
(b) is controlled by a CONTRACTOR Entity; or

(c) controls or is controlled by a company or entity which controls a
CONTRACTOR Entity,

but shall not include the GOVERNMENT in respect of a Public Company. For the
purpose of this definition, “control” means direct or indirect ownership or control of
the majority of the voting rights of the applicable entity at its shareholders’ meetings
or their equivalent,

Agreed Terms is defined in Article 14.10(a).
Prodwetion Sharing Contract - Safen

Applicable Law means, as of any time of determination, the laws of the Kurdistan
Region of Iraq and federal laws of Iraq recognised by the Government as applicable in
the Kurdistan Region.

Appraisal Area means the area defined in Article 12,2.

Appraisal Work Program and Budget is defined in Article 12.2.

Appraisal Report is defined in Article 12.4.

Appraisal Well means a well drilled for the purpose of evaluating the commercial
potential of a geological feature or a geological structure in which Petroleum has been
discovered.

Arm's-Length Sales means sales of Petroleum in freely convertible currencies
between sellers and buyers having no direct or indirect relationship or common
interest whatsoever with cach other that could reasonably influence the sales price.
Such Arm's- Length Sales shall exclude:

(a) sales between or among any of the CONTRACTOR Entities and their
respective Affiliates;

(b) sales involving the GOVERNMENT or the Government of Iraq; and

(c) sales involving exchanges and any transactions not relating to normal
commercial practices.

Assets means al! land, platforms, pipelines, plant, equipment, machinery, wells,
facilities and all other installations and structures and all Matcrials and Equipment.

Associated Natural Gas means (i) any Natural Gas dissolved in Crude Oil under
reservoir conditions and (ii) any residue gas remaining after the extraction of Crude
Oil from a reservoir.

Audit Request Period is defined in Article 15.3(a).

Available Associated Natural Gas is defined in Article 25.1.

Available Crude Oil is defined in Article 25.1.

Available Non-Associated Natural Gas is defined in Article 25.1.

Available Petroleum is defined in Article 25.1.

Barrel means a quantity of forty-two (42) US gallons as a unit to measure liquids, at a
temperature of sixty degrees (60°) Fahrenheit and pressure of fourteen point seven
(14.7) psi.

BOE means six thousand (6,000) standard cubic fect of Natural Gas to one Barrel of
Crude Oil.
Prodwetion Sharing Commact - Safer

Budgets means any budgets prepared by, or on behalf of, the CONTRACTOR
pursuant to this Contract and forming part of an Exploration Work Program and
Budget and/or an Appraisal Work Program and Budget and/or a Gas Marketing Work
Program and Budget and/or a Development Work Program and Budget and/or a
Production Work Program and Budget.

Calendar Year means a period of twelve (12) consecutive Months, commencing |
January and ending on 31 December of the same year.

Capacity Building Account means a segregated bank account with a reputable bank
in the name of, and maintained by, the GOVERNMENT, the sole purpose of which
is to support and finance infrastructure and capacity building projects in the Kurdistan
Region to be identified by the GOVERNMENT in its sole discretion.

Capacity Building Payment is defined in Article 32.1.
Chairman is defined in Article 8.1.
Change of Control is defined in Article 39.9.

Commercial Discovery means a Discovery which is potentially commercial when
taking into account all technical, operational, commercial and financial data collected
when carrying out appraisal works or similar operations, including recoverable
reserves of Petroleum, sustainable regular production levels and other material
technical, operational, commercial and financial parameters, all in accordance with
prudent international petroleum industry practice.

Commercial Production means the production of Petroleum from the Production
Area in accordance with an annual Production Work Program and Budget.

Constitution of Iraq means the permanent constitution of Iraq approved by the
people of Iraq in the general referendum of 15 October 2005,

Contract means this production sharing contract, including its Annexes A. B and C
that are an integral part hereof, as well as any extension, renewal, substitution or
amendment of this production sharing contract that may be agreed in writing by the
Partics in accordance with Article 43,7.

Contract Area means the area described and defined in Annex A attached to this
Contract and constituting an integral part of this Contract, and any modifications
made to that Annex in accordance with the provisions of this Contract, through
amendments, surrender, withdrawal, extension or otherwise.

Contract Year means a period of twelve (12) consecutive Months starting from the
Effective Date or any anniversary of the said Effective Date.

CONTRACTOR means, individually and jointly, cach CONTRACTOR Entity.

CONTRACTOR Entity means, as at any time of determination, a Party other than
the GOVERNMENT and each holder of all or part of the Government Interest (only
Production Sharimg Contract - Safen

to the extent it is a holder of all or part of the Government Interest). At any time when
there is only one Party constituting the CONTRACTOR, any reference to “the
entities constituting the CONTRACTOR” or the “CONTRACTOR Entities” or
similar reference, shall be construed as “the entity constituting the CONTRACTOR".

Corrupt Practices Laws means, as applicable:

(a) the Laws of the Kurdistan Region and of Iraq in respect of bribery, kickbacks,
and corrupt business practices;

(b) the Foreign Corrupt Practices Act of 1977 of the United States of America
(Pub. L, No, 95-213 §§ 101-104 et seg), as amended;

(c) the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed in Paris on 17 December 1997,
which entered into force on 15 February 1999, and the Convention’s
Commentaries;

(d) the Bribery Act 2010; and

(e) any other Law of general applicability relating to bribery, kickbacks, and
corrupt business practices.

Crude Oil means all liquid hydrocarbons in their unprocessed state or obtained from

Natural Gas by condensation or any other means of extraction.

Cumulative Costs is defined in Article 26.4,

Cumulative Revenues is defined in Article 26.4.

Decommissioning Costs means all the costs and expenditures incurred by the
CONTRACTOR when carrying out Decommissioning Operations, including those
defined in the Accounting Procedure.

Decommissioning Operations means any works, together with all related and
auxiliary activities, for decommissioning and/or removal and/or abandonment and
making safe all of the Assets and site restoration and remediation related thereto in
relation to any Production Arca,

Decommissioning Plan is defined in Article 38.7.

Decommissioning Reserve Fund is defined in Article 38.1 and includes all
contributions paid into such fund and all interest accumulated in such fund.

Deductible Amount is defined in Article 35.11.

Delivery Point means the point after extraction, specified in the approved
Development Plan for a Production Area, at which the Crude Oil, Associated Natural
Gas and/or Non-Associated Natural Gas is metered for the purposes of Article 27.5,
valued for the purposes of Article 27.1 and ready to be taken and disposed of,
consistent with prudent international petroleum industry practice, and at which a Party
Production Sharing Contract - Safen

may acquire title to its share of Petroleum under this Contract or such other point
which may be agreed by the Parties.

Development Costs means all the costs and expenditures incurred by the
CONTRACTOR when carrying out Development Operations, including those
defined in the Accounting Procedure.

Development Plan Tranche is defined in Article 32.3,

Development Operations means all development operations or works conducted in
accordance with a Development Plan up to the Delivery Point with a view to
developing a Production Arca, including: drilling of wells; primary and subsequent
recovery projects and pressure maintenance; survey, engineering, building and
erecting or laying of production plants and facilitics (including: separators;
compressors; generators; pumps and tankage; gathering lines; pipclines and all
facilities required to be installed for production, pressure maintenance, and treatment,
storage and transportation of Petroleum); obtaining of such materials, equipment,
machinery, items and supplies as may be required or expedient for the foregoing
activities; and all auxiliary operations and activities required or expedient for the
production of Petroleum from the Production Area.

Development Period is defined in Article 6.

Development Plan means a plan for development defined in Article 12.8.
Development Well means any well drilled after the date of approval of the
Development Plan for the purpose of producing Petroleum, increasing or accelerating
production of Petroleum, including injection wells and dry holes. Any well drilled
within a Production Area shall be deemed a Development Well.

Development Work Program and Budget means the development work program
and budget prepared pursuant to Article 13.2.

Discovery means a discovery of Petroleum within the limits of the Contract Area
resulting from Petroleum Operations carried out under this Contract, provided such
Petroleum is recoverable at the surface with a measurable flow utilising techniques
used in prudent international petroleum industry practice.

Dispute is defined in Article 42.1.

Dollar (USS) means the legal currency (dollar) of the United States of America
(USA).

Effective Date is defined in Article 46.1.
Environment Fund is defined in Article 23.9.
Equipment and Materials is defined in Article 19.1,
Production Sharing Cowtract - Safen

Exploration Costs means all the costs and expenditure incurred by the
CONTRACTOR when carrying out Exploration Operations, including those defined
in the Accounting Procedure.

Exploration Operations means any and all operations conducted with a view to
discovering Petroleum, including: any activitics necessary to commence operations;
any topographical, hydrographical, geological, geophysical, acrial and other surveys
and activities (including interpretations, analyses and related studics) to investigate
the subsurface for the location of Petroleum; drilling of shot holes, core holes and
stratigraphic test holes; spud, drilling, testing, coring, logging and equipping of
Exploration Wells or Appraisal Wells; procurement of such services, material,
equipment, machinery, items and supplies as may be required or expedient for the
foregoing activities; and all auxiliary operations and activities required or expedient
for the conduct of the foregoing activities.

Exploration Period is defined in Article 6,

Exploration Rental is defined in Article 6.3.

Exploration Well means any well drilled for the purpose of confirming a gcological
structure or stratigraphic unit in which no Discovery has previously been made by the
CONTRACTOR.

Exploration Work Program and Budget means the exploration work program and
budget prepared pursuant to Article 11.1.

Export Crude Oil is defined in Article 24.2.

Export Non-Associated Natural Gas is defined in Article 24,2.

Export Petroleum is defined in Article 24,2,

First Exploration Well is defined in Article 10.2(d).

First Production means the moment when Commercial Production of Crude Oil or
Non-Associated Natural Gas (as the case may be) first commences, by flowing at the
rate forecast in the Development Plan without interruption for a minimum of forty
eight (48) hours.

First Sub-Period is defined in Article 6.2(a).

Force Majeure is defined in Article 40.2.

Gas Development is defined in Article 14.10.

Gas Marketing Costs means all costs and expenditure incurred by the
CONTRACTOR when carrying out Gas Marketing Operations, including those
defined in the Accounting Procedure.

Gas Marketing Operations mcans any and all of the activities and operations
contemplated by Article 14.6,
Production Sharing Contract - Safen

Gas Marketing Work Program and Budget means the marketing work program
and budget prepared pursuant to Article 14,8,

Government Interest is defined in Article 4.1.

Government of Iraq means the Federal Government of the Republic of Iraq, which
holds office under the Constitution of Iraq and any minister, ministry, department,
sub-division, agency, authority, council, committee, or other constituent element
thereof and shall, without limitation, include any corporation owned and/or controlled
by any of the foregoing.

International Market Price is defined in Article 27,2.
Iraq means the entirety of the Republic of Iraq, including the Kurdistan Region.

Joint Operating Agreement means the agreement executed by the CONTRACTOR
Entities for the purpose of regulating between such entities the terms under which the
Petroleum Operations will be conducted, which agreement shall be: (a) consistent
with prudent intemational petroleum industry practice; (b) as between such entities,
supplementary to this Contract; and (c) consistent with the provisions of the Contract.

Kurdistan Region means the Federal Region of Kurdistan recognised by the
Constitution of Iraq and having the same meaning as ‘Region’ in the Kurdistan
Region Oil and Gas Law,

Kurdistan Region Law means all statutes, decrees, edicts, codes, orders, rules,
ordinances and regulations of the GOVERNMENT or of any other local, municipal,
territorial, provincial, or any other duly constituted governmental authority or agency
in the Kurdistan Region,

Kurdistan Region Oil and Gas Law means the Oil and Gas Law of the Kurdistan
Region — Iraq (Law No. 22 of 2007) as the same may be amended,

Law means any statutes, rules, codes, regulations, decisions, proclamations, notices,

directives, constitutions, instruments, rules of court, guidance, or any other instrument
of any governmental, intergovernmental, or supranational body, agency, department
or of any regulatory, self-regulatory or other authority or organisation having the
force and effect of a law (including Corrupt Practices Laws).

LCLA is defined in Article 42.1(b).

LIBOR means the London Inter-Bank Offered Rate at which Dollar deposits for one
(1) Month are offered in the inter-bank market in London, as quoted in the Financial
Times of London for the day in question. In the event that such rate is not published in
the Financial Times, it shall mean the London Inter-bank Offered Rate at which
Dollar deposits for one (1) Month are offered for the nearest day as quoted by
National Westminster Bank ple.

Management Committee is defined in Article 8.
Marathon is defined in the preamble.
Production Sharing Contract - Safen

Marathon Exploration Tranche is defined in Article 32.2.

Maximum Efficient Rate (*MER”) is defined in Article 16.12.

Minimum Exploration Obligations is defined in Article 10.1.

Minimum Financial Commitment means:

(a) in respect of the First Sub-Period, the amount set out in Article 10.2(d); and
(b) in respect of the Second Sub-Period, the amount set out in Article 10.3(b),
Month means a calendar month according to the Gregorian calendar,

Natural Gas means all gaseous Petroleum and inerts,

Non-Associated Natural Gas means any Natural Gas which is not Associated
Natural Gas,

Notice of Dispute is defined in Article 42.1.

Operator means the entity designated by the CONTRACTOR pursuant to Article 5,
which, in the name and on behalf of the CONTRACTOR, shall carry out all
Petroleum Operations, If at any time there exists more than one (1) Operator under
this Contract, any reference herein to the term ‘Operator’ shall be to each Operator
with respect to the parts of the Contract Area in which such Operator conducts
Petroleum Operations.

Parties means the GOVERNMENT and cach CONTRACTOR Entity, and “Party”
any of the Parties.

Permits means all licences, permits, consents, authorisations or other permissions, as
the context requires,

Person shall include natural and juristic persons (including corporations and
governmental agencies).

Petroleum means:
(a) any naturally occurring hydrocarbon in a gascous or liquid state;

(b) any mixture of naturally occurring hydrocarbons in a gaseous or liquid state;
or

(c) any Petroleum (as defined in paragraphs (a) and (b) above) that has been
returned to a Reservoir.

Petroleum Costs means all costs and expenditure incurred by the CONTRACTOR
for the Petroleum Operations, and which the CONTRACTOR is entitled to recover
under this Contract and its Accounting Procedure, including Decommissioning Costs,
Development Costs, Exploration Costs, Gas Marketing Costs and Production Costs,
Production Sharing Contract - Safew

Petroleum Field means a Reservoir or group of Reservoirs within a common
geological structure or stratigraphic unit, which may become part of a Production
Area pursuant to a Development Plan.

Petroleum Operations means al! Exploration Operations, Gas Marketing Operations,
Development Operations, Production Operations and Decommissioning Operations,
as well as any other activities or operations directly or indirectly related or connected
with the said operations (including health, safety and environmental operations and
activities) and authorised or contemplated by, or performed in accordance with, this
Contract.

Pipeline Costs is defined in Article 33.5.

Prescribed Person means (i) any public official of any public authority in the Region
or Iraq (/.e., any person holding a legislative, administrative or judicial office,
including any person employed by or acting on behalf of the Government or any
public authority in Iraq, including any legislative body); (ii) any political party or
political party official or candidate for office; and (iii) any Person acting on behalf of
or for the benefit any of the foregoing.

Production Area means such areas within the Contract Area designated as a
production area in an approved Development Plan prepared pursuant to Article 12.
For the avoidance of doubt, all superjacent or subjacent strata of the Reservoir in
which a Commercial Discovery is located are automatically included in the relevant
Production Area.

Production Bonus means any bonus due pursuant to Article 32.8 or 32.9.

Production Costs means all the costs and expenditure incurred by the
CONTRACTOR in carrying out the Production Operations, including those defined
in the Accounting Procedure.

Production Operations means any works, together with all related and auxiliary
activities, for the production of Petroleum from the start of Commercial Production,
including: extraction, injection, stimulation, pumping, treatment, storage, engineering,
operating, servicing, repairing, and maintaining any wells, plants, equipment,
pipelines, terminals and any other installations and facilities, and any related
operations and auxiliary operations, and storage and transportation of Petroleum from
the Production Area to the Delivery Point,

Production Rental is defined in Article 13.10-
Production Tranche is defined in Article 32.4.

Production Work Program and Budget shall mean the production work program
and budget prepared pursuant to Article 13.6.

Profit Crude Oil is defined in Article 26.1.
Profit Natural Gas is defined in Article 26.1,

10
Production Sharing Contract - Safer

Profit Petroleum is defined in Article 26.1.
Prohibited Act means, in respect of any Person, any of the following:

(a) the making, offering, or authorisation (including acquiescence) for the making
or offering any payment, revenue or profit participation, gifi, promise or other
advantage, whether directly or through any other Person, to or for the use or
benefit of any Prescribed Person in violation of the Laws of the Kurdistan
Region or the standards and principles of any Corrupt Practices Laws other
than the Laws of the Kurdistan Region;

(b) _ cither knowingly, or without conducting reasonable due diligence, entering
into any contract with a Prescribed Person in connection with or related to this
Contract or Petroleum Operations;

(c) defrauding or attempting to defraud or conspiring to defraud the
GOVERNMENT in connection with or related to this Contract or Petroleam
Operations; or

(d) _ failing to notify the GOVERNMENT reasonably promptly when a Prescribed
Person solicits any direct or indirect contract or other benefit from the
CONTRACTOR or a CONTRACTOR Entity in connection with or related
to this Contract or Petroleam Operations.

Proposed Contract is defined in Article 14.10{a).

Public Company means; (i) any entity created by the Kurdistan Region Oil and Gas
Law, including the Kurdistan Exploration and Production Company ; (ii) a legal entity
established by Applicable Law as a separate entity, whether or not fully autonomous
and whether or not having independent sources of revenue, to undertake commercial
activities on behalf of the GOVERNMENT, which legal entity cannot be declared
bankrupt under Applicable Law; and (iii) any separate and autonomous company
organised under Applicable Law which is controlled, directly or indirectly through a
wholly GOVERNMENT-owned and controlled entity, by the GOVERNMENT, the
Parliament or which is under the guidance of the GOVERNMENT or the Parliament
(whether or not in any such case partially or fully funded by the GOVERNMENT or
the Parliament). A department, division, or agency of the GOVERNMENT, whether
or not operating under a separate name, is not a Public Company.

Quarter means a period of three (3) consecutive Months starting on the first day of
January, April, July or October respectively.

Reservoir means a subsurface rock formation containing an individual and separate
natural accumulation of producible Petroleum characterised by a single natural
pressure system.

Revenues is defined in Article 26.4.
“R® Factor is defined in Article 26.4,

Royalty is defined in Article 24.1,

Il
1.2

13

Production Sharing Contract - Safen

Second Sub-Period is defined in Article 6.2(b).

Semester means a period of six (6) consecutive Months starting from the first day of
January or July respectively.

Senior Representatives is defined in Article 42,1(a).

Subcontractor means any entity of any contracting ticr providing services and/or
undertaking works relating to the Petroleum Operations directly or indirectly on
behalf of, the CONTRACTOR or any CONTRACTOR Entity.

Sub-Period and Sub-Periods are defined in Article 6.2.

Tax or Taxes means all current or future levies, dutics, payments, charges,
impositions, imposts, withholdings, fees, taxes (including value added tax or other
sales or transaction based tax, corporation tax, income tax, capital gains tax, stamp
duty, land tax, registration tax, capital and wealth tax, profit tax, dividend tax or
withholdings, transfer tax, customs duties, branch or permanent establishment tax or
withholdings, tax on income from movable capital and fixed tax on transfers) or
contributions payable to or imposed by the GOVERNMENT or any governmental
agencies, authorities or bodies, district, sub-district, or other political subdivisions of
or in the Kurdistan Region.

Second Exploration Well is defined in Article 10,3(b),

Work Program means any work program prepared by, or on behalf of, the
CONTRACTOR pursuant to this Contract and forming part of an Exploration Work
Program and Budget and/or an Appraisal Work Program and Budget and/or a Gas

Marketing Work Program and Budget and/or a Development Work Program and
Budget and/or a Production Work Program and Budget.

Vice-Chairman is defined in Article 8.1.

Unless the context otherwise requires or is specifically otherwise stated:

(a) _ headings are to be ignored;

(b) — “ineluding” and similar words do not imply any limitations;

{c) singular includes plural and vice versa.

a Person has “knowledge” or acts “knowingly” if a the relevant information is

actually known or should have been known by an officer, director, manager, site
operations manager, or other person with a supervisory or management function.

12
14

1.5

2.1

2.2

Production Sharing Contract - Safen

Reference to:

(a) an “Article” is to an article of this Contract and to a “Paragraph” is to a
paragraph in the Accounting Procedure;

(b) “gross negligence” and “grossly negligent” means, in the case of the
CONTRACTOR or any CONTRACTOR Entity, a marked and flagrant
departure from the standard of conduct of a reasonable and prudent person
acting in the circumstances at the time of the purported misconduct, or such
wanton and reckless conduct or omissions as constitutes in effect an utter
disregard for harmful, foreseeable, and avoidable consequences.

It is the intent of the Parties that ambiguities be resolved with reference to principles
and practices generally accepted in petroleum producing countries and in the
international petroleum industry.

ARTICLE 2 —SCOPE OF THE CONTRACT

This Contract is a production-sharing arrangement with respect to the Contract Area,
whereby the GOVERNMENT has the right, pursuant to the Constitution of Iraq, to
regulate and oversee Petroleum Operations within the Contract Arca,

The purpose of this Contract is to define the respective rights and obligations of the
Parties and the terms and conditions under which the CONTRACTOR shall carry out
all the Petroleum Operations.

By entering into this Contract, the GOVERNMENT grants the CONTRACTOR the
exclusive right and authority to conduct all Petroleum Operations in the Contract Area
as detailed in Article 3. The obligations of the CONTRACTOR constitute joint and
several obligations of the CONTRACTOR Entities, except where specifically
provided otherwise.

As of the Effective Date, Marathon is the only CONTRACTOR Entity, owns an
eighty percent (80%) undivided interest in the Petroleum Operations in respect of the
entire Contract Area, and is the CONTRACTOR.

Upon the CONTRACTOR'’s request, the GOVERNMENT shall provide and/or
procure all Permits relating to the Petroleum Operations required by the
CONTRACTOR to fulfil its obligations under this Contract, including those relating
to any extension and renewal periods and including those required by the Government
of Iraq. The GOVERNMENT (i) represents and warrants to the CONTRACTOR
that, as of the Effective Date, it has not done and has not omitted to do anything that
would cause the cancellation or suspension of this Contract or any Permit granted
under this Article 2,2 or pursuant to this Contract; and (ii) shall not do, or omit to do,
anything that would cause the cancellation or suspension of this Contract or any
Permit granted under this Article 2.2 or pursuant to this Contract, except in
accordance with this Contract. For the avoidance of doubt, nothing in this Article
shall affect the rights and obligations of the Parties pursuant to Article 43.
23

24

2.5

2.6

2.7

2.8

Production Sharing Contract ~ Safen

The CONTRACTOR shall conduct all Petroleum Operations within the Contract
Area at its sole cost, risk and peril on behalf of the GOVERNMENT, pursuant to this
Contract, including the following.

(a) Technical Services

The CONTRACTOR shall implement all technical, human and material
resources reasonably required for execution of the Petroleum Operations in
accordance with prudent international petroleum industry practice,

(b) Financial Services

The CONTRACTOR shail be solely responsible for funding Exploration
Operations and, in the event of a Commercial Discovery, Development,
Production and Decommissioning Operations, pursuant to this Contract,

For the funding of Petroleum Operations, the CONTRACTOR shall be
entitled to have recourse to third party financing.

(c) Administrative Services

The CONTRACTOR shall implement all appropriate management and
administration techniques for cxecution of the Petroleum Operations under
this Contract in accordance with prudent international petroleum industry
practice.

The CONTRACTOR shall be responsible to the GOVERNMENT for the conduct
of Petroleum Operations within the Contract Area pursuant to the terms of this
Contract,

Natural resources other than Petroleum are excluded from the scope of this Contract,
even if the CONTRACTOR discovers any such resources when executing its
obligations pursuant to this Contract.

The CONTRACTOR shall only be entitled to recover Petroleum Costs incurred
under this Contract in the event of a Commercial Discovery. Recovery of Petroleum
Costs shall occur within the limits provided under Article 25.

During the term of this Contract, Profit Crude Oil and Profit Natural Gas produced
from Petroleum Operations shall be shared between the Parties in accordance with the
provisions of Article 26.

For the execution of Petroleum Operations under this Contract, the CONTRACTOR
shall have the right to:

(a) freely access and operate within the Contract Area, as well as any facilities
associated with the Petroleum Operations, wherever they may be located;

(b) freely use access roads located within the Contract Area and outside the
Contract Area for the construction, installation, maintenance, operation and

14
(c)

()

(c)

()

Production Sharing Contract - Safer

removal of pipelines and other facilities required for the Petroleum
Operations;

freely use sand, water, electricity and any other natural resources located
inside or outside the Contract Arca for the Petroleum Operations;

use any qualified foreign and local personnel and/or Subcontractors required
for the conduct of Petroleum Operations in accordance with Articles 22 and
23. Any foreign personnel working in the Kurdistan Region shall require prior
authorisation of the GOVERNMENT (such authorisation not to be
unreasonably delayed or withheld) and the GOVERNMENT shall obtain any
authorisation required by the Government of Iraq;

import any goods, materials, equipment and/or services required for the
Petroleum Operations in accordance with Articles 19, 22 and 30; and

freely use land or property belonging to the Kurdistan Region, and the

GOVERNMENT will assist the CONTRACTOR with facilitating the use by
the CONTRACTOR of any private property in the Kurdistan Region.

ARTICLE 3 —- CONTRACT AREA

The initial Contract Area covers the Safen Block and extends over an area of four hundred
and twenty-four square kilometres (424 km’), as detailed and indicated on the map attached
in Annex A and is delimited by the following coordinates;

Longitude

4032 054 36 25 54

aS =
ser se

361311
36 19 23

is eal

15
Prodwetion Sharing Contract - Safer

3997 295 ~~ [3607 12

36 07 16

4019 967 36 19 23

| oe | 454 088 4008 427 361311

The GOVERNMENT, by execution of this Contract, hereby validates and approves the
foregoing co-ordinates of the Contract Area.

The total arca of the Contract Arca may be reduced only in accordance with the provisions of
this Contract.

ARTICLE 4— GOVERNMENT INTEREST; JOINT OPERATING AGREEMENT

4.1 The GOVERNMENT has a carried interest of twenty per cent (20%) (the
“Government Interest”) in the CONTRACTOR’ entitlement to Profit Petroleum,

4.2. The GOVERNMENT or any other holder of all or any part of the Government
Interest is not, in such capacity, a CONTRACTOR Entity. The GOVERNMENT or
any other holder of the Government Interest, whether in whole or in part, in such
capacity has no obligation or liability to the CONTRACTOR to contribute any share
of Petroleum Costs or any other liability or obligation of a CONTRACTOR Entity or
to the CONTRACTOR or any CONTRACTOR Entity,

4.3 Subject to Article 4.4, a holder of all or any part of the Government Interest is not, if
that is its only capacity under this Contract, entitled to any notices under this Contract
or entitled to provide any consents, except as specifically provided otherwise, but has
rights and obligations under Article 42.

4.4 Any term of this Contract may be waived or amended without the consent of a holder
of a Government Interest (in such capacity), unless such waiver or amendment would
change any right or obligation of a holder of a Government Interest.

4.5 Each Person, other than the GOVERNMENT or a Public Company, that is a holder
of all or part of the Government Interest is obligated to pay its proportionate share of
the Production Bonuses in accordance with Articles 32.8(b) and 32.9(b). If such a
holder of all or part of the Government Interest fails to pay all or any part of such
Production Bonuses: (i) the failure will not constitute a default by the
CONTRACTOR, (ii) the GOVERNMENT will have no remedies against the
CONTRACTOR as a consequence thereof, and (iii) the GOVERNMENT will not
be entitled to terminate this Contract or any CONTRACTOR Entity’s interests
hereunder.

The capacity of holder of the Government Interest, as it may arise pursuant to the
provisions of this Contract, shall in mo cvent impair the rights of the

16
46

4.7

48

49

4.10

Production Sharing Contract - Safen

CONTRACTOR to seek to settle a dispute or to refer such dispute to arbitration or
expert determination in accordance with the provisions of Article 42.

The provisions of Article 39 do not apply with respect to any assignment by any
holder of a Government Interest of all or any part of its Government Interest. The
assignment of the Government Interest is governed by this Article 4. A permitted
assignee of a holder of the Government Interest will have, in respect of the assigned
Government Interest, the same rights and obligations as the holder of the Government
Interest prior to the assignment.

The GOVERNMENT may at any time designate a Public Company as the holder of
all or any part of the Government Interest without the consent of, or prior notice to,
any other Party, The Public Company will be deemed a Party to this Contract only in
respect of its Government Interest, but will not be required to sign any formal
assignment or accession agreement except as required by the GOVERNMENT. The
GOVERNMENT and the Public Company will provide the CONTRACTOR with a
notice notifying the CONTRACTOR of such designation by the GOVERNMENT
to a Public Company, and the Contractor shall be entitled to rely on such notice for all
purposes under this Contract,

Only for the purposes of Article 37 of the Kurdistan Region Oil and Gas Law,
whenever and to the extent the Government Interest is held by a Public Company, the
Government [Interest shall be deemed held by the GOVERNMENT. The
GOVERNMENT incurs no liabilities or obligations (directly, indirectly, or
implicitly) to any other Party as a consequence of such deemed ownership. The
GOVERNMENT will not be deemed to guarantee any obligation of the Public
Company or any holder of all any part of the Government Interest.

Subject to Article 4.12, the GOVERNMENT may at any time assign all or part of its
Government Interest to a Person that is not a Public Company without the consent of
any other Party. Such assignee will be deemed a Party to this Contract only in respect
of its Government Interest, but will not be required to sign any formal assignment or
accession agreement unless otherwise required by the GOVERNMENT. Thc
GOVERNMENT and the Public Company will provide the CONTRACTOR with
such a notice, jointly signed by each, notifying the CONTRACTOR of such
assignment by the GOVERNMENT, and the Contractor shall be entitled to rely on
such notice for all purposes under this Contract.

Subject to Article 4.12, a Public Company may assign part or all of its Government
Interest to another Public Company, to the GOVERNMENT, or any other Person
without the consent of, or prior notice to, the CONTRACTOR or any
CONTRACTOR Entity, but may not make any assignments without the prior
consent of the GOVERNMENT and in accordance with any assignment and
novation or other agreements and conditions required by the GOVERNMENT. Any
assignment by a Public Company of all or part of its Government Interest to another
Public Company or any other Person without the prior consent of the
GOVERNMENT or in accordance with the requirements of the GOVERNMENT
will be void, The Public Company or the GOVERNMENT shall promptly notify the
CONTRACTOR of any assignments of the Government Interest held by such Public

17
4.11

4.12

4.13

Production Sharing Cantract « Safen

Company, and the Contractor will be entitled to rely on such notice for all purposes
under this Contract.

Subject to Article 4.12, a holder of all or part of the Government Interest, which is not
the GOVERNMENT or a Public Company, may assign part or all of its Government
Interest to any other Person without the consent of, or prior notice to, the
CONTRACTOR or any CONTRACTOR Entity. Such holder of all or part of the
Goverment Interest shall not make any assignments without the prior notice to and
consent of the GOVERNMENT and only in accordance with any assignment and
novation or other agreements and conditions required by the GOVERNMENT. Any
assignment by such holder of all or part of the Government Interest without the prior
consent of the GOVERNMENT or in accordance with the requirements of the
GOVERNMENT will be void, The assignor and the assignee shall jointly and
promptly notify the CONTRACTOR of any assignments of the Government Interest
pursuant to this Article 4.11, and the CONTRACTOR will be entitled to rely on such
notice for all purposes under this Contract.

Nothing under this Contract prohibits 2 CONTRACTOR Entity at any time from
offering to acquire and/or acquiring all or any part of the Government Interest from
any Person that is a holder of all or any part of the Government Interest. If at any time
any holder of all or any part of the Government Interest (including the
GOVERNMENT and a Public Company) intends to offer to sell all or part of its
Government Interest to any Person that is not a Public Company or the
GOVERNMENT, the applicable holder of the Government Interest shall timely
notify the CONTRACTOR of the availability of the Government Interest. No
CONTRACTOR Entity has any preemption or similar priority rights in respect of the
Government Interest, and the holder is not required to sell and assign to a
CONTRACTOR Entity,

The GOVERNMENT reserves the right (but is not obligated to any Party with
respect thereto) either to cancel or terminate any assignment of all or part of the
GOVERNMENT Interest to any Person, if the GOVERNMENT at any time
determines that such transfer constitutes (i) a violation of any Corrupt Practices Laws
applicable to the assignee of the Government Interest, (ii) a violation of any Corrupt
Practices Laws applicable to the assignor of such Government Interest, (iii) a
Prohibited Act, or (iv) would impair the ability of the CONTRACTOR or any
CONTRACTOR Entity to perform any of its material obligations under this Contract
as a consequence of the application of Laws applicable to such CONTRACTOR
Entity,

Upon any exercise by the GOVERNMENT of its rights under this Article 4.13, the
Government Interest will automatically revert to the GOVERNMENT.

The GOVERNMENT’s rights under this Article 4.13 are cxclusive to the
GOVERNMENT, are not subject to a claim from any CONTRACTOR Entity, and
Articles 41 and 42 do not apply with respect to this Article 4,13.

The GOVERNMENT expressly reserves all sovereign immunities in respect of any

Dispute arising out of or relating to this Article 4,13, and any Dispute with respect to
this Article 4 between the GOVERNMENT and any holder of a Government Interest

18
Production Sharing Contract - Safen

may only be resolved in accordance with the Applicable Laws of the Kurdistan
Region.

int it

4.14 The CONTRACTOR Entities, or any of them, shall not enter into any joint
operating agreement in respect of this Contract, except if the terms of such Joint
Operating Agreement have been approved by the GOVERNMENT, are in
compliance with Applicable Laws of the Kurdistan Region as of the date of the
approval by the GOVERNMENT, and do not require the affirmative vote of more
than seventy-five per cent (75%) of the participating interests for any decision of any
operating committee established under such Joint Operating Agreement. A joint
operating agreement must provide for the termination and release of any and all
encumbrances, preemption rights, and similar claims on the participating interest of a
CONTRACTOR Entity in the event of any termination of a CONTRACTOR Entity
by the GOVERNMENT pursuant to this Contract.

In the event of a proposed transfer by any CONTRACTOR Entity of part of a
participating interest under such Joint Operating Agreement:

(a) no transfer may be made: (i) which would result in the transferor or
transferee holding less than a five per cent (5%) participating interest,
and (ii) without the consent of the GOVERNMENT in accordance
with this Contract;

(b) the proposed third party assignee must demonstrate to the reasonable
satisfaction of each of the extant CONTRACTOR Entities that it has
the financial capability to perform its payment obligations under the
Contract and under the Joint Operating Agreement; and

(c) the proposed third party assignee shall cntcr into an instrument
satisfactory to each of the CONTRACTOR Entities and the
GOVERNMENT so as to assume and to perform the obligations of
the transferor.

19
5.1

32

$3

6.1

Production Sharing Contract - Safon

ARTICLE 5— OPERATOR

The CONTRACTOR designates Marathon to act as the Operator on behalf of the
CONTRACTOR for the execution of the Petroleum Operations. The
CONTRACTOR shall at any time have the right to appoint another entity as the
Operator, upon giving the GOVERNMENT not less than thirty (30) days prior
written notice of such appointment.

The CONTRACTOR shall submit to the GOVERNMENT for approval any
agreement to amend any Joint Operating Agreement regarding or regulating the
Operator's appointment and its conduct of Petroleum Operations on behalf of the
CONTRACTOR pursuant to this Contract prior to execution of such agreement.

Without limiting the GOVERNMENT’s rights under Article 45, if cither of the
following occur and on not less than 30 days’ prior notice from the
GOVERNMENT, the CONTRACTOR shal! appoint a replacement Operator as
soon as is reasonably practicable:

(a) an Act of Insolvency has occurred in respect of the Operator and, within such
30-day notice period, the CONTRACTOR has demonstrated to the
satisfaction of the GOVERNMENT that the Act of Insolvency (i) does not
apply or (ii) will not have any adverse effect on Petroleum Operations, and in
either case, the GOVERNMENT cancels its notice; or

(b) the CONTRACTOR is not fulfilling its obligations under this Contract as a
consequence of the acts or omissions of the Operator.
ARTICLE 6 —- TERM OF THE CONTRACT

This Contract comprises an Exploration Period and a Development Period, as
provided in this Article 6.

Exploration Period

6.2

The Exploration Period shall be for a base term of five (5) Contract Years from the
Effective Date (the “Base Exploration Term”). The Base Exploration Term is
extendable on a yearly basis in accordance with Article 6.5 up to a maximum term of
seven (7) Contract Years (the Base Exploration Term as so extended, the “Extended
Exploration Term”), The Exploration Period is subject to further extension beyond
the Extended Exploration Term as provided in Articles 6.6 and 6.7. The Exploration
Period is subject to early termination as provided in Article 6.4.

The Exploration Period consists of two (2) sub-periods, each of which is extendable
pursuant to Articles 6.5 and 6.6, provided the Exploration Period may not exceed the

Extended Exploration Term except as provided in Articles 6.6 and 6.7 (each such sub-
period, as it may be extended, a “Sub-Period”):

(a) a first Sub-Period of three (3) Contract Years (“First Sub-Period”); and
(b) a second Sub-Period of two (2) Contract Years (“Second Sub-Period”).

20
63

64

Production Sharing Contract - Safen

The CONTRACTOR will not be entitled to an extension of a Sub-Period under
Articles 6,5 and Article 6,6, as applicable, unless the CONTRACTOR has fulfilled:
(i) its Minimum Exploration Obligations applicable to such Sub-Period, or,(ii) in the
case of any further extensions of a Sub-Period pursuant to Article 6.6, its additional
minimum work obligations applicable to the preceding extension in accordance with
Article 6.6.

During the Exploration Period, the CONTRACTOR shall pay to the
GOVERNMENT an annual surface rental for the Contract Area, as the Contract
Area may be reduced by relinquishment pursuant to Article 7, of ten Dollars (US$10)
per square kilometre per Contract Year (“Exploration Rental”). The Exploration
Rental is due and payable in arrears on or before cach anniversary of the Effective
Date and on the last day of the Exploration Period or termination of this Contract
(whichever is carlicr), and is prorated in any Contract Year during which there has
been a relinquishment or expiry of the Exploration Period, based on actual number of
days in such Contract Year. Exploration Rental shall be considered as a Petroleum
Cost and shall be recoverable by the CONTRACTOR in accordance with the
provisions of Articles 1 and 25.

The Exploration Period will expire at the end of the First Sub-Period (as it may be
extended pursuant to Articles 6.5 and 6.6), and this Contract will automatically
terminate without further notice to the CONTRACTOR, unless any of the following
is applicable; (i) the CONTRACTOR has notified the GOVERNMENT at Icast
thirty (30) days prior to the expiry of the First Sub-Period of the CONTRACTOR’s
intention to enter into the Second Sub-Period, (ii) Article 6,7 is applicable, or (iii) the
Development Period has commenced.

The Exploration Period will terminate at the end of the Second Sub-Period (as it may
be extended pursuant to Articles 6,5 and 6.6), and this Contract will automatically
terminate without further notice to the CONTRACTOR, unless: (ii) Article 6.7 is
applicable, or (iii) the Development Period has commenced.

The CONTRACTOR shall have the right to withdraw from this Contract at any time
during the Exploration Period upon thirty (30) days prior notice to the
GOVERNMENT, provided either that: (i) the CONTRACTOR has completed the
Minimum Exploration Obligations relating to the then current Sub-Period, including
additional minimum work obligations in respect of any applicable extensions of the
applicable Sub-Period, or (ii) on or before the final day of such 30-day notice period,
the CONTRACTOR has paid to the GOVERNMENT the amounts specified in
Article 10.2 or Article 10.3, whichever is applicable, to the then current Sub-Period.

This Contract will terminate upon satisfaction of the withdrawal requirements in the
preceding paragraph.

If no Commercial Discovery has been made at the end of the Exploration Period
(including any extension as provided in Articles 6.6 and 6.7), this Contract will
automatically terminate without further notice to the CONTRACTOR.

The Exploration Period and the Contract shall terminate if and as of the date the
CONTRACTOR surrenders the entire Contract Area in accordance with Article 7.4.

21
6.5

6.6

6.7

Production Sharing Contract - Sajon

If the CONTRACTOR has fulfilled its Minimum Exploration Obligations for a Sub-
Period, but considers that additional work is necessary before deciding whether to:

(a) submit an Appraisal Work Program and Budget as provided under Article 12.2
in respect of a Discovery, or

(b) declare a Discovery as a Commercial Discovery in accordance with Article
12.6(a) or 14.5(a), which additional work may include the preparation and/or
execution of an Appraisal Work Program and Budget, as provided under
Article 12.2 and/or Gas Marketing Operations;

then the CONTRACTOR will be entitled to extensions, cach of no more than one (1)
Contract Year, of such Sub-Period. The Sub-Period plus the extensions provided in
accordance with this Article 6.5 may not exceed the Extended Exploration Term. To
exercise its right to an extension pursuant to this Article 6.5, the CONTRACTOR
must notify the GOVERNMENT of its intention to exercise such right of extension
and of the necessary duration of such extension at least thirty (30) days before the end
of the Sub-Period or the relevant extension,

Except as provided in the last sentence of this Article 6.6, if the CONTRACTOR
considers it has not completed its exploration evaluation of the Contract Area, the
CONTRACTOR will be entitled to an extension of the Exploration Period beyond
the Extended Exploration Term, provided: (i) the CONTRACTOR has notified the
GOVERNMENT, at least thirty (30) days prior to the end of the applicable Sub—
Period (as it may have been extended pursuant to Article 6.5), of the
CONTRACTOR 's exercise of such entitlement; and (ii) the CONTRACTOR’s
proposal for a minimum work obligation is acceptable to the GOVERNMENT for
such extension.

Any such extension shall not exceed one (1) Contract Year. Upon the expiry of such
extension and except as provided in the last paragraph of this Article 6.6, if the
CONTRACTOR considers it has still not completed its evaluation of the Contract
Area, the CONTRACTOR will be cntitled to a further extension of one (1) Contract
Year, provided: (i) that the CONTRACTOR has notified the GOVERNMENT
thereof at least thirty (30) days prior to the end of the first extension, and (ii) the
CONTRACTOR’s proposal for a minimum work obligation is acceptable to the
GOVERNMENT for such extension.

The right of the CONTRACTOR to receive each extension as provided in this
Article 6.6 will be subject to the GOVERNMENT’s determination that the
CONTRACTOR has satisfied its minimum work obligations with respect to the
preceding period and the GOVERNMENT'S approval of the proposed additional
minimum work obligation with respect thereto.

If a Discovery is made within the Exploration Period (including any extensions), and
if the CONTRACTOR considers it has not had time to complete sufficient Gas
Marketing Opcrations to declare the Discovery a Commercial Discovery pursuant to
Article 12.6(a) or 14,5(a), the CONTRACTOR will be entitled to request an
extension of the Exploration Period (including any extensions) beyond the
Exploration Term, provided, not less than thirty (30) days prior to the end of the

22
Prodietion Sharing Contract - Safen

Exploration Period (including any extensions), the CONTRACTOR: (i) so notifies
the GOVERNMENT and (ii) provides a proposal for Gas Marketing Operations to be
undertaken during such extension acceptable to the GOVERNMENT.

Subject to approval of the Gas Marketing Operations by the GOVERNMENT, any
such extension shall not cxeced two (2) Contract Years.

Upon the expiry of such extension, if the CONTRACTOR considers it has not
completed its Gas Marketing Operations, the CONTRACTOR will be entitled to
request a second extension of up to two (2) Contract Years, provided that, not less
than thirty (30) days prior to the end of the original extension, the CONTRACTOR:
80 notifies the GOVERNMENT and (ii) provides a proposal for Gas Marketing
Operations to be undertaken during such extension which is acceptable to the
GOVERNMENT.

Development Period

6.8

69

6.10

6.11

If the CONTRACTOR considers that a Discovery of Crude Oil and any Associated
Natural Gas is a Commercial Discovery, the CONTRACTOR shall have the
exclusive right to develop and produce such Commercial Discovery, pursuant to the
terms of this Contract. The Development Period for a Commercial Discovery of
Crude Oil and any Associated Natural Gas shall be twenty (20) years commencing on
the declaration of such Commercial Discovery by CONTRACTOR, in accordance
with Article 12.6(a), with an automatic right to a five (5) year extension.

If the CONTRACTOR considers that a Discovery of Non-Associated Natural Gas is
a Commercial Discovery, the CONTRACTOR shall have the exclusive right to
develop and produce such Commercial Discovery, pursuant to the terms of this
Contract. The Development Period for a Commercial Discovery of Non-Associated
Natural Gas shall be twenty (20) years, commencing on the declaration of such
Commercial Discovery by CONTRACTOR, in accordance with Article 12.6(a) or
Article 14,5(a), with an automatic nght to a five (5) year extension.

If Commercial Production from a Production Area is still possible at the end of its
Development Period as defined in Articles 6.8 or 6.9 then, upon the request of the
CONTRACTOR, the CONTRACTOR shall be entitled to an extension of such
Development Period under the same terms as those provided in this Contract, Such
request shall be made in writing by the CONTRACTOR at least six (6) Months
before the end of the Development Period.

The term of any such extension of the Development Period shall be:

(a) _ five (5) Years for Crude Oil and any Associated Natural Gas, and

(b) five (5) Years for Non-Associated Natural Gas,

The CONTRACTOR shall have the right to terminate Production Operations for any

Production Area at any time during the term of this Contract, subject to giving
notice to the GOVERNMENT of at least ninety (90) days. This Contract shall
7

72

73

74

TS

Prodwetion Sharing Contract - Safen

terminate on the expiry date of the last Production Area or when Production
Operations for all Production Areas have terminated.

ARTICLE 7 — RELINQUISHMENTS

Subject to the provisions of Articles 7.2 and 7,3, the CONTRACTOR shall surrender
portions of the Contract Area as follows:

(a) at the end of the Base Exploration Term (without any extensions), twenty five
per cent (25%) of the net area determined by subtracting the Production Areas
from the initial Contract Area;

(b) at the end of the first one-year extension to the Base Exploration Term granted
pursuant to Article 6.5 or Article 6.6, an additional twenty five per cent (25%)
of the net area determined by subtracting the Production Arcas from the
remaining part of the Contract Area; and

(c) at the end of the Exploration Period (including all extensions thereof), all of
the remaining area that is not in a Production Area.

For the application of Article 7.1:

(a) any areas already relinquished pursuant to Article 7.4 shall be deducted from
arcas to be surrendered; and

(b) the CONTRACTOR shall have the right to determine the area, shape and
location of the Contract Area to be kept, provided that such surrendered
portions of the Contract Area shall be in contiguous blocks.

If the relinquishment referred to in Article 7.1 can only be achieved by including part
of an Appraisal Area, then these percentages shall be reduced to exclude such
Appraisal Area.

During the Exploration Period, the CONTRACTOR may at the end of each Contract
Year surrender all or any part of the Contract Area by written notice sent to the
GOVERNMENT at least thirty (30) days in advance of the proposed date of
surrender, subject to the provisions of this Article 7.4, Such voluntary surrenders
during the Exploration Period shall be deemed equal to the obligatory relinquishments
referred to under Article 7.1. This Contract shall terminate in the event of the
surrender of the entire Contract Area.

No surrender provided under Article 7,4 shall exempt the CONTRACTOR from its
outstanding obligations under this Contract. In the event the CONTRACTOR clects
to surrender the entire Contract Area without having fulfilled the Minimum
Exploration Obligations relating to the then current Sub-Period as provided in Article
10.2 or Article 10.3, the CONTRACTOR shall pay to the GOVERNMENT the
relevant outstanding amount as detailed in Article 10.2 or Article 10.3, as the case
may be.

24
7.6

8.1

8.2

Production Sharing Contract - Safen

The CONTRACTOR shall notify the GOVERNMENT of the boundaries of the
portion of the Contract Arca to be relinquished by the CONTRACTOR at Icast thirty
(30) days in advance of the relevant date for relinquishment pursuant to Article 7.1.

ARTICLE 8- MANAGEMENT COMMITTEE

A Management Committee shall be established within thirty (30) days following the
Effective Date for the purpose of providing orderly direction of all matters pertaining
to the Petroleum Operations and the Work Programs. Within such period, cach of the
GOVERNMENT and the CONTRACTOR shall by written notice nominate its
respective members of the Management Committce and their deputies.

The Management Committee shall comprise two (2) members designated by the
GOVERNMENT and two (2) members designated by the CONTRACTOR.

Upon ten (10) days notice, each of the GOVERNMENT and the CONTRACTOR
may substitute any of its members of the Management Committee. The chairman of
the Management Committee shall be one of the members designated by the
GOVERNMENT (the “Chairman”). The vice-chairman of the Management
Committee shall be one of the members designated by the CONTRACTOR (the
“Vice-Chairman”). In the absence of the Chairman, the Vice-Chairman shall chair
the meeting.

Each Party shall have the right to invite a reasonable number of observers to attend
the meetings of the Management Committee in a non-voting capacity,

The Management Committee shall review, deliberate, decide and give advice,
suggestions and recommendations to the Parties regarding the following subject
matters:

(a) Work Programs and Budgets;
(b) the CONTRACTOR’s activity reports;

(c) production levels submitted by the CONTRACTOR, based on prudent
international petroleum industry practice;

(d) Accounts of Petroleum Costs;

(e) procurement procedures for potential Subcontractors, with an estimated sub-
contract value in excess of onc million Dollars ($1,000,000), submitted by the
CONTRACTOR in accordance with Article 19.3;

(f) Development Plan and Budget for cach Production Arca;

(g) | any matter having a material adverse affect on Petroleum Operations;

(h) any other subject matter of a material nature that the Parties are willing to
consider,

25
8.3

84

8.5

Production Sharing Contract - Safen

Each of the GOVERNMENT and the CONTRACTOR shall have one (1) vote in
the Management Committee. The Management Committee cannot validly deliberate
unless each of the GOVERNMENT and the CONTRACTOR is represented by at
least one (1) of its members or its deputy.

The Management Committee shall attempt to reach unanimous agreement on any
subject matter being submitted. In the event the Management Committee cannot
reach unanimous agreement, a second mecting shall be held within fourteen (14) days
to discuss the same subject matter and attempt to reach a unanimous decision.

Except as provided for in Article 8.4 and Article 8.5, in the event that no agreement is
reached at the second meeting, the Chairman shall have the tie-breaking vote.

In the event that, during the Exploration Period, no agreement is reached at the second
meeting of the Management Committee, as provided for in Article 8,3, or unanimous
approval is not obtained, as required pursuant to Article 8.5; then the proposal made
by the CONTRACTOR shall be deemed adopted by the Management Committee.

Notwithstanding the provisions of Article 8.3, and subject to Article 8.4, unanimous
approval of the Management Committee shal! be required for:

(a) —_ approval of, and any material revision to, any Exploration Work Program and
Budget prepared after the first Commercial Discovery in the Production Area
relating to such Commercial Discovery;

(b) approval of, and any material revision to, the Development Plan, the
production schedule, lifting schedule and Development and Production Work
Programs and Budgets;

{c) establishment of rules of procedure for the Management Committee;
(d) _ any insurance issues over which the Management Committee has authority;

(c) approval of, and any material revision to, procurement procedures for goods
and/or services, submitted by the CONTRACTOR in accordance with Article
19.3 (unless such procedures have been deemed approved by the Management
Committee in accordance with Article 19.3);

( approval of, and any material revision to, any proposed pipeline project,
submitted by CONTRACTOR in accordance with Article 33,3;

(g) approval of a first rate bank in which to place the Decommissioning Reserve
Fund, in accordance with Article 38.1;

(h) approval of, and any material revision to, any proposed Decommissioning
Plan submitted pursuant to Article 38.7 on any Decommissioning Work
Program and Budget or Gas Marketing Work Program and Budget;

aw any Terms of Reference which are required to be prepared and agreed for the
purposes of expert determination, pursuant to Article 42.2;

26
8.6

8.7

8.8

8.9

8.10

Production Sharing Contract - Safen

(j) approval of any costs in excess of ten per cent (10%) above any Budget;
(k) any matter having a material adverse effect on Petroleum Operations; and

(1) approval of CONTRACTOR'’s plans for the recruitment, integration and
training of CONTRACTOR Entity and GOVERNMENT personnel, in
accordance with Article 23.6.

Ordinary meetings of the Management Committee shall take place in the Kurdistan
Region, alternately at the offices of the GOVERNMENT and those of the
CONTRACTOR, or at any other location agreed between Parties, at least twice a
Contract Year prior to the date of the first Commercial Discovery and three times a
Contract Year thereafter.

Either the GOVERNMENT or the CONTRACTOR may call an extraordinary
meeting of the Management Committee to discuss important issues or developments
related to Petroleum Operations, subject to giving reasonable prior notice, specifying
the matters to be discussed at the meeting, to the other Party. The Management
Committee may from time to time make decisions by correspondence provided all the
members have indicated their approval of such decisions in such correspondence,

Unless at least one (1) member or its deputy of each of the GOVERNMENT and the
CONTRACTOR is present, the Management Committee shall be adjourned for a
period not to exceed cight (8) days. The Party being present shall then notify the other
Party of the new date, time and location for the meeting.

The agenda for meetings of the Management Committee shall be prepared by the
CONTRACTOR in accordance with instructions of the Chairman and communicated
to the Parties at least fifteen (15) days prior to the date of the mecting. The agenda
shall include any subject matter proposed by cither the GOVERNMENT or the
CONTRACTOR. Decisions of the Management Committee will be made at the
mectings, The CONTRACTOR shall be responsible for preparing and keeping
minutes of the decisions made at the meetings. Copies of such minutes shall be
forwarded to each Party for review and approval. Each Party shall review and
approve such minutes within ten (10) days of receipt of the draft minutes. A Party
who fails to notify in writing its approval or disapproval of such minutes within such
ten (10) days shall be deemed to have approved the minutes.

If required, the Management Committee may request the creation of a technical sub-
committee or any other sub-committee to assist it. Any such sub-committee shall be
composed of a reasonable number of experts from the GOVERNMENT and the
CONTRACTOR. After each meeting, the technical sub-committee or any other sub-
committee shall deliver a written report to the Management Committee.

Any costs and expenditure incurred by the CONTRACTOR for meetings of the
Management Committee or any technical sub-committee or any other sub-committee
shall be considered as Petroleum Costs and shall be recoverable by the
CONTRACTOR in accordance with the provisions of Articles 1 and 25.

27
91

9.2

93

10.1

10.2

Production Sharing Contract - Safen

ARTICLE 9 - GUARANTEES

Concurrently with the signing of this Contract, Marathon shall deliver to the
GOVERNMENT a payment guarantee of a parent company or ultimate parent
company, in form and content acceptable to the GOVERNMENT, in respect of
Marathon’s payment obligations with respect to the First Sub-Period pursuant to
Article 7,5 and the Marathon Exploration Tranche pursuant to Article 32,

Not later than sixty (60) days after the commencement of the Second Sub-Period, the
CONTRACTOR Entities shall provide the GOVERNMENT, if so required by the
GOVERNMENT pursuant to written notice received by each CONTRACTOR
Entity within thirty (30) days following commencement of the Second Sub-Period,
with a joint and several guarantee of such parent company or ultimate parent company
of each CONTRACTOR Entity in form and content acceptable to the
GOVERNMENT with respect to the obligations of the CONTRACTOR under
Article 7.5, Such guarantee shall be in the form and content as set forth in Annex C,
but only in respect of the stated payment obligations under Article 7.5.

In the event of an assignment by a CONTRACTOR Entity to a third party in
accordance with Article 39, a parent company or ultimate parent company of such
third party assignee acceptable to the GOVERNMENT must accede to the applicable
guarantee, effective as of the cffcctive date of the assignment, as a condition
precedent to the approval of the assignment by the GOVERNMENT.

ARTICLE 10 —- MINIMUM EXPLORATION WORK OBLIGATIONS

The CONTRACTOR shall start Exploration Operations within thirty (30) days of the
Management Committee's approval of the Exploration Work Program and Budget in
accordance with Article 8 The CONTRACTOR shall perform geological,
geophysical and/or drilling works as provided under Articles 10,2 to 10,3 (the
“Minimum Exploration Obligations”). The Minimum Exploration Obligations shall
be performed during cach Sub-Period in accordance with prudent international
petroleum industry practice.

During the First Sub-Period, the CONTRACTOR shall:

(a) carry out geological and geophysical studies, comprising the following:
(i) the compilation of a technical database;
(ii) the performance of a remote sensing study:

(iii) a field visit to verify initial geological and geophysical work and
remote sensing results and plan for two dimensional scismic
acquisition; and

(b) _ perform field work comprising structural, stratigraphic and lithologic mapping
and sampling;

28
(c)

(d)

Production Sharing Contract - Safer

acquire, process and interpret one hundred and fifty (150) line kilometres of
two dimensional seismic data, or a three dimensional seismic data program by
agreement between the Parties:

(i) committing for this purpose a minimum financial amount consistent
with prudent intemational petroleum industry practice and
commensurate with market conditions in the Kurdistan Region for
seismic services; and

(ii) subject to completion of the related geological survey works,
interpretation of any offset data and preparation for the tendering of the
seismic exploration activities, commencing seismic exploration
activities within six (6) months of the Effective Date or as soon as
practicable thereafter;

and

drill one (1) Exploration Well (the “First Exploration Well”), including
testing and coring as appropriate, committing for this purpose a minimum
financial amount of ten million Dollars (US$10,000,000) for such well.

10.3 During the Second Sub-Period, the CONTRACTOR shall;

(a)

(b)

acquire, process and interpret further seismic data (being either two
dimensional or three dimensional), if the CONTRACTOR considers that the
results from the First Exploration Well justify the acquisition of further
seismic data; and

drill one (1) Exploration Well (the “Second Exploration Well"), including
testing and coring as appropriate, committing for this purpose a minimum
financial amount of ten million Dollars (US$10,000,000), unless the data from
the First Exploration Well demonstrates that there is no reasonable technical
case for drilling the Second Exploration Well in the Contract Area.

10.4 Notwithstanding the provisions in Articles 10.2 to 10.3, for the execution of the
Minimum Exploration Obligations under Articles 10.2 to 10.3, it is agreed as follows:

(a)

(b)

{c)

Minimum Exploration Obligations in the Second Sub-Period shall only apply
in the event the CONTRACTOR has elected to notify the GOVERNMENT
that it will enter into the Second Sub-Period, in accordance with Article 6.4,

Subject to Article 10.4(a), the CONTRACTOR shall be required to meet its
Minimum Exploration Obligations for the applicable Sub-Period, even if this
entails exceeding the Minimum Financial Commitment for such Sub-Period.
If the CONTRACTOR has satisfied its Minimum Exploration Obligations
without having spent the total Minimum Financial Commitment for such Sub-
Period, it shall be deemed to have satisfied its Minimum Exploration
Obligations for such Sub-Period.

Each Exploration Well shall be drilled to the depth agreed by the Management
Committee unless:
Production Sharing Contract - Safen

i) the formation is encountered at a lesser depth than originally
anticipated;

(ii) basement is encountered at a lesser depth than originally anticipated:

(iii) in the CONTRACTOR’s sole opinion continued drilling of the
relevant Exploration Well presents a hazard due to the presence of
abnormal or unforeseen conditions;

(iv) insurmountable technical problems are encountered rendering it
impractical to continue drilling with standard equipment; or

(vy) petroleum formations are encountered whose penetration requires
laying protective casing that does not enable the depth agreed by the
Management Committee to be reached.

If drilling is stopped for any of the foregoing reasons, the Exploration Well
shall be deemed to have been drilled to the depth agreed by the Management
Committee and the CONTRACTOR shall be deemed to have satisfied its
Minimum Exploration Obligations in respect of the Exploration Well.

(d) Any geological or geophysical work carried out or any seismic data acquired,
processed or interpreted or any Exploration Well drilled or any other work
performed in excess of the Minimum Exploration Obligations and/or any
amounts spent in excess of the total Minimum Financial Commitment in any
given Sub-Period, shall be carried forward to the next Sub-Period or any
extension period and shall be taken into account to satisfy the Minimum
Exploration Obligations and/or the total Minimum Financial Commitment for
such subsequent Sub-Period or extension period.

(e) For the avoidance of doubt, if: (i) in the First Sub-Period, the
CONTRACTOR performs any of the Minimum Exploration Obligations
prescribed for the Second Sub-Period in Article 103; and (ii) the
CONTRACTOR has elected to notify the GOVERNMENT that it will enter
into the Second Sub-Period (in accordance with and subject to Article 6.4), the
performance of such Minimum Exploration Obligations shall be deemed to
satisfy the same Minimum Exploration Obligations for the Second Sub-Period.

ARTICLE Li - EXPLORATION WORK PROGRAMS AND BUDGETS

Within ninety (90) days following the Effective Date, the CONTRACTOR shall
prepare and submit to the Management Committee a proposed work program and
budget relating to Exploration Operations (the “Exploration Work Program and
Budget”) for the remainder of the Calendar Year. Thereafter, no later than 1 October
in cach Calendar Year, the CONTRACTOR shall submit a proposed Exploration
Work Program and Budget to the Management Committee for the following Calendar
Year,
11.2

113

114

ILS

11.6

12.1

Production Sharing Contract - Safen

Each Exploration Work Program and Budget shall include details of, but not be
limited to, the following:

(a) work to be undertaken;
(b) materials, goods and equipment to be acquired;

(c) cost estimate of services to be provided, including services by third parties
and/or Affiliated Companies of any CONTRACTOR Entity; and

(d) estimated expenditures, broken down by cost centre in accordance with the
Accounting Procedure.

The Management Committee shall meet within sixty (60) days following its receipt of
CONTRACTOR’s proposal to examine and approve the Exploration Work Program
and Budget,

If the GOVERNMENT requests any modification to the Exploration Work Program
and Budget, the Management Committee shall meet to discuss the Exploration Work
Program and Budget and proposed modifications thereto within the sixty (60) day
period referred to in Article 11.3. The CONTRACTOR shall communicate its
comments on any such requested modifications to the GOVERNMENT at the
mecting of the Management Committee or in writing prior to such meeting.

The CONTRACTOR shall be authorised to make expenditures not budgeted in an
approved Exploration Work Program and Budget provided that the aggregate amount
of such expenditures shall not cxcced ten per cent (10%) of the approved Exploration
Work Program and Budget in any Calendar Year and provided further that such
excess expenditures shall be reported as soon as is reasonably practicable to the
Management Committee, For the avoidance of doubt all excess expenditures shall be
recoverable by the CONTRACTOR in accordance with the provisions of Articles |
and 25, provided that any excess expenditures above the ten per cent (10%) limit shall
only be recovered with the unanimous approval of the Management Committee.

In cases of emergency, the CONTRACTOR may incur such additional expenditures
as it deems necessary to protect life, environment or property. Such additional
expenditures shall be reported promptly to the Management Committee. For the
avoidance of doubt, such additional expenditure shall be considered Petroleum Costs
and shall be recoverable by the CONTRACTOR in accordance with the provisions
of Articles | and 25.

ARTICLE 12 - DISCOVERY AND DEVELOPMENT

If the drilling of an Exploration Well results in a Discovery, the CONTRACTOR
shall notify the GOVERNMENT within forty-cight (48) hours of completing tests
confirming the presumed existence of such Discovery or within such longer period as
the CONTRACTOR reasonably requires to determine whether or not there is a
Discovery. Within thirty (30) days following notification of the said Discovery, the

31
Production Shoring Contract - Safen

CONTRACTOR shall present to the Management Committee all technical data then
available together with its opinion on the commercial potential of the said Discovery
(the “Discovery Report”). The CONTRACTOR shall provide in a timely manner
such other information relating to the Discovery as the GOVERNMENT may
reasonably request,

Appraisal Work Program and Budget
12.2 If, pursuant to Article 12.1, the CONTRACTOR considers that the Discovery has

123

commercial potential it shall, within ninety (90) days following notification to the
GOVERNMENT of the Discovery, submit an appraisal program in respect of the
Discovery (the “Appraisal Work Program and Budget") to the Management
Committee. The Management Committee shall examine the Appraisal Work Program
and Budget within thirty (30) days of its reccipt. If the GOVERNMENT requests any
modification to the Appraisal Work Program and Budget, the Management
Committee shall mect to discuss the Appraisal Work Program and Budget and the
requested modifications thereto within sixty (60) days from its receipt of the proposed
Appraisal Work Program and Budget. The CONTRACTOR shall communicate its
comments on any such requested modifications to the GOVERNMENT at the
meeting of the Management Committee or in writing prior to such mecting.

The Appraisal Work Program and Budget shall include the following:

(a) an appraisal works program and budget, in accordance with prudent
intemational petroleum industry practice;

(b) an estimated time-frame for completion of appraisal works; and

(c) the delimitation of the area to be evaluated, the surface of which shall not
exceed twice (2 x) the surface of the geological structure or prospect to be
appraised (the “Appraisal Area”).

If, following a Discovery, a rig acceptable to the CONTRACTOR is available to drill
a well, the CONTRACTOR may drill any additional Exploration Well or any
Appraisal Well deemed necessary by the CONTRACTOR before or during the
Management Committee's review of the Discovery Report provided in accordance
with Article 12.1 or its review of the Appraisal Work Program and Budget.

The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Appraisal Work Program and Budget provided that the aggregate amount of
such expenditures shall not exceed ten per cent (10%) of the approved Appraisal
Work Program and Budget in any Calendar Year and provided further that such
excess expenditures shall be reported as soon as is reasonably practicable to the
Management Committee. For the avoidance of doubt, all excess expenditures shall be
recoverable by the CONTRACTOR in accordance with the provisions of Articles I
and 25, provided that any excess expenditure above the ten per cent (10%) limit shall
only be recovered with the unanimous approval of the Management Committee.

In cases of emergency, the CONTRACTOR may incur such additional expenditures
as it deems necessary to protect life, environment or property. The CONTRACTOR

32
Production Sharing Contract - Safe

shall immediately report such additional expenditures to the Management Committee.
Such additional expenditure shall be considered Petroleum Costs and will be
recoverable by the CONTRACTOR in accordance with the provisions of Articles |
and 25.

Appraisal Report

124

The CONTRACTOR shall submit a detailed report relating to the Discovery (the
“Appraisal Report”) to the Management Committee within ninety (90) days
following complction of the Appraisal Work Program and Budget.

12.5 The Appraisal Report shall include the following:

(a) —_ geological conditions;

(b) _ physical properties of any liquids;

(c) sulphur, sediment and water content;

(d) _ type of substances obtained;

(e) Natural Gas composition;

() production forecast per well; and

(g) a preliminary estimate of recoverable reserves.

Declaration of Commercial Discovery
12.6 Together with its Appraisal Report, the CONTRACTOR shall submit a written
statement to the Management Committee specifying that:

{a) the CONTRACTOR has determined that the Discovery is a Commercial
Discovery;

(b) the CONTRACTOR has determined that the Discovery is not a Commercial
Discovery;

(c) the CONTRACTOR has determined that the Discovery is a significant
Discovery, which may become a Commercial Discovery subject to additional
exploration and/or appraisal works within or outside of the Appraisal Area; or

(d) the CONTRACTOR has determined that the Discovery is a significant
Discovery of Non-Associated Natural Gas, which may become a Commercial
Discovery subject to Gas Marketing Operations, in accordance with
Article 14.5,

12.7 In case the statement of the CONTRACTOR corresponds to Article 12.6(c), the

CONTRACTOR shall submit a Work Program and Budget to the Management
Committee within thirty (30) days following such statement. Any well drilled to
evaluate the said significant Discovery shall be considered an Exploration Well.

33
Prodwetion Sharing Contract - Safon

Development Plan

If the Discovery has been declared a Commercial Discovery by the CONTRACTOR
pursuant to Article 12.6(a) or Article 14.5(a), the CONTRACTOR shall submit a
proposed Development Plan to the Management Committee within one hundred
cighty (180) days following such declaration. The Development Plan shall be in
accordance with prudent international petroleum industry practice. Except with the
consent of the GOVERNMENT, such Development Plan shall include details of the
following as applicable:

12.8

(a)

(b)
(ce)
(d)
{e)

a)

(z)

(h)
@
10)
(k)
iv)

({m)

(n)

the delimitation of the Production Area, taking into account the results of the
Appraisal Report regarding the importance of the Petroleum Field within the

Appraisal Arca;

drilling and completion of Development Wells;

drilling and completion of water or Natural Gas injection wells;
laying of gathering pipelines;

installation of separators, tanks, pumps and any other associated production
and injection facilities for the production;

treatment and transportation of Petroleum to the processing and storage
facilities onshore or offshore;

laying of export pipelines inside or outside the Contract Area to the storage
facility or Delivery Point;

construction of storage facilities for Petroleum;

plan for the utilisation of Associated Natural Gas;
training commitment in accordance with Article 23;

a preliminary decommissioning and site restoration plan;

all contracts and arrangements made or to be made by the CONTRACTOR
for the sale of Natural Gas;

to the extent available, all contracts and arrangements made or to be made by
Persons in respect of that Natural Gas downstream of the point at which it is to
be sold by the CONTRACTOR and which are relevant to the price at which
(and other terms on which) it is to be sold by the CONTRACTOR or are
otherwise relevant to the determination of the value of it for the purposes of
this Contract, but not beyond the point at which it is first disposed of in an
Arm's Length Sale;

each CONTRACTOR Entity’s plans for financing its interest, if any; and

34
Production Sharing Contract - Safen

(o) any other operations not expressly provided for in this Contract but reasonably
necessary for Development Operations, Production Operations and delivery of
Petroleum produced, in accordance with prudent international petroleum
industry practice.

12.9 The Management Committee shall use its best efforts to approve the Development
Plan within sixty (60) days after its receipt of such plan. The Development Period for
each Commercial Discovery within a Development Plan shall be extended for the
number of days in excess of such sixty (60) day period that it takes for the
Management Committee to approve the Development Plan. The Development Plan
shall be considered approved by the GOVERNMENT if the GOVERNMENT,
through its representatives on the Management Committee, indicates its approval in
writing.

12.10 Ifthe GOVERNMENT requests any modifications to the Development Plan, then the
Management Committee shall meet within sixty (60) days of receipt by the
CONTRACTOR of the GOVERNMENT's written notification of requested
modifications accompanied by all the documents justifying such request, and shall
discuss such request. The CONTRACTOR shall communicate its comments on any
such requested modifications to the GOVERNMENT at such meeting or in writing
prior to such meeting. Any modification approved by the Management Committee at
such meeting or within a further period of thirty (30) days from the date of such
mecting shall be incorporated into the Development Plan which shall then be deemed
approved and adopted,

12.11 If the CONTRACTOR makes several Commercial Discoveries within the Contract
Area each such Commercial Discovery will have a separate Production Area. The
CONTRACTOR shall be entitled to develop and to produce each Commercial
Discovery and the GOVERNMENT shall provide the appropriate Permits covering
each Production Area..

ARTICLE 13 - DEVELOPMENT AND PRODUCTION WORK PROGRAMS AND
BUDGET

13.1 Upon the approval of the Development Plan by the Management Committee, the
CONTRACTOR shall start the Development Operations for the Commercial
Discovery in accordance with the Development Plan and prudent intcmational
petrolcum industry practice.

Approval of Development Works Program and Budget

13.2. Within ninety (90) days following approval of the Development Plan by the
Management Committee, the CONTRACTOR shall prepare and submit to the
Management Committee a proposed work program and budget for Development
Operations (the “Development Work Program and Budget”) to be carried out in the
Production Area for the duration of the Development Operations. Thereafter, no later
than 1 October in each Calendar Year, the CONTRACTOR shall submit to the
Management Committee updates in respect of its Development Work Program and

35
Production Sharing Contract - Safen

Budget. To enable the Management Committee to forecast expenditures, each
Development Work Program and Budget shall include details of the following:

(a) works to be carried out;
(b) material and equipment to be acquired by main categories;

(c) type of services to be provided, distinguishing between third parties and
Affiliated Companies of any CONTRACTOR Entity; and

(d) categories of gencral and administrative expenditure.

13.3. If any modification to the Development Work Program and Budget is requested by
the GOVERNMENT, the Management Committee shall meet to discuss the
Development Work Program and Budget and proposed modifications thereto within
sixty (60) days from its receipt of the proposed Development Work Program and
Budget. The CONTRACTOR shall communicate its comments on any such
requested modifications to the GOVERNMENT at the meeting of the Management
Committee or in writing prior to such meeting.

13.4 The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Development Work Program and Budget provided that the aggregate
amount of such expenditures shall not exceed ten per cent (10%) of the approved
Development Work Program and Budget in any Calendar Year and provided further
that such excess expenditures shall be reported as soon as is reasonably practicable to
the Management Committee. For the avoidance of doubt, all excess expenditures
shall be recoverable by the CONTRACTOR in accordance with the provisions of
Articles 1 and 25, provided that any excess expenditure above the ten per cent (10%)
limit shall only be recovered with the unanimous approval of the Management
Committee.

13.5 In cases of emergency, the CONTRACTOR may incur such additional expenditures
as it deems necessary to protect life, environment or property. Such additional
expenditures shall be reported promptly to the Management Committee. For the
avoidance of doubt, such additional expenditure shall be considered Petroleum Costs
and shall be recoverable by the CONTRACTOR in accordance with the provisions
of Articles | and 25.

Approval of Annual Production Works Programs and Budget

13.6 No later than 1 October of the Calendar Year preceding the estimated commencement
of production pursuant to an approved Development Plan and thereafter no later than
1 October in each Calendar Year, the CONTRACTOR shall prepare and submit to
the Management Committee a proposed work program and budget for Production
Operations (the “Production Work Program and Budget") for the following

Calendar Year. To enable the Management Committee to forecast expenditures, the
Production Work Program and Budget shall include details of the following:

(a) works to be carried out;

36
13,7

13.8

13.9

13.10

Production Sharing Contract « Safer

(b) material and equipment to be acquired by main categories;

(c) type of services to be provided, distinguishing between third partics and
Affiliated Companies of any CONTRACTOR Entity; and

(d) _ categories of general and administrative expenditure.

If any modification to the Production Work Program and Budget is requested by the
GOVERNMENT, the Management Committee shall meet to discuss the Production
Work Program and Budget and proposed modifications thereto within sixty (60) days
from its receipt of the proposed Production Work Program and Budget. The
CONTRACTOR shall communicate its comments on any such requested
modifications to the GOVERNMENT at the mecting of the Management Committee
or in writing prior to such meeting.

The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Production Work Program and Budget provided that the aggregate amount
of such expenditures shall not exceed ten per cent (10%) of the approved Production
Work Program and Budget in any Calendar Year and provided further that such
excess expenditures shall be reported as soon as reasonably practicable to the
Management Committee. For the avoidance of doubt, all excess expenditures shall be
recoverable by the CONTRACTOR in accordance with the provisions of Articles |
and 25, provided that any excess expenditure above the ten per cent (10%) limit shall
only be recovered with the unanimous approval of the Management Committee.

In cases of emergency, the CONTRACTOR may incur such additional expenditure
as it decms necessary to protect life, environment or property. Such additional
expenditures shall be reported promptly to the Management Committee, For the
avoidance of doubt, such additional expenditure shall be considered Petroleum Costs
and shall be recoverable by the CONTRACTOR in accordance with the provisions
of Articles | and 25.

After the commencement of Commercial Production the CONTRACTOR shall pay
to the GOVERNMENT, in arrears, an annual surface rental for the Production Arca,
of one hundred Dollars (US$100) per square kilometre per Contract Year
(“Production Rental”). Such Production Rental shall be considered as a Petroleum
Cost and shall be recoverable by the CONTRACTOR in accordance with the
provisions of Articles 1 and 25,

ARTICLE 14— NATURAL GAS

Use for the Petroleum Operations

14.1

To take account of specific conditions relating to Natural Gas and to promote its
development in the Kurdistan Region, the GOVERNMENT will grant specific
benefits to the CONTRACTOR on principles materially similar to those contained in
this Contract, including, consistent with the Kurdistan Region Oil and Gas Law, more
generous provisions in respect of the recovery of Petroleum Costs and the sharing of
Profit Petroleum than in respect of Crude Oil.

37
14.2

Production Sharing Contract - Safer

The CONTRACTOR may freely use any Natural Gas required for the Petroleum
Operations. If technically and economically justified and in line with international oil
and gas industry practice, the CONTRACTOR shall in priority use any Natural Gas
for the purpose of enhancing recovery of Crude Oil in accordance with prudent
international petroleum industry practice as follows.

Associated Natural Gas

14.3

Any excess Associated Natural Gas produced that is neither used in the Petroleum
Operations nor developed and sold by the CONTRACTOR shall, upon the
GOVERNMENT’s written request, be transferred at the first practicable delivery
point within the Contract Area as agreed between the Parties, free of charge to the
GOVERNMENT. In such case, the GOVERNMENT shall be solely responsible for
collecting, treating, compressing and transporting such Natural Gas from such agreed
delivery point and shall be solely liable for any additional direct and indirect costs
associated therewith. The construction and operation of required facilities as well as
the offtake of such excess Associated Natural Gas by the GOVERNMENT shall
occur in accordance with prudent international petroleum industry practice and shall
not interfere with the production, lifting and transportation of the Crude Oil by the
CONTRACTOR, For the avoidance of doubt, all expenditure incurred by the
CONTRACTOR up to such agreed delivery point shall be considered Petroleum
Costs and shall be recoverable by the CONTRACTOR in accordance with the
provisions of Articles | and 25.

In the event the GOVERNMENT finds a market for Associated Natural Gas, it shall
promptly give written notice to the CONTRACTOR, and the CONTRACTOR may
elect to participate in supplying such Associated Natural Gas within ninety (90) days
following notification thereof by the GOVERNMENT, If the CONTRACTOR
elects to participate in supplying Associated Natural Gas to such market, all
expenditures associated with any necessary facilities shall be paid for by the
CONTRACTOR. For the avoidance of doubt, such expenditure incurred shall be
considered Petroleum Costs and shall be recoverable by the CONTRACTOR in
accordance with the provisions of Articles | and 25.

Non Associated Natural Gas

14.4

14.5

Until an approved Natural Gas sales contract is executed in respect of all volumes of
Natural Gas expected to be produced, the CONTRACTOR shall be entitled during
the Exploration Period and the Development Period to carry out Gas Marketing
Operations, which may be conducted in stages.

If, pursuant to Article 12.6{d), the CONTRACTOR has determined that the
Discovery is a significant Discovery of Non-Associated Natural Gas, which may
become a Commercial Discovery subject to Gas Marketing Operations, it shall carry
out Gas Marketing Operations, at the end of which it shall submit a written statement
to the Management Committee specifying that:

(a) the CONTRACTOR has determined that the Discovery is a Commercial
Discovery; or

38
14.6

14.7

148

149

Prodwetion Sharing Contract - Safen

(b) the CONTRACTOR has determined that the Discovery is not a Commercial
Discovery.

For the purpose of this Contract, “Gas Marketing Operations” means any activity
under this Contract relating to the marketing of Non-Associated Natural Gas,
including any evaluation to find a commercial market for such Non-Associated
Natural Gas and/or to find a commercially viable technical means of extraction of
such Non-Associated Natural Gas and may include activities related to evaluating the
quantities of Non-Associated Natural Gas to be sold, its quality, the geographic
location of potential markets to be supplied as well as evaluating the costs of
production, transportation and distribution of the Non-Associated Natural Gas from
the Delivery Point to the relevant market.

All costs and expenditure incurred by the CONTRACTOR in the performance of the
activities in relation to the Gas Marketing Operations shall be considered Petroleum
Costs.

No later than | October of the Calendar Year preceding the Calendar Year in which
any Gas Marketing Operations are duc to occur, the CONTRACTOR shall prepare
and submit to the Management Committee its Gas Marketing Work Program and
Budget for the following Calendar Year. To enable the Management Committee to
forecast expenditures, the Gas Marketing Work Program and Budget shall include the
following:

{a) works to be carried out;

(b) type of services to be provided, distinguishing between third parties and
Affiliated companies of any CONTRACTOR Entity; and

(c) categories of general and administrative expenditure.

If any modification to the Gas Marketing Work Program and Budget is requested by
the GOVERNMENT, the Management Committee shall mect to discuss the Gas
Marketing Work Program and Budget and proposed modifications thereto within sixty
(60) days from its receipt of the proposed Gas Marketing Work Program and Budget,
The CONTRACTOR shall communicate its comments on any such requested
modifications to the GOVERNMENT at the meeting of the Management Committee
or in writing prior to such meeting.

The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Gas Marketing Work Program and Budget provided that the aggregate
amount of such expenditure shall not exceed ten per cent (10%) of the approved Gas
Marketing Work Program and Budget in any Calendar Year and provided further that
such excess expenditures shall be reported as soon as reasonably practicable to the
Management Committee, For the avoidance of doubt, all excess expenditures shall be
recoverable by the CONTRACTOR in accordance with the provisions of Articles |
and 25, provided that any excess expenditure above the ten per cent (10%) limit shal!
only be recoverable with the unanimous approval of the Management Committee.

39
Prodwetion Sharing Contract - Safen

14.10 If any Non-Associated Natural Gas is discovered within the Contract Area, and the
CONTRACTOR reasonably considers that the Non-Associated Natural Gas
Discovery will only be a Commercial Discovery if certain terms of this Contract are
amended, it shall be entitled to request amendments to this Contract, with its reasons.
The GOVERNMENT shall in good faith give reasonable consideration to the
CONTRACTOR's proposed amendment and reasons and the Parties shall in good
faith attempt to agree on the necessary amendments to the Contract. If the Parties are
unable to agree on such amendments, and the Exploration Period expires without the
CONTRACTOR having declared such Discovery to be a Commercial Discovery in
accordance with Article 12,6{a) or Article 14.5(a), and subsequently within a period
of eight (8) years from the end of such Exploration Period, the GOVERNMENT
reaches agreement with any third party to develop such Discovery (the “Gas
Development’), then the following provisions shall apply:

(a) cither before or upon agreement in relation to the Gas Development having
been reached (and whether or not such agreement is recorded in a fully termed
production sharing and/or operating or other like agreement), but before such
agreement is signed (the “Proposed Contract”) (subject only to the rights of
each CONTRACTOR Entity to pre-empt such Proposed Contract pursuant to
Article 14.10(b) and such conditions as may be applicable), the
GOVERNMENT shall, as soon as reasonably practicable after the occurrence
of such circumstances, serve on each of the CONTRACTOR Entities, a
notice to that effect and shall with such notice provide such information and
main terms of such agreement as the CONTRACTOR Entities may
reasonably request to determine if they will exercise their rights (the “Agreed
Terms”), including:

(i) the identity of such third party;
(ii) the effective date of the Proposed Contract;

(iii) the applicable commercial terms, including bonuses, royalties, cost
recovery, profit sharing, taxation and any other similar terms; and

(iv) all and any material conditions to which the Proposed Contract is
subject.

(b) Upon a request from any CONTRACTOR Entity, the GOVERNMENT will
provide all the CONTRACTOR Entitics with such further information and
terms as may be reasonably requested by any CONTRACTOR Entity.
Within one hundred and cighty days (180) days after receipt of a notice and
any further information under Article 14.10{a) in relation to a Proposed
Contract each of the CONTRACTOR Entities shall elect either:

(i) to enter into the Proposed Contract on the same or substantially similar
terms to the Agreed Terms, with the right to cost recover all Petroleum
Costs incurred under this Contract against all Petroleum revenucs
received under the Proposed Contract, up to any cost recovery limits
set out therein; or
Prodwetion Sharing Contract - Safen

{ii) to waive the aforesaid right of pre-emption in relation to the Proposed
Contract;

and shall serve notice accordingly upon the GOVERNMENT and all the
CONTRACTOR Entities and in default of receipt by the GOVERNMENT
of any such notice within such period of one hundred and eighty (180) days
such CONTRACTOR Entity shall be deemed conclusively to have served a
notice electing to waive its aforesaid right of pre-emption in relation to the
Proposed Contract,

(c) In the event that more than one of the CONTRACTOR Entities exercises its
rights under Article 14.10(b)(i) in relation to the Proposed Contract, then the
GOVERNMENT shall transfer or grant each such CONTRACTOR Entity
an interest in the Proposed Contract upon the Agreed Terms (in accordance
with Article 14.10(b)(i)) in the proportions in which their respective
percentage interests bear to the aggregate of their respective percentage
interests under the relevant Joint Operating Agreement (as it applied at the end
of the Exploration Period) or in such other proportions as such
CONTRACTOR Entities shall agree between them.

(d) In the event that one of the CONTRACTOR Entities cxercises its rights
under Article 14.10(b)(i) in relation to the Proposed Contract then the
GOVERNMENT shall transfer or grant the whole of the interest in the
Proposed Contract upon the Agreed Terms (in accordance with 14.10(b){i)) to
such CONTRACTOR Entity,

(c) In the cvent that none of the CONTRACTOR Entitics exercises its rights
under Article 14.10(b)(i) then the GOVERNMENT may enter into the
Proposed Contract on terms no more favourable to its counterparty than the
Agreed Terms and, in such case, the aforesaid rights of pre-emption shall
thereupon cease to apply in relation to the Proposed Contract.

14.11 If the pre-emption rights in Article 14.10 are not exercised and the GOVERNMENT
enters into the Proposed Contract with the third party concemed, the
GOVERNMENT will use its best endeavours to avoid any effect which may hamper
the Petroleum Operations of the CONTRACTOR while producing Petroleum.

Elaring

14.12 Flaring of Natural Gas in the course of activities provided for under this Contract, is
prohibited except (i) short-term flaring up to twelve (12) Months necessary for testing
or other operational reasons in accordance with prudent international petroleum
industry practice (which shall include the flaring of Associated Natural Gas to the
extent the CONTRACTOR considers that re-injecting Associated Natural Gas is not
justified technically and economically and provided the GOVERNMENT decides
not to take such Associated Natural Gas), or (ii) with the prior authorisation of the
GOVERNMENT, such authorisation not to be unreasonably withheld or delayed.
The CONTRACTOR shall submit such request to the GOVERNMENT, which shal!
include an evaluation of reasonable alternatives to flaring that have been considered

41
15.1

15.2

15.3

15.4

15.5

15.6

Prodwetion Sharing Commact - Safen

along with information on the amount and quality of Natural Gas involved and the
duration of the requested flaring.

ARTICLE 15— ACCOUNTING AND AUDITS

The CONTRACTOR shall keep in its offices in the Kurdistan Region copies of all
books and accounts of all revenues relating to the Petroleum Operations and all
Petroleum Costs (the “Accounts”), except during the Exploration Period, when the
CONTRACTOR shall be entitled to keep the Accounts at its headquarters Abroad.
The Accounts shall reflect in detail expenditure incurred as a function of the
quantities and value of Petroleum produced, and shall be kept for a period of five (5)
years. All Accounts which are made available to the GOVERNMENT in accordance
with the provisions of this Contract shall be prepared in the English language. The
Accounts shall be kept in accordance with prudent international petroleum industry
practice and in accordance with the provisions of the Accounting Procedure. The
Accounts shall be kept in Dollars, which shall be the reference currency for the
purposes of this Contract.

Within nincty (90) days following the end of each Calendar Year, the
CONTRACTOR shall submit to the GOVERNMENT a summary statement of all
Petroleum Costs incurred during the said Calendar Year. The summary statement
shall also include a profit calculation pursuant to the provisions of Article 26.

The GOVERNMENT shall have the right;

(a) ‘to request an audit of the Accounts with respect to cach Calendar Year within
a period of five (5) Calendar Years following the end of such Calendar Year
(the “Audit Request Period”); and

(b) to retain an auditor of international standing familiar with international
petroleum industry accounting practice to undertake or assist the
GOVERNMENT to undertake the audit.

Notwithstanding paragraphs (a) and (b) of this Article 15,3, the GOVERNMENT
shall have the right to audit the Accounts with respect to each Calendar Year at any
time in the case of manifest crror or fraud.

The reasonable cost of retaining an auditor pursuant to Article 15.3 shall be borne by
the CONTRACTOR and treated as a Petroleum Cost for the purpose of cost recovery
under Articles I and 25.

During the Audit Request Period for any Calendar Year but not thereafter, the
GOVERNMENT, acting reasonably and in accordance with pradent international
petroleum industry practice, may request in writing all reasonably available
information and justifications for its audit of Petroleum Costs.

Should the GOVERNMENT consider, on the basis of data and information available,

that the CONTRACTOR made a material mistake or there is any irregularity in
respect of the Accounts and considers that any corrections, adjustments or

42
15.7

15.8

15.9

Production Sharing Conmact - Safen

amendments should be made, the GOVERNMENT shall make any audit exceptions
in writing and notified to the CONTRACTOR within six (6) Months of the date of
request referred to in Article 15.3, and failure to give such written exception within
such time shall be deemed to be an acknowledgement of the correctness of the
CONTRACTOR'S Accounts.

In respect of any audit exception made by the GOVERNMENT in accordance with
Article 15.6, the CONTRACTOR shall then have sixty (60) days to make necessary
corrections, adjustments or amendments or to present its comments in writing or
request a meeting with the GOVERNMENT. The GOVERNMENT shall within
thirty (30) days of the CONTRACTOR’s response, notify the CONTRACTOR in
writing of its position on the corrections, adjustments, amendments or comments. If
thereafter there still exists a disagreement between the GOVERNMENT and the
CONTRACTOR, the dispute will be settled in accordance with Article 15.9.

In addition to the annual statements of Petroleum Costs as provided in Article 15,2,
the CONTRACTOR shall provide the GOVERNMENT with such production
statements and reports, as required pursuant to Article 16.3,

Any dispute between the Parties under this Article 15 that cannot be scttled amicably
within sixty (60) days of the GOVERNMENT’s final notice under Article 15.7, may
be submitted to an expert on the request of either the GOVERNMENT or the
CONTRACTOR in accordance with the provisions of Article 42.2, Notwithstanding
the provisions of Article 42, in this specific instance the decision of the expert shall
not necessarily be final and either Party may decide to submit the matter to arbitration
in accordance with the provisions of Article 42.1,

ARTICLE 16 - CONTRACTOR’S RIGHTS AND OBLIGATIONS

Permanent Representative

16.1 If not done already. within ninety (90) days following the Effective Date, cach
CONTRACTOR Entity shall open an office and appoint a permanent representative
in the Kurdistan Region, who may be contacted by the GOVERNMENT with regard
to any matter relating to this Contract and will be entitled to receive any
correspondence addressed to such CONTRACTOR Entity.

Conduct of Petroleum Operations

16.2 The CONTRACTOR shall carry out all Petroleum Operations in accordance with the

provisions of this Contract, prudent international petroleum industry practice and
applicable Kurdistan Region Law.

The CONTRACTOR shall be responsible for the conduct, management, control and
administration of Petroleum Operations and shall be entitled to conduct Petroleum
Operations in accordance with the provisions of this Contract. In conducting its
Petroleum Operations, the CONTRACTOR shall have the right to use any Affiliate
of each CONTRACTOR Entity, its and their Subcontractors, and the employces,
consultants, and agents of cach of the foregoing. The CONTRACTOR and all such

43
Prodwetion Sharing Contract - Safen

Persons shall at all times have free access to the Contract Area and any Production
Areas for the purpose of carrying out Petroleum Operations,

Information and Reports

16.3

The CONTRACTOR shall provide the GOVERNMENT with periodic data and
activity reports relating to Petroleum Operations. Said reports shall include details of
the following:

(a) information and data regarding all Exploration Operations, Development
Operations and Production Operations (as applicable) performed during the
Calendar Year, including any quantities of Petroleum produced and sold;

(b) data and information regarding any transportation facilities built and operated
by the CONTRACTOR;

(c) a Statement specifying the number of personnel, their title, their nationality as
well as a report on any medical services and equipment made available to such
personnel; and

(d) a descriptive statement of all capital assets acquired for the Petroleum
Operations, indicating the date and price or cost of their acquisition,

Réauiretseat for Petroleum Operati

16.4

The CONTRACTOR may freely use any Petroleum produced within the Contract
Area for the Petroleum Operations.

Supervision by the GOVERNMENT

16.5

The CONTRACTOR shall at all times provide reasonable assistance as may
reasonably be requested by the GOVERNMENT during its review and verification
of records and of any other information relating to Petroleum Operations at the
offices, worksites or any other facilities of the CONTRACTOR.

Upon giving reasonable prior notice to the CONTRACTOR, the GOVERNMENT
may send a reasonable number of representatives to the work-sites or any other
facilities of the CONTRACTOR in the Kurdistan Region to perform such reviews
and verifications. The representatives of the GOVERNMENT shall at all times
comply with any safety regulations imposed by the CONTRACTOR and such
reviews and verifications shall not hinder the smooth progress of the Petroleum
Operations.

Access to Facilities

16.6

For the performance of the Petroleum Operations, the CONTRACTOR, any Affiliate
of each CONTRACTOR Entity, its and their Subcontractors and the employees,
consultants and agents of each of the foregoing shall at all times be granted free
access to the Contract Area and to any facilities for the Petroleum Operations located
Production Sharing Canmact - Safen

within or outside of the Contract Area or within or outside the Production Area, for
the purpose of carrying out the Petroleum Operations.

Use of Facilities

16.7 Upon notice from the GOVERNMENT, the CONTRACTOR shall make available
to a reasonable number of representatives of the GOVERNMENT those of the
CONTRACTOR’s facilities which are necessary to enable such representatives to
perform their tasks related to this Contract and the Kurdistan Region Oil and Gas Law
including, in case of works to be performed on work sites, transportation,
accommodation and board, under the same conditions as those provided by the
CONTRACTOR for its own personnel.

Notwithstanding Article 16,8, the GOVERNMENT shall indemnify and hold
harmless each CONTRACTOR Entity against all losscs, damages and liability
arising under any claim, demand, action or proceeding brought or initiated against any
CONTRACTOR Entity by any representative of the GOVERNMENT in connection
with the access to or use of the facilities by such representatives.

Loss or Damage

16.8 The CONTRACTOR shall be responsible for any loss or damage caused to third
parties by its or its Subcontractors personnel solely and directly resulting from their
negligence, errors or omissions in accordance with applicable Kurdistan Region Law.

Intellectual Property Rights

16.9 In its Petroleum Operations, the CONTRACTOR shall respect any intellectual
property rights belonging to third parties.

Litigation

16,10 The CONTRACTOR shall as soon as reasonably practicable inform the
GOVERNMENT of any material litigation relating to this Contract.

Safety

16.11 The CONTRACTOR shall implement a health, safety and environment program and
take necessary measures to ensure hygiene, health and safety of its personnel carrying
out Petroleum Operations in accordance with prudent international petroleum industry
practice.

Said measures shall include the following:

(a) supplying first aid and safety equipment for each work area and maintaining a
healthy environment for personnel;

(b) reporting to the GOVERNMENT within seventy-two (72) hours of such
accident, any accident where personnel has becn injured while engaged in
Petroleum Operations and resulting in such personnel being unable to retum to
work;

45
Production Sharing Cantract - Safen

(c) implementing a permit-to-work procedure around hazardous equipment and
installations;

(d) providing safe storage areas for explosives, detonators and any other
dangerous products used in the operations;

(e) supplying fire-extinguishing equipment in each work area;

(f) for the purpose of taking control of any blow out or fire which could damage
the environment or Petroleum Field, in accordance with prudent intemational
petrolcum industry practice; and

(g) for the purpose of preventing any involuntary injection of fluids in petroleum
formations and production of Crude Oil and Natural Gas at rates that do not
conform to prudent international petroleum industry practice.

Production Rates

16.12 Subject to Article 43.2, in the event the production rate of the individual wells and
Reservoir of a Petroleum Field is to be set below the Maximum Efficient Rate
(“MER”) for the Reservoir, as provided for in the Development Plan, as a
consequence of a decision by the GOVERNMENT or any federal or intemational
regulatory body, the GOVERNMENT undertakes to allocate any such reduction
fairly and equitably among the various operators (including the GOVERNMENT)
then producing in the Kurdistan Region, pro rata their respective production rates. In
such event, the GOVERNMENT shall grant an extension of the Development Period
of any Production Area so affected for a reasonable period of time in order to produce
the Petroleum which would otherwise have already been produced, had the MER for
the individual wells and Reservoir of the Petroleum Field been maintained.

Legal Status

16.13 The respective rights, dutics, obligations and liabilities of the CONTRACTOR and
the GOVERNMENT under this Contract are to be understood as being separate and
individual and not joint and several. The Parties agree that this Contract shall not
create and shall not be deemed to have created a partnership or other form of
association between them.

Lifting

16.14 The GOVERNMENT and each CONTRACTOR Entity shall have the right and the
obligation to take in kind and separately sell or otherwise dispose of their respective
shares of Petroleum in accordance with Articles 25, 26 and 27, Upon approval of the
Development Pian, the Parties shall meet as soon as practicable to reach a detailed
agreement governing the lifting of Petroleum by cach such CONTRACTOR Entity.
Such lifting agreement shall include the following:

(a) the obligation of the GOVERNMENT and each CONTRACTOR Entity to
lift, regularly throughout each Calendar Year, their share of Petroleum
produced from the Production Area;
Prodwetion Sharing Contract - Safen

(b) notification procedures by the Operator to the GOVERNMENT and each
CONTRACTOR Entity regarding entitlements and availability of Petroleum
for lifting by each Party during each lifting period and nominations by cach
Party; and

(c) the right of the Parties to lift any Available Petroleum not scheduled for lifting
and/or not lifted by the other Party during each such lifting period.

16.1S The CONTRACTOR Entities shall sell and transfer to the GOVERNMENT, upon

17.1

17.2

written request of the GOVERNMENT, any amounts of Crude Oil that the
GOVERNMENT shall deem necessary to meet Kurdistan Region internal
consumption requirements, The sales price of such Crude Oil shall be the
International Market Price, The GOVERNMENT shall provide _ the
CONTRACTOR Entitics with not less than six (6) Months' advance written notice of
its intention to buy such Crude Oil.

Payments shall be made in Dollars and otherwise on terms consistent with prudent
international petroleum industry practice. The CONTRACTOR Entities’ obligation
to sell Crude Oil to the GOVERNMENT shall be, with the other operators (including
the GOVERNMENT) then producing in the Kurdistan Region, pro rata to their

respective production rates.

ARTICLE 17 — USE OF LAND AND EXISTING INFRASTRUCTURE

The GOVERNMENT shall make available to the CONTRACTOR any land or
property in the Kurdistan Region required for the Petroleum Opcrations; provided,
however, the CONTRACTOR shall not request to use any such land unless there is a
real need for it. The CONTRACTOR shall have the right to build and maintain,
above and below ground, any facilities required for the Petroleum Operations.

If it becomes necessary for conduct of the Petroleum Operations to occupy and use
any land or property in the Kurdistan Region belonging to third parties, the
CONTRACTOR shall endeavour to reach amicable agreement with the owners of
such land. If such amicable agreement cannot be reached, the CONTRACTOR shail
notify the GOVERNMENT. On reccipt of such notification:

{a} the GOVERNMENT shall determine the amount of compensation to be paid
by the CONTRACTOR to the owner, if occupation will be for a short
duration; or

(b) the GOVERNMENT shall expropriate the land or property in accordance
with applicable Kurdistan Region Law, if such occupation will be long lasting
or makes it henceforth impossible to resume original usage of such land or
property. Any property rights shall be acquired by and recorded in the name
of the GOVERNMENT, but the CONTRACTOR shall be cntitled free use
of the land or property for the Petroleum Operations for the entire duration of
this Contract.

47
17.3

17.4

17.5

17.6

Production Staring Contract - Safen

The amount of the compensation in Article 17.2(a) shall be fair and reasonable, in
accordance with Article 29 of the Kurdistan Region Oil and Gas Law, and shall take
into account the rights of the owner and any effective use of the land or property by
its owner at the time of occupation by the CONTRACTOR. All reasonable costs,
expenditures and fair and reasonable compensation (as required pursuant to Article 29
of the Kurdistan Region Oil and Gas Law) which results from such expropriation
shall be borne by the CONTRACTOR, For the avoidance of doubt, such costs,
expenses and compensation incurred by the CONTRACTOR shall be considered
Petroleum Costs and shall be recoverable by the CONTRACTOR in accordance with
the provisions of Articles ] and 25,

For its Petroleum Operations, the CONTRACTOR shall have the right in the
Kurdistan Region to use, subject to Applicable Law, any railway, tramway, road,
airport, landing field, canal, river, bridge or waterway, any telecommunications
network and any existing pipelines or transportation infrastructure, on terms no less
favourable than those offered to other entities and, unless generally in force, to be
mutually agreed.

Under national emergencies due to environmental catastrophe or disaster, or internal
or external war, the GOVERNMENT shall have the right to request to use any
transportation and communication facilitics installed by the CONTRACTOR. In
such cases, the request shall originate from the Minister of Natural Resources. For the
avoidance of doubt, such costs, expenses or liabilitics incurred by the
CONTRACTOR hereunder shall be considered Petroleum Costs and shall be
recoverable by the CONTRACTOR in accordance with the provisions of Articles |
and 25.

For its Petroleum Operations, the CONTRACTOR shall have the right in the
Kurdistan Region to clear land, excavate, drill, bore, construct, erect, place, procure,
operate, emit and discharge, manage and maintain ditches, tanks, wells, trenches,
access roads, excavations, dams, canals, water mains, plants, reservoirs, basins,
storage and disposal facilities, primary distillation units, extraction and processing
units, separation units, sulphur plants and any other facilities or installations for the
Petroleum Operations, in addition to pipelines, pumping stations, generators, power
plants, high voltage lines, telephone, radio and any other telecommunications systems,
as well as warchouses, offices, sheds, houses for personnel, hospitals, schools,
premises, dikes, vehicles, railways, roads, bridges, airlines, airports and any other
transportation facilities, garages, hangars, workshops, foundries, repair shops and any
other auxiliary facilities for the Petroleum Operations and, generally, everything
which is required for its performance of the Petroleum Operations. The
CONTRACTOR shail have the right to select the location for these facilities.

For its Petroleum Operations, the CONTRACTOR shall have the right in the
Kurdistan Region, subject to compliance with applicable Kurdistan Region Law, to
remove and use the topsoil, fully-grown timber, clay, sand, lime, gypsum, stones
(other than precious stones) and other similar substances as required for its Petroleum
Operations.

The CONTRACTOR shall have the right in the Kurdistan Region to take or use any
water necessary for the Petroleum Operations provided it does not damage any

48
17.7

17.8

17.9

18.1

Production Sharing Contract - Safen

existing irrigation or navigation systems and that land, houses or watering points
belonging to third parties are not deprived of their use.

The GOVERNMENT shall have the right in the Kurdistan Region to build, operate
and maintain roads, railways, airports, landing strips, canals, bridges, protection dams,
police stations, military installations, pipelines and telecommunications networks in
the Contract Area, provided this does not imcrease the costs, or compromise or have a
material adverse effect on the performance of the Petroleum Operations. If the
construction, operation and maintenance of such facilities by the GOVERNMENT
results in increased cost or expense for the CONTRACTOR then, for the avoidance
of doubt, such cost and expense shall be considered Petroleum Costs and shall be
recoverable by the CONTRACTOR in accordance with the provisions of Articles |
and 25,

Upon request of the CONTRACTOR, the GOVERNMENT shall prohibit the
construction of residential or commercial buildings in the vicinity of facilities used for
the Petroleum Operations that may be declared dangerous duc to the Petroleum
Opcrations and to prohibit any interference with the use of any facilities required for
the Petroleum Operations.

Access to the Contract Area may be granted pursuant to an access authorisation, as
shall be defined in, and consistent with, the Kurdistan Region Oil and Gas Law to
authorised third parties on reasonable terms and conditions (including coordination),
including Persons authorised to construct, install and operate structures, facilities and
installations, and to carry out other works, provided that nothing in such access
authorisation or in this Article 17.9 authorises the holder of an access authorisation to
drill a Well or to perform any Petroleum Operations in Contract Area.

The GOVERNMENT shall give the CONTRACTOR adequate advance notice of
any aceess authorisation in respect of the Contract Area and shall not grant any access
authorisation in respect of the Contract Area until it has taken into account any
submissions made by the CONTRACTOR nor in such a way that there is undue
interference with or hindrance of the rights and activities of the CONTRACTOR.

ARTICLE 18 — ASSISTANCE FROM THE GOVERNMENT
To the extent allowed by Kurdistan Region Law and Iraqi law and at the specific
request of the CONTRACTOR, the GOVERNMENT shall take all necessary steps
to assist the CONTRACTOR Entities in, but not limited to, the following areas;

(a) securing any necessary Permits for the use and installation of means of
transportation and communications;

(b) securing regulatory Permits in matters of customs or import/export;
(c) securing entry and exit visas, work and residence permits as well as any other

administrative Permits for cach CONTRACTOR Entity’s, its Affiliate’s and
its Subcontractors’ foreign personnel (including their family members)

49
18,2

19.1

19.2

19.3

19.4

Prodwetion Sharing Contract - Safen

working in the Kurdistan Region and any other part of Iraq during the
implementation of this Contract;

(d) securing any necessary Permits to send Abroad documents, data or samples for
analysis or processing for the Petroleum Operations;

(e) relations with federal and local authorities and administrations, including for
the purposes of the remainder of this Article 18.1;

(f securing any necessary environmental Permits;

(g) obtaining any other Permits requested by any CONTRACTOR Entity for the
Petroleum Operations;

(h) access to any existing data and information, including data and information
relating to the Contract Area held by previous operators or contractors; and

(i) providing all necessary security for Petroleum Operations.

Within the scope of services to be provided under this Article 18, reasonable and duly
justified expenses incurred by the GOVERNMENT or paid to third parties shall be
charged to the CONTRACTOR and shall be considered Petroleum Costs and shall be
recoverable by the CONTRACTOR as Petroleum Costs in accordance with the
provisions of Articles | and 25.

ARTICLE 19 — EQUIPMENT AND MATERIALS

The CONTRACTOR shall supply, or procure the supply of, all materials, equipment,
machinery, tools, spare parts and any other items or goods required for the Petroleum
Operations (“Equipment and Materials").

Said Equipment and Materials shall be provided by the CONTRACTOR in
accordance with the relevant Work Programs and Budgets.

As soon as possible after the Effective Date, the CONTRACTOR shall provide the
Management Committee with a copy of its procedures for procurement of Equipment
and Materials and/or services for the Petroleum Operations as required by the
provisions of Article 8.2 (e), including the criteria for tender evaluation, which
procedures and criteria shall provide for fair and transparent tender evaluation and be
in accordance with prudent international petroleum industry practice, Applicable Law,
and to assure no such contract will constitute a Prohibited Act. If the Management
Committee does not request any modifications to the procurement procedures within
thirty (30) days after receiving such procedures, the procedures shall be deemed
approved by the Management Committee.

The CONTRACTOR shall give priority to Equipment and Materials that are readily
available in the Kurdistan Region and other parts of Iraq to the extent their price,
grade, quality, quantity, specifications, purchase, delivery and other commercial and
technical terms are comparable in all material respects with those generally available
in the international petroleum industry and to the extent that the procurement of such

50
20.1

20.2

20.3

2L1

21.2

22.1

22.2

Production Sharing Contract - Safen

Equipment and Materials will not cause any CONTRACTOR Entity or its Affiliates
to violate any Law applicable to it or constitute a Prohibited Act.

ARTICLE 20 ~ TITLE TO ASSETS

During the Exploration Period, any Assets acquired by the CONTRACTOR for the
Petroleum Operations shall remain the property of the CONTRACTOR, the
CONTRACTOR Entities, their Affiliates or their Subcontractors, as the case may be.

During the Development Period, subject to Article 21, all Assets acquired by the
CONTRACTOR for the Petroleum Operations shall become the property of the
GOVERNMENT upon the completion of the recovery of the costs of all such assets
by the CONTRACTOR, or the end of the Contract, whichever is the earlier.

The provisions of Article 20.2 shall not apply to any Asscts leased by the
CONTRACTOR or belonging to an Affiliated Company of a CONTRACTOR
Entity or belonging to its or their Subcontractors or its or their employces.

ARTICLE 21 — USE OF THE ASSETS

The CONTRACTOR shall have the exclusive right to use, free of any charge, all
Assets described in Article 20, both before and after recovery of the cost of the same,
for the Petroleum Operations, as well as for any petroleum operations under other
agreements in the Kurdistan Region to which it or any of its Affiliates is a party,
provided that the Petroleum Operations take priority, The GOVERNMENT agrees
not to transfer or otherwise dispose of any of such Assets without the
CONTRACTOR?’s prior written approval,

The CONTRACTOR may freely move to the Contract Area any Assets from any
relinquished portion of the Contract Area, or from any other area in the Kurdistan

Region.

ARTICLE 22 - SUBCONTRACTING

The CONTRACTOR shall ensure that any Subcontractors it engages have all the
requisite experience and qualifications.

The CONTRACTOR shall give priority to Subcontractors from the Kurdistan
Region and other parts of Iraq to the extent their competence, rates, experience,
reputation, qualifications, specialties, credit rating and terms of availability, delivery
and other commercial terms are, in the CONTRACTOR’ s sole opinion, comparable
in all material respects with those provided by foreign companies operating in the
international petroleum industry, and will not cause any CONTRACTOR Entity or
its Affiliates to violate any Law applicable to it, including Corrupt Practices Laws, or
constitute a Prohibited Act, Such Subcontractors must be bona fide Kurdistan Region
companies (i.e., organised and in good standing under Applicable Law, domiciled in
the Kurdistan Region, and majority-owned and controlled by citizens of the Kurdistan
Region or Iraq) and having all necessary resources and capacity.

51
22.3

22.4

22.5

22.6

Prodwetion Sharing Contract - Safen

Selection of Subcontractors shall take place in accordance with the procurement
procedures submitted by the CONTRACTOR to the Management Committee in
accordance with Article 19.3 and approved by the Management Committee, Such
procurement procedures will include the requirement that contracts with
Subcontractors include a provision which obligates such Subcontractors to comply
with applicable Corrupt Practices Laws in connection with such contracts.

The CONTRACTOR shall provide the GOVERNMENT with copies of agreements
entered into with Subcontractors, where their amount exceeds the limit set by the
Management Committee from time to time.

If the CONTRACTOR is determined pursuant to Article 42 to have knowingly
entered into a contract with a Prescribed Person (whether a Subcontractor or
otherwise) in connection with this Contract or Petroleum Operations without
following the procurement procedures adopted pursuant to the Contract or obtaining
the approval of the Management Committee, the GOVERNMENT may require the
CONTRACTOR to cancel the contract and, if the GOVERNMENT requires such
cancellation, the value of the contract will be deducted from Petroleum Costs.

If a CONTRACTOR Entity is determined pursuant to Article 42 to have knowingly
entered into a contract with a Prescribed Person other than in connection with this
Contract or Petrolcum Operations without following procurement procedures
substantially the same as those adopted pursuant to the Contract or obtaining the
approval of the Minister of Natural Resources (such approval shall be deemed
rejected unless approved within thirty (30) days), the GOVERNMENT may require
such CONTRACTOR Entity to cancel the contract and, if the GOVERNMENT
requires such cancellation, the value of the contract will be deducted from such
CONTRACTOR Entity's share of Petroleum Costs and such CONTRACTOR
Entity's share of Available Petroleum will be reduced accordingly. However, the
reduction in Petroleum Costs of a CONTRACTOR Entity pursuant to the preceding
sentence may only be made with respect to one production sharing contract in which
such CONTRACTOR Entity is involved, as sclected by the GOVERNMENT.

ARTICLE 23 - PERSONNEL, TRAINING, AND TECHNOLOGICAL ASSISTANCE
Personnel

23.1

23.2

For the Petroleum Operations, the CONTRACTOR shall give, and shall require its
Subcontractors to give, preference to citizens of the Kurdistan Region and other parts
of Iraq to the extent such citizens have the technical capability, qualifications,
competence and experience required to perform the work, are available at competitive
compensation rates, and their employment would not cause any CONTRACTOR
Entity, any of its Affiliates, or any of its Subcontractors to violate any Law applicable
to it,

The CONTRACTOR shall give due consideration to the secondment of
GOVERNMENT personnel to the CONTRACTOR and of the CONTRACTOR'’s

52
23.3

Production Sharing Contract - Safen

personnel to the GOVERNMENT during the various phascs of the Petroleum
Operations, Terms and conditions for such secondment shall be mutually agreed by
the Parties, and any costs associated therewith shall be considered Petroleum Costs
and shall be recoverable by the CONTRACTOR in accordance with the provisions
of Articles | and 25.

Each CONTRACTOR Entity and its Affiliates and Subcontractors shall have the
tight to hire foreign personnel whenever the personnel from the Kurdistan Region and
other parts of Iraq do not have the requisite technical capability, qualifications or
experience for positions to be filled as required pursuant to Article 23.1, In the event
any such foreign personnel and/or a member of their family engage in activities or
commit acts which breach Kurdistan Region Law, the CONTRACTOR shall, at the
request of the Management Committee, take the necessary steps to repatriate such
individual(s).

For the first five (5) Contract Years, the CONTRACTOR shall pay to the
GOVERNMENT two hundred and fifty thousand Dollars (US$250,000) in advance
each Contract Year for the recruitment or secondment of personnel, whether from the
Kurdistan Region other parts of Iraq or Abroad, to the Ministry of Natural Resources.
The selection of such personnel shall be at the discretion of the Minister of Natural
Resources. Such costs shall be considered as Petroleum Costs and shall be recoverable in
accordance with the provisions of Articles 1 and 25.

Training

23.5

23.6

In a planned way, in accordance with the provisions of this Article 23.5 and Articles
23.6 and 23.7, the CONTRACTOR shall train all its personnel from the Kurdistan
Region and other parts of Iraq directly or indirectly involved in the Petroleum
Operations for the purpose of improving their knowledge and professional
qualifications in order that such personnel gradually reach the level of knowledge and
professional qualification held by the CONTRACTOR Entities’ foreign workers with
an equivalent résumé. Such training shall also include the transfer of knowledge of
petroleum technology and the necessary management expericnce so as to enable the
personnel from the Kurdistan Region and other parts of Iraq to apply advanced and
appropriate technology in the Petroleum Operations, to the extent permitted by
Applicable Law and agreements with third parties, and subject to appropriate
confidentiality agreements,

In addition to the requirements of Article 23.1, the recruitment, integration and
training of the CONTRACTOR Entities’ personnel from the Kurdistan Region and
other parts of Iraq shall be planned, which plans shall be submitted to the
Management Committee for its approval. The training plan shall take into
consideration the requirements of Article 23.5 and may include training for the
GOVERNMENT?’s personnel, depending on the extent to which the amount
allocated to the training plan, as prescribed by Article 23.7, is available after taking
into consideration the training of the CONTRACTOR Entities’ Kurdistan Region
and other [raqi personnel,

Within nincty (90) days of the Effective Date, the CONTRACTOR shall submit to
the Management Committee a proposed training plan for the remainder of the

a0:
23.7

23.8

Procuction Shaving Contract - Safen

Calendar Year. Thereafter, no later than | October in cach Calendar Year, the
CONTRACTOR shall submit a proposed training plan to the Management
Committee for the following Calendar Year.

The training plan referred to in Article 23.6 shall provide for the allocation to the
GOVERNMENT of the amount of one hundred and fifty thousand Dollars
(US$150,000) in advance for each Contract Year during the Exploration Period and three
bundred thousand Dollars (US$300,000) in advance for each Contract Year during the
Development Period. To the extent any amount allocated for a Contract Year is not
utilised in such Contract Ycar, the unutilised allocation shall be carried forward and
added to the allocation for the following Contract Year indefinitely.

Each CONTRACTOR Entity shall be responsible for the training costs which such
CONTRACTOR Entity may incur in respect of the personnel it employs from the
Kurdistan Region and other parts of Iraq. All such reasonable costs shall be
considered as Petroleum Costs and shall be recoverable in accordance with the
provisions of Articles | and 25, Costs incurred by the CONTRACTOR for training
programs for the GOVERNMENT's personnel shall be borne by the
CONTRACTOR only to the extent that they are included in the CONTRACTOR's
training plan, pursuant to Article 23.6 and shall also be considered as Petroleum Costs
and shall be recoverable in accordance with the provisions of Articles 1 and 25. The
cost of all other training programs for the GOVERNMENT’s personnel shall be the
GOVERNMENT '’s responsibility.

The Environment Fund

23.9

23.10

The CONTRACTOR shall pay to the GOVERNMENT the amount of one hundred and
fifty thousand Dollars (US$150,000) in advance each Contract Year during the
Exploration Period and three hundred thousand Dollars (US$300,000) in advance for
each Contract Year during the Development Period solely for application by the
GOVERNMENT to the environment fund to be established by the GOVERNMENT
for the benefit of the natural environment of the Kurdistan Region, pursuant to the
Kurdistan Region Oil and Gas Law (the “Environment Fund”), Such payments by
the CONTRACTOR shall be deemed to be Petroleum Costs and shall be recoverable in
accordance with Articles | and 25.

Payments by the CONTRACTOR under this Article 23 shall be considered
Petroleum Costs and shall be recoverable in accordance with Articles | and 25.

Technological and logistical assistance

23.11

Before the end of the first Contract Year, the CONTRACTOR shall provide to the
GOVERNMENT technological and logistical assistance to the Kurdistan Region
petroleum sector, including geological computing hardware and software and such
other equipment as the Minister of Natural Resources may require, up to the value of
one million Dollars (USS1,000,000), The form of such assistance shall be mutually
agreed by the Parties, and any costs of the CONTRACTOR associated therewith
shall be considered Petroleum Costs and shall be recoverable by the CONTRACTOR
in accordance with the provisions of Articles | and 25-
24.1

24.2

243

244

24.5
24.6

Proswction Sharing Contract - Safen

ARTICLE 24 ~ ROYALTY

The CONTRACTOR shall pay to the GOVERNMENT a portion of Petroleum
produced and saved from the Contract Area, as provided in this Article 24 (the
“Royalty”).

The Royalty shall be applied on all Petroleum produced and saved from the Contract
Area which is Crude Oil or Non-Associated Natural Gas, except for Petroleum used in
Petroleum Operations, re-injected in a Petroleum Field, lost, flared or for Petroleum
that cannot be used or sold and such Crude Oil and Non-Associated Natural Gas
(excluding the excepted Petroleum) shall be referred to collectively as “Export
Petroleum” and separately and respectively as “Export Crude Oil” and “Export
Non-Associated Natural Gas”.

If payable in cash, the amount of the Royalty calculated by applying the Royalty rates
provided under Article 24.4 shall be paid by the CONTRACTOR as directed by the
GOVERNMENT, in accordance with Article 24.7,

If payable in kind, the quantity of Export Petroleum corresponding to the Royalty and
calculated by applying the Royalty rates provided under Article 24.4 shall be
delivered in kind by the CONTRACTOR to the GOVERNMENT at the Delivery
Point, Title and risk of loss of Royalty paid in kind will tansfer to the
GOVERNMENT at the Delivery Point.

Unless the GOVERNMENT requires the Royalty to be paid in kind, by giving the
CONTRACTOR not less than ninety (90) days prior written notice prior to the
commencement of the relevant Quarter, the GOVERNMENT shall be deemed to
have elected to receive the Royalty in full and in cash for the relevant Quarter.

The Royalty due on any Export Petroleum produced and saved in the Contract Arca
shall be determined daily by applying the following relevant Royalty rate to the
Export Crude Oil or to the Export Non-Associated Natural Gas (as the case may be)
produced and saved on that day:

(a) For Export Crude Oil;

the Royalty rate for Export Crude Oil shall be ten per cent (10%), which, for
the avoidance of doubt, shall apply regardless of the gravity of the oil; and

(b) For Export Non-Associated Natural Gas:

the Royalty rate for Export Non-Associated Natural Gas shall be ten per cent
(10%).

Associated Natural Gas and any other Petroleum shall be exempt from any Royalty,

If, pursuant to Article 24,3, the GOVERNMENT reccives the Royalty in kind, and
pursuant to Article 28, the GOVERNMENT requests assistance for the sale of all or
part of the Royalty received in kind, cach CONTRACTOR Entity shall assist the
GOVERNMENT in selling all or part of such Royalty received in kind (belonging to

55
24,7

25.1

25.2

Prodwetion Sharing Contract - Safen

the GOVERNMENT) in consideration of a commission per Barrel payable to such
CONTRACTOR Entity, in accordance with Article 28,

If, pursuant to Article 24.3, the GOVERNMENT receives the Royalty in cash:

(a) any Export Crude Oil shall be valued at the International Market Price
obtained at the Delivery Point, as defined in Article 27.2;

(b) any Export Non-Associated Natural Gas shall be valued at the actual price
obtained at the Delivery Point under an approved contract, as provided in
Article 27.3;

(c) the CONTRACTOR shall pay such Royalty cach Quarter, in arrears, within
thirty (30) days of the cnd of cach Quarter, and shall calculate the payment
duc for the relevant Quarter by reference to the price for the Export Petroleum
at the Delivery Point, determined in accordance with paragraphs (a) and (b)
above, and the Royalty due on the Export Petroleum, determined in
accordance with Article 24.4, for the said Quarter; and

(ad) the CONTRACTOR Entities shall be entitled to export freely the volume of
Export Petroleum corresponding to the Royalty determined in accordance with
Article 24.4 for the purpose of paying the Royalty in cash.

ARTICLE 25 —- RECOVERY OF PETROLEUM COSTS

All Export Crude Oil produced and saved from the Contract Area shall, after
deduction of any quantities of Export Crude Oil due for Royalty pursuant to Article
24, be considered as “Available Crude Oil",

All Associated Natural Gas produced and saved from the Contract Area, except for
Associated Natural Gas which is used in Petroleum Operations, re-injected in a
Petroleum Field, lost, flared or cannot be used or sold, shall be considered as
“Available Associated Natural Gas’

All Export Non-Associated Natural Gas produced and saved from the Contract Area
shall, after deduction of any quantities of Export Non-Associated Natural Gas due for
Royalty pursuant to Article 24, be considered as “Available Non-Associated Natural
Gas”,

“Available Petroleum” means Available Crude Oil, Available Associated Natural
Gas and Available Non-Associated Natural Gas.

For the purpose of this Article 25:

(a) any Available Crade Oil shall be valued at the International Market Price
obtained at the Delivery Point, as defined in Article 27.2; and

(b) any Available Associated Natural Gas and any Available Non-Associated

Natural Gas shall be valued at the actual price obtained at the Delivery Point
under an approved contract, as provided in Article 27.3.

56
25.3

25.4

25.5

25.6

25.7

25.8

Production Sharing Contract - Safen

Subject to the provisions of this Contract, from the First Production in the Contract
Area, the CONTRACTOR shall at all times be entitled to recover all Petroleum
Costs incurred under this Contract, of up to forty per cent (40%) of Available Crude
Oil (which will apply regardless of the gravity of the oil) and Available Associated
Natural Gas, in each case produced and saved within any Calendar Year. Available
Crude Oil above forty per cent (40%) and Available Associated Natural Gas above
forty per cent (40%) otherwise not used for the recovery of Petroleum Costs shall be
Profit Crude Oil,

Subject to the provisions of this Contract, from First Production in the Contract Area,
the CONTRACTOR shall at all times be entitled to recover all Petroleum Costs
incurred under this Contract of up to fifty per cent (50%) of Available Non-
Associated Natural Gas produced and saved within any Calendar Year. Available
Non-Associated Natural Gas above this percentage or otherwise not used for the
recovery of Petroleum Costs shall be Profit Natural Gas.

For the application of Article 25.3 and 25.4, the CONTRACTOR shall keep a
detailed account of Petroleum Costs in accordance with the provisions detailed in the
Accounting Procedure. Recovery of Petroleum Costs shall occur in the following
order:

(1) Production Costs;

(2) Exploration Costs (including appraisal costs and further exploration within the
Contract Area);

(3) Gas Marketing Costs;
(4) Development Costs; and lastly
(5) Decommissioning Costs.

Total recovery of Petroleum Costs during any Calendar Year, expressed in quantities
of Petroleum, shall not exceed the relevant percentages indicated in Articles 25.3 and
25.4. If in any Calendar Year, the Available Crude Oil and/or Available Non-
Associated Natural Gas do not allow the CONTRACTOR to recover all its
Petroleum Costs pursuant to this Article 25, the amount of un-recovered Petroleum
Costs in such Calendar Year shall be carried forward indefinitely to the subsequent
Calendar Years until all Petroleum Costs are fully recovered, but, save as provided in
Articles 14.10 and 38.4, in no other case after the termination of the Contract.

The provisions of Articles 27.5 and 27.6 shall be applied to determine the quantities
of Available Crude Oil and/or Available Non-Associated Natural Gas due to the
CONTRACTOR for the recovery of its Petroleum Costs.

The quantities of Petroleum corresponding to the share of Available Petroleum due to
the CONTRACTOR for the recovery of its Petroleum Costs shall be delivered to the
CONTRACTOR at the Delivery Point. Title and risk of loss of such Available
Petroleum shall be transferred at the Delivery Point.

57
25.9

25.10

26.1

26.2

26.3

26.4

Production Sharing Contract - Sofem

Each CONTRACTOR Entity shall be entitled to receive, take in kind and to export
freely all Available Petroleum to which it is entitled for recovery of its Petroleum
Costs in accordance with the provisions of this Contract and to retain Abroad any
proceeds from the sale of all such Available Petroleum. Petroleum Costs in each
Production Area shall be recoverable from Available Petroleum from the Contract
Arca.

Subject to Article 38.4, for the avoidance of doubt, Petroleum Costs under this
Contract are not recoverable against other contract areas held by the
CONTRACTOR.

ARTICLE 26 —- SHARING OF PROFIT PETROLEUM
Under this Contract,
(a) “Profit Petroleum” means Profit Crude Oil and Profit Natural Gas;

(b) “Profit Crude Oil” means the quantities of Available Crude Oil and
Available Associated Natural Gas produced from the Contract Area, after the
recovery of Petroleum Costs, in accordance with Articles | and 25; and

{c) “Profit Natural Gas” means the quantities of Available Non-Associated
Natural Gas produced from the Contract Area, after the recovery of Petroleum
Costs in accordance with Articles | and 25.

From First Production and as and when Petroleum is being produced, the
CONTRACTOR shall be entitled to take a percentage share of Profit Crude Oil
and/or Profit Natural Gas, in consideration for its investment in the Petroleum

Operations, which percentage share shall be determined in accordance with Article
26.5,

To determine the percentage share of Profit Crude Oil and/or Profit Natural Gas to
which the CONTRACTOR is entitled, the “R” Factor shall be calculated in
accordance with Article 26.4 and shall be applied to the Contract Arca,

The “R” Factor shall be calculated as follows:

R=NY

where:

X: is equal to Cumulative Revenues actually received by the CONTRACTOR;
pe is equal to Cumulative Costs actually incurred by the CONTRACTOR.

For the purpose of this Article 26.4:

58
Prochiction Sharing Contract - Safen

“Cumulative Revenues” means total Revenues, as defined below, received by the
CONTRACTOR until the end of the relevant Semester, determined in accordance
with Article 26.7.

“Revenues” means the total amount actually received by the CONTRACTOR for
recovery of its Petroleum Costs and its share of Profit Petroleum in the Contract Area,

“Cumulative Costs” means all Petroleum Costs actually incurred pursuant to this
Contract by the CONTRACTOR until the end of the relevant Semester, determined
in accordance with Article 26.7,

Notwithstanding the foregoing provisions of this Article 26.4, for the period from
First Production until the end of the Calendar Year in which First Production occurs,
the “R” Factor shall be deemed to be less than one (1).

26.5 The share of Profit Petroleum to which the CONTRACTOR shall be entitled from
First Production is:

(a) for Profit Crude Oil, equal to the quantities of Petroleum resulting from the
application of the relevant percentage as indicated below to the daily volume
of production of Profit Crude Oil within the Contract Area at the
corresponding Delivery Point:

“R” Factor CONTRACTOR'’s % Share of Profit Crude Oil
R<or= I 32%
1<R<or~ 2.25 32 —[(32 -16) x (R-1)/(2.25-1)]%
R>2.25 16%

and

(b) __ for Profit Natural Gas, equal to the quantities of Non-Associated Natural Gas
resulting from the application of the relevant percentage as indicated below to
the daily volume of production of Profit Natural Gas within the Contract Area
at the corresponding Delivery Point:
“R” Factor CONTRACTOR'’s % Share of Profit Natural Gas
R<or=1 38%
L < R< or ~ 2.75 38~—[(38 - 19) x (R-1)/(2.75-1)]%
R >2,75 19%

26.6 The CONTRACTOR’s accounting shall account separately for all components for
the calculation of “X” and “Y” values in the formula provided in Article 26.4,

59
26.7

26.8

26.9

26.10

Production Shaving Contract - Safen

For cach Semester, starting from the 1 of January of the Calendar Year following the
Calendar Year in which First Production occurs, the CONTRACTOR shall calculate
the “R” Factor applicable to the relevant Semester within thirty (30) days of the
beginning of such Semester. The “R” Factor to be applied during a Semester shall be
that determined by applying the Cumulative Revenues actually received and the
Cumulative Costs actually incurred up to and including the last day of the preceding
Semester.

If the CONTRACTOR is unable to calculate the “R” Factor for the relevant
Semester before an allocation of Profit Petroleum for such Semester must be made,
then the allocation of Profit Petroleum for the previous Semester shall be used for the
relevant Semester. Upon the calculation of the “R” Factor for the relevant Semester:

(a) if the allocation of Profit Petroleum in the previous Semester and the relevant
Semester is the same, then no adjustment shall be made; and

(b) __ if the allocation of the Profit Petroleum in the two Semesters is different, then
the CONTRACTOR shall make any adjustments to the Parties’ respective
shares of Profit Petroleum to restore them to the position that they would have
been in had the “R” Factor for the relevant Semester been available from the
start of such Semester.

If at any time an error occurs in the calculation of the “R" Factor, resulting in a
change in the CONTRACTOR’s percentage share of Profit Crude Oil and/or Profit
Natural Gas, the necessary correction shall be made and any adjustments shall apply
from the Semester in which the error occurred. The Party having benefited from a
surplus of Profit Petroleum shall surrender such surplus to the other Party, beginning
from the first day of the Semester following the Semester in which the error was
recognised. However, each lifting of Petroleum relating to such error by the Party
receiving the surplus shall not exceed twenty-five per cent (25%) of the share of Profit
Petroleum to which such surrendering Party is entitled. For the avoidance of doubt, if
at any time an error occurs in the calculation of the “R” Factor, which does not result
in a change in the CONTRACTOR’s percentage share of Profit Crude Oil and/or
Profit Natural Gas, no correction shall be made.

The quantities of Profit Petroleum due to the CONTRACTOR shall be delivered to
the CONTRACTOR Entities at the Delivery Point. Title and risk of loss of such
Profit Petroleum shall be transferred to the CONTRACTOR Entities at the Delivery
Point.

Each CONTRACTOR Entity shall be entitled to receive, take in kind and to export
freely its share of Profit Petroleum in accordance with the provisions of this Contract
and to retain Abroad any proceeds from the sale of all such Profit Petroleum.

The share of the Profit Petroleum to which the GOVERNMENT is entitled in any
Calendar Year in accordance with Article 26.5 shall be deemed to include a portion
representing the corporate income tax imposed upon and duc by cach
CONTRACTOR Entity, and which will be paid directly by the GOVERNMENT on
behalf of cach such entity representing the CONTRACTOR to the appropriate tax
authorities in accordance with Article 31.2. The GOVERNMENT shall provide the

60
26.11

26.12

26.13

26.14

Production Sharing Contract - Safer

CONTRACTOR Entities with all written documentation and evidence reasonably
required by the CONTRACTOR Entities to confirm that such corporate income tax
has been paid by the GOVERNMENT,

The quantities of Profit Petroleum due to the GOVERNMENT shall be delivered to
the GOVERNMENT at the Delivery Point. Title and risk of loss of such Profit
Petroleum shall be transferred at the Delivery Point.

At least twenty-one (21) days prior to CONTRACTOR’s estimated date of First
Production and, subsequently, thirty (30) days prior to the beginning of each
Semester, the CONTRACTOR shall prepare and deliver to the GOVERNMENT a
production program comprising the production forecast for the next Semester and the
forccast of the quantities of Crude Oil and Natural Gas to which each Party shall be
entitled during the said Semester,

Within ninety (90) days following the end of cach Calendar Year, the
CONTRACTOR shall prepare and deliver an annual production report to the
GOVERNMENT, stating the quantities of Crude Oil and Natural Gas to which each
Party is entitled, the quantities of Crude Oil and Natural Gas lifted by cach Party and
the resulting over-lift or under-lift position of each Party, pursuant to the lifting
agreement entered into pursuant to Article 16.14.

Any costs or expenditure incurred by the CONTRACTOR, its Subcontractors or
suppliers relating to the lifting of the GOVERNMENT’s share of Petroleum by the
CONTRACTOR shall not be considered Petroleum Costs and shall be charged to the
GOVERNMENT according to terms to be mutually agreed between the
CONTRACTOR and the GOVERNMENT.

ARTICLE 27 - VALUATION AND METERING OF CRUDE OIL AND

NATURAL GAS
Valuation
27.1 For the purpose of this Contract, any Crude Oil produced in the Contract Area shall be

27.2

valued at the end of cach Quarter at the Delivery Point based on the International
Market Price, as defined in Article 27.2.

The “International Market Price” referred to in Article 27.1 shall be the weighted
average price per Barrel, expressed in Dollars, obtained by the CONTRACTOR at
the Delivery Point, by netback if necessary, during the Quarter ending on the date of
valuation for Arm's Length Sales of Crude Oil,

The CONTRACTOR shall provide evidence to the GOVERNMENT that the sales
of Crude Oil referred to im Article 27.2 are Arm’s Length Sales. If the
GOVERNMENT considers that any such sale of Crude Oil is not on the basis of an
Arm’s Length Sale then the GOVERNMENT has the right to refer the matter to an
expert pursuant to Article 42.2.

61
273

Production Sharing Commact - Safer

In the event that there is no lifting of Crude Oil in the relevant Quarter or no Arm's
Length Sales, the applicable “International Market Price” for such Quarter shall be
the weighted average price per Barrel obtained during that Quarter from Arm's
Length Sales of Crude Oil of the same or similar gravity and quality from other
production arcas sold in markets competing with Crude Oil produced from the
Contract Area, taking into account gravity and quality differences and transportation
and other post Delivery Point costs.

To determine such price, the Parties shall, prior to the commencement of Production,
agree on a basket of Crude Oil comparable to those produced in the Contract Area and
sold in the international market. Prices obtained shall be adjusted to account for any
variations such as quality, specific gravity, sulphur content, transportation costs,
product yield, seasonal variations in price and demand, general market trends and
other terms of sale.

The price of Natural Gas shall be the actual price obtained at the Delivery Point,
(which may take into account quantitics to be sold, quality, geographic location of
markets to be supplied as well as costs of production, transportation and distribution
of Natural Gas from the Delivery Point to the relevant market, in accordance with
standard international petroleum industry practice). The GOVERNMENT shall have
the right to review and approve Natural Gas sales contracts.

Accounting Statement

274

In accordance with this Article 27.4, the GOVERNMENT and the CONTRACTOR
shall establish a statement showing calculations of the value of Petroleum produced
and sold from the Contract Area, Such statement shall include the following
information:

(a) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month constituting Arm's Length Sales together with corresponding
sale prices;

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during the

preceding Month that do not fall in the category referred to in paragraph (a)
above, together with sale prices applied during such Month;

(c) inventory in storage belonging to the CONTRACTOR Entities at the
beginning and at the end of the Month; and

(d) — quantitics of Natural Gas sold by the CONTRACTOR Entities and the
GOVERNMENT together with sale prices realised.

Metering

27.5

All Export Petroleum shall be metered at the Delivery Point in accordance with
prudent international petroleum industry practice and such meters shall be to fiscal
meter standards, All metering equipment shall be installed and operated by the
CONTRACTOR, The GOVERNMENT shall, on receipt by the CONTRACTOR
of reasonable prior written notice, have the right to inspect any such metering

62
27.6

27.7

Production Sharing Contract « Safer

equipment installed by the CONTRACTOR, as well as all relevant documents and
supporting information reasonably necessary to validate the accuracy of such
metering. All metering equipment shall be subject to periodic technical inspections in
accordance with prudent international petroleum industry practice,

If any metering equipment is defective, the CONTRACTOR shall use all reasonable
endeavours to repair it within fifteen (15) days or, if deemed necessary by the
CONTRACTOR, replace it as soon as reasonably practicable from the date the
defect became known. The “Adjustment Date” shall be the last date that the
metering equipment was known or agreed to have been measuring correctly, or if not
known or agreed, the date that is midway between the date the defect was discovered
and the last date the equipment was known to have measured correctly, The results
from the defective equipment shall be disregarded for the period from the Adjustment
Date until the date the defective equipment is repaired or replaced and the
measurement for such period shall be estimated:

(a) if check measuring equipment is installed and registering accurately, then by
using the measurements recorded by such check measuring equipment;

(b) if check measuring equipment is not installed or not registering accurately,
then by correcting the error if the percentage of error is ascertainable by
verification, calibration or mathematical calculation; or

(c) if neither method is feasible, then by estimating the volume and/or quantity
delivered based on deliveries during the preceding comparable period of time
when the metering equipment was registered accurately.

Any disputes arising under this Article 27 shall be settled by expert determination in

accordance with the provisions of Article 42.2.

ARTICLE 28 - SALE OF GOVERNMENT SHARE

Upon the GOVERNMENT’s prior written notice of at least nincty (90) days, cach
CONTRACTOR Entity shall provide all reasonably necessary assistance to the
GOVERNMENT for the sale of all or part of the quantities of Crude Oil to which the
GOVERNMENT is entitled, in consideration of a sales commission per Barrel to be
established with reference to prudent international petroleum practice and to be mutually
agreed upon between the Parties.

29.1

ARTICLE 29 — FINANCIAL PROVISIONS

Each Party making a payment to the GOVERNMENT; shall (i) shall make such
payment: (i) in Dollars in cleared funds by wire transfer from a reputable bank in
accordance with wire instructions provided by the GOVERNMENT, on the date
when due; and (ii) not offset against such payment any outstanding and undisputed
payments due from the GOVERNMENT to such Party, except with the prior written
consent of the GOVERNMENT.

63
29.2

29.3

Production Sharing Contract - Safen

If a Party fails to make any payment to the GOVERNMENT when duc, such Party
shall pay interest on such unpaid amount, compounded monthly, at the rate of LIBOR
(determined as of the first day on or following the due date with respect to which
LIBOR can first be determined) plus two (2) percentage points.

The GOVERNMENT may, at its sole discretion, direct the CONTRACTOR
Entities to pay:

(a) any Royalty in cash due to the GOVERNMENT pursuant to the provisions of
Article 24; and/or

(b) any proceeds from the sale undertaken by a CONTRACTOR Entity on behalf
of the GOVERNMENT pursuant to Article 28 of any Crude Oil to which the
GOVERNMENT is entitled pursuant to Article 25; and

(c) any Production Bonus,

to a fund for revenue sharing, which may in due course be established by legislation
consistent with the Constitution of Iraq, between the Government of Iraq and other
regions (including the Kurdistan Region) and governorates of Iraq. Nothing in this
Article 29,2 shall be understood as implying any contractual relationship or other
relationship between the CONTRACTOR and/or any CONTRACTOR Entity and
the Government of Iraq and/or the regions of Iraq (other than the Kurdistan Region)
and/or and governorates of Iraq.

The GOVERNMENT: (i) shall make any payment to the CONTRACTOR in
Dollars in cleared funds by wire transfer from a reputable bank in accordance with
wire instructions provided by the CONTRACTOR; and (ii) may, with notice to and
the prior written consent the CONTRACTOR, offset against such payment any
outstanding payments due by the CONTRACTOR to the GOVERNMENT.

If the GOVERNMENT fails to make any payment to the CONTRACTOR when
due, the GOVERNMENT shall pay interest on such unpaid amount, compounded
monthly, at the rate of LIBOR (determined as of the first day on or following the due
date with respect to which LIBOR can first be determined) plus two (2) percentage

points.

Any currency conversion to be made under this Contract shall be at the exchange rate
of the Central Bank of Iraq, provided such exchange rate applicd to the
CONTRACTOR Entities shall not be less favourable than the rate offered by other
private, commercial or industrial banks in the international market, In the abscnec of
the Central Bank of Iraq or in the event that the Central Bank of Iraq is unable to
provide the relevant exchange rate, any currency conversion to be made under this
Contract shall be at the exchange rate of a reputable commercial bank carrying on
business in the international market and approved by the Parties.

The CONTRACTOR shall not realise any gain or loss due to exchange rate
fluctuations and, consequently, any gain or loss resulting from the exchange of
currency shall be cither considered as revenue and credited to the Accounts or shall be
29.6

29.7

29.8

29.9

29.10

29.12

29.13

29.14

Production Sharing Contract » Safen

considered as a Petroleum Cost and shall be recoverable by the CONTRACTOR in
accordance with Articles 1 and 25, as the case may be.

Each CONTRACTOR Entity shall at all times be entitled to freely convert into
Dollars or any other foreign currency any Iraqi dinars received in the framework of
the Petroleum Operations and to freely transfer the same Abroad. The conversion rate
shall be as provided under Article 29.4.

Each CONTRACTOR Entity shall have the right to be paid, receive, keep, transfer
and use Abroad, without any restrictions, all proceeds of its share of Petroleum.

Each CONTRACTOR Entity and its Subcontractors shall have the right to freely
open and maintain bank accounts for Petroleum Operations within or outside the
Kurdistan Region and other parts of Iraq.

Each CONTRACTOR Entity shall have the right to pay in any freely convertible
currency all its financial requirements for the Petroleum Operations and to convert
these currencies to Iraqi dinars in any bank in the Kurdistan Region or other parts of
Iraq, at the same exchange rate as provided under Article 29.4,

Fach CONTRACTOR Entity shall have the right, without any restrictions, to freely
repatriate Abroad and to freely dispose of:

(a) any proceeds received in the Kurdistan Region or other parts of Iraq from the
sale of Petroleum;

(b) any proceeds received from other operations and activitics carried out under
this Contract in the Kurdistan Region or other parts of Iraq.

Each CONTRACTOR Entity shall have the right to pay in any foreign currency its
Subcontractors and its expatriate personnel, either in the Kurdistan Region, other parts
of Iraq, or Abroad. Said Subcontractors and expatriate personnel shall be obliged to
transfer to the Kurdistan Region the amount of foreign currency required for their
local needs and they shall have the right to repatriate the proceeds of the sale of their
belongings in accordance with the regulations in force in the Kurdistan Region.

Each CONTRACTOR Entity’s Affiliates, Subcontractors and their personnel shall
equally benefit from the same rights as such CONTRACTOR Entity and its
personnel as regards this Article 29.

For the financing of Petroleum Operations, each CONTRACTOR Entity shall have
the right to have recourse to external financing from third parties or from its Affiliated
Companies on an arm’s length basis.

Each Party recciving a payment from another Party under this Contract shall, upon

receipt of a notice requesting a receipt therefore, endeavour to provide the other Party
with a notice of receipt of such payment.

65
30.1

30.2

30,3

31.1

31.2

Production Sharing Contract - Safer

ARTICLE 30 —- CUSTOMS PROVISIONS

All services, materials, equipment, goods, machinery, vehicles, tools, spare parts,
consumables, products, and other items imported into the Kurdistan Region by the
CONTRACTOR, any CONTRACTOR Entity, its Affiliates, any Subcontractor or
any agent of any of the foregoing, for use or consumption in the Petroleum Operations
shall be admitted free and exempt from any and all Taxes on import. The
CONTRACTOR, any CONTRACTOR Entity, its Affiliates, any Subcontractor or
any agent of any of the foregoing shall have the right to re-export from the Kurdistan
Region free from all Taxes on export any materials, equipment, goods, machinery,
vehicles, tools, spare parts, consumables. products, and other items that are no longer
required for the Petroleum Operations, except where title has passed to the
GOVERNMENT in accordance with Article 20, in which case re-export shall be
approved by the Management Committce.

The CONTRACTOR, any CONTRACTOR Entity, its Affiliates, any Subcontractor
or any agent of any of the foregoing, and their personnel (including their family
members) shall have the right to freely import into the Kurdistan Region and other
parts of Iraq and re-export from the Kurdistan Region and other parts of Iraq any
personal belongings and furniture free and exempt from any Taxes on import or
export, The sale in the Kurdistan Region and other paris of Iraq of personal
belongings and furniture of expatriate personnel shall comply with Kurdistan Region
Law.

Each CONTRACTOR Entity and its Affiliates shall be entitled to freely export from
the Kurdistan Region and other parts of Iraq, free of any Taxes, any Petroleum to
which it is entitled pursuant to the provisions of this Contract.

The GOVERNMENT shall indemnify the CONTRACTOR, any CONTRACTOR
Entity, its Affiliates, any Subcontractor or any agent of any of the foregoing, and their
personnel (including their family members) for any import or export Taxes referred to
in Articles 30.1, 30.2 or 30,3,

ARTICLE 31 — TAX PROVISIONS

Except as expressly provided in this Article 31, and without prejudice to the
exemptions expressly provided for in Article 30 and in this Article 31, each
CONTRACTOR Entity, its Affiliates and any Subcontractor shall, for the entire
duration of this Contract, be exempt from all Taxes as a result of its income, assets
and activities under this Contract. The GOVERNMENT shall indemnify cach
CONTRACTOR Entity upon demand against any liability to pay any Taxes assessed
or imposed upon such entity which relate to any of the exemptions granted by the
GOVERNMENT under this Article 31.1 and under Articles 31.4 to 31.10.

Each CONTRACTOR Entity shall be subject to corporate income tax on its income
from Petroleum Operations as provided in Article 31.3, which shall be deemed to be
inclusive and in full and total discharge of any Tax on income, receipts, revenues,
gains or profits of each such entity. Payment of such corporate income tax shall be
made for the entire duration of this Contract directly to the official Kurdistan Region

66
31.3

31.4

31.5

31.6

Production Sharing Contract - Safen

tax authorities by the GOVERNMENT, for the account of each CONTRACTOR
Entity, from the GOVERNMENT’s share of the Profit Petroleum received pursuant
to Article 26,

Each CONTRACTOR Entity shall, within sixty (60) days after the end of each tax
year, provide a statement to the appropriate Kurdistan Region tax authoritics of its
profits which are subject to corporate income tax, together with a calculation of the
amount of corporate income tax due on those profits.

The GOVERNMENT shall, within ninety (90) days after the end of cach tax year,
provide to each CONTRACTOR Entity (i) the appropriate official tax receipts from
the appropriate Kurdistan Region tax authorities or other relevant authority certifying
the payment of its corporate income tax, as determined in the said statement, and that
such entity has met all its Tax obligations in the preceding tax year, and (ii) a copy of
any return or other filing made by the GOVERNMENT in respect of its payment of
corporate income tax on behalf of such CONTRACTOR Entity.

For the purposes of Article 31,2:

(a) The rate of corporate income tax to be applied to each CONTRACTOR
Entity shall be the generally applicable rate prescribed in the Law of Taxation
(Law No. 5 of 1999), passed by the National Assembly of the Kurdistan
Region, as has been amended by Law No, 26 of 2007, and as may be amended
from time to time or substituted in respect of Petroleum Operations (as defined
under the Kurdistan Region Oil and Gas Law) by a petroleum operations
taxation law for the Kurdistan Region, but in no event in excess of forty per
cent (40%). The Parties acknowledge and agree that at the Effective Date of
this Contract, the corporate income tax rate is fifleen per cent (15%) for all net
taxable profits.

(b) The GOVERNMENT and the CONTRACTOR agree that corporate income
tax shall be calculated for cach CONTRACTOR Entity on its net taxable
profits under the Contract, as calculated in accordance with the provisions
relating thereto in the Accounting Procedure.

Each CONTRACTOR Entity, its Affiliates and any Subcontractors shall be exempt
from any withholding tax applicable on any payments made to them or by them to or
from Affiliates or third parties, whether inside or outside the Kurdistan Region and/or
Iraq, for the entire duration of this Contract.

Bach CONTRACTOR Entity and its Affiliates shall be exempt from Additional
Profits Tax, as referred to in Article 40 of the Kurdistan Region Oil and Gas Law or
any successor Tax.

Each CONTRACTOR Entity and its Affiliates shall be exempt from Surface Tax, as
referred to in Article 40 of the Kurdistan Region Oil and Gas Law or any successor
Tax.

67
317

318

319

31.10

31.

Prodwction Sharing Contract - Safen

Each CONTRACTOR Entity and its Affiliates shall be exempt from Windfall Profits
Taxes, as referred to in Article 40 of the Kurdistan Region Oil and Gas Law or any
successor Tax,

Each CONTRACTOR Entity and any Subcontractor shall be subject to the payment
or withholding of the personal income tax and social security contributions for which
such entity or Subcontractor is liable to pay or withhold in respect of its employees
who are Iraqi nationals, pursuant to the Law of Taxation (Law No. 5 of 1999) passed
by the National Assembly of the Kurdistan Region, as may be amended from time to
time, in the same manner as the same shall be gencrally applied to all other industries,
except that a CONTRACTOR Entity or Subcontractor shall not be liable for such
taxes or contributions with respect to employees of another Person.

It is acknowledged that double tax treaties will have effect to give relief from taxes to,
but not limited to, the CONTRACTOR, CONTRACTOR Entities, Subcontractors
and employces and other Persons in accordance with the provisions of such double
tax treaties, but shall not impose an additional burden of taxation.

Any Tax that is a value added, or similar type of Tax (“VAT”) shall be considered as
a Petroleum Cost and shall be cost recoverable, if not otherwise recovered under
Applicable Law, in accordance with the provisions of Articles | and 25,

Notwithstanding any other provision to the contrary in this Contract, the Parties
acknowledge and agree that the provisions of this Article 31 shall apply individually
and separately to all CONTRACTOR Entities under this Contract and that there shall
be no joint and several liability in respect of any liability, duty or obligation referred
to in this Article 31.

ARTICLE 32
CAPACITY BUILDING PAYMENTS; PRODUCTION BONUSES

Capacity Building Payments

32.2

Marathon and the CONTRACTOR shall pay to the GOVERNMENT capacity
building payments (each such payment a “Capacity Building Payment” and
collectively, the “Capacity Building Payments”) as provided in Articles 32.2
through 32. 7.

Marathon shall pay (the following collectively constituting the “Marathon
Exploration Tranche”) sixty million Dollars (USS60,000,000) in three instalments:

(1) thirty million Dollars (US$30,000,000) within thirty (30) days of the Effective
Date;

(2) fifteen million Dollars (US$1 5,000,000) on or before 31 December 2011; and
(3) fifteen million Dollars (US$15,000,000) within 30 days after completion of
site preparation for the first well.

68
32.3

32.4

32.5

32.6

Production Sharing Comtract - Safer

The CONTRACTOR shall pay twenty-five million Dollars (US$25,000,000) (such
payment, the “Development Plan Tranche”) to the GOVERNMENT within thirty
(30) days of the approval of the Development Plan by the Management Committee.

The CONTRACTOR shall pay seventeen million Dollars (USS17,000,000) (the
following constituting the “Production Tranche”) to the GOVERNMENT within
30 days after production of Crude Oil and Natural Gas reaches a cumulative amount
of ten million barrels of Crude Oil and Natural Gas BOE and multiples of ten million
(10,000,000) thereof, so that, for the duration of this Contract, the CONTRACTOR
is obliged to pay to the GOVERNMENT seventeen million Dollars (US$17,000,000)
within thirty (30) days of the day on which production of Crude Oil and Natural Gas
from the Contract Arca equals a cumulative amount of:

{a) ten million (10,000,000) Barrels of Crude Oil and Natural Gas BOE;
(b) twenty million (20,000,000) Barrels of Crude Oil and Natural Gas BOE;
{c) thirty million (30,000,000) Barrels of Crude Oil and Natural Gas BOE;
and so on.

For purposes of calculating the Production Tranche pursuant to this Article 32.4,
Natural Gas BOE shall not include Natural Gas used for Petroleum Operations
(including re-injection) or, to the extent permitted by this Contract, the Laws of the
Kurdistan Region, and authorised by the Management Committee, for flaring.

To the extent permitted by Laws of the Kurdistan Region or as otherwise agreed with
the Government of Iraq, the GOVERNMENT will:

(a) open and maintain the Capacity Building Account,

(b) instruct Marathon and the CONTRACTOR to make all Capacity Building
Payments to the Capacity Building Account (in accordance with wire
instructions provided by the GOVERNMENT to Marathon and the
CONTRACTOR, as applicable:

(c) apply funds from the Capacity Building Account as set forth in the definition
of Capacity Building Account; and

(d) __ periodically publish reports of the GOVERNMENT’s application of funds
from the Capacity Building Account in sufficient detail to identify the projects
to which the GOVERNMENT has applied the Capacity Building Payments.

The obligation of Marathon and the CONTRACTOR, as applicable, to pay the
Capacity Building Payments is, except as specifically provided otherwise in Articles
32.2 through 32,4, absolute and unconditional, No Capacity Building Payment will be
refundable to Marathon or the CONTRACTOR, whether in whole or in part, under
any circumstance, including if the Contract is terminated pursuant to Article 45.

69
32.7

Production Sharing Contract - Safen

Marathon and the CONTRACTOR each acknowledge and accept that a fundamental
principle of Articles 32.1 through 32.6 is that, except as specifically provided in
Articles 32.2 through 32.4, Marathon and the CONTRACTOR, as applicable, must
absolutely and unconditionally make the Capacity Building Payments required by
Articles 32.1 through 32.6. Accordingly, in respect of their respective obligations under
Articles 32.1 through 32.6, and notwithstanding any provision in the Contract to the
contrary, Marathon (on behalf of itsclf and cach of its successors and assigns) and the
CONTRACTOR cach waives any right to raise by way of set off or invoke as a
defence to its obligations to make any of the payments required by Articles 32.1
through 32.6, whether in law or equity, any failure by the GOVERNMENT or any
CONTRACTOR Entity to pay amounts due and owing under the Contract or any
alleged claim that Marathon (or its successors and assigns) or the CONTRACTOR
may have against the GOVERNMENT, any other CONTRACTOR Entity, or any
other Person, whether such claim arises under or relates to this Contract or otherwise.

Production Bonuses

32.8

In the event of a Crude Oil Commercial Discovery:

(a) the CONTRACTOR shall pay the following relevant Crude Oil Production
Bonus to the GOVERNMENT within thirty (30) days of the following
relevant occurrence:

(1) two million five hundred thousand Dollars (US$2,500,000) when First
Production of Crude Oil from the Contract Area commences;

Q) five million Dollars (US$5,000,000) when production of Crude Oil and
Natural Gas from the Contract Area reaches a cumulative amount of
ten million (10,000,000) Barrels of Crude Oil and Natural Gas BOE;

(3) ten million Dollars (US$10,000,000) when production of Crude Oil
from the Contract Area reaches a cumulative amount of twenty five
million Barrels of Crade Oil and Natural Gas BOE; and

(4) twenty million Dollars (US$20,000,000) when production of Crude Oil
from the Contract Area reaches a cumulative amount of fifty million
(50,000,000) Barrels of Crude Oil and Natural Gas BOE;

For purposes of calculating the Production Bonus pursuant to this Article
32.8(a), Natural Gas BOE shall not include Natural Gas used for Petroleum
Operations (including re-injection) or, to the extent permitted by this Contract,
the Laws of the Kurdistan Region, and authorised by the Management
Committee, for flaring.

(b) each holder of a Government Interest, other than the GOVERNMENT or a
Public Company, shall pay, pro rata the percentage of the Government Interest
held such holder to the the total Government Interest held by Persons other
than the GOVERNMENT or a Public Company, the following Crude Oil

70
Production Sharing Contract - Safen

Production Bonuses to the GOVERNMENT within thirty (30) days of the
following relevant occurrences:

()

(2)

G)

(4)

five hundred thousand Dollars (US$500,000) when First Production of
Crude Oil from the Contract Area commences;

one million Dollars (USS1,000,000) when production of Crude Oil and
Natural Gas from the Contract Area reaches a cumulative amount of
ten million (10,000,000) Barrels of Crude Oil and Natural Gas BOE;

two million Dollars (US$2,000,000) when production of Crude Oil
from the Contract Area reaches a cumulative amount of twenty five
million (25,000,000) Barrels of Crude Oil and Natural Gas BOE; and

four million Dollars (USS4,000,000) when production of Crude Oil
from the Contract Area reaches a cumulative amount of fifty million
(50,000,000) Barrels of Crude Oil and Natural Gas BOE. For purposes
of calculating the Production Bonus pursuant to this Article 32.8(b),
Natural Gas BOE shall not include Natural Gas used for Petroleum
Operations (including re-injection) or, to the extent permitted by this
Contract, the Laws of the Kurdistan Region, and authorised by the
Management Committee, for flaring.

32.9 In the event of a Non-Associated Natural Gas Commercial Discovery:

{a)

the CONTRACTOR shall pay the following Non-Associated Natural Gas
Production Bonuses to the GOVERNMENT within thirty (30) days of the
following occurrences:

(1)

Q)

G)

(4)

two million five hundred thousand Dollars (USS2,500,000) when First
Production of Non-Associated Natural Gas from the Contract Area
commences;

five million Dollars (US$5,000,000) when production of Non-
Associated Natural Gas from the Contract Area reaches a cumulative
amount of ten million (10,000,000) Natural Gas BOE;

ten million Dollars (USS10,000,000) when production of Non-
Associated Natural Gas from the Contract Area reaches a cumulative
amount of twenty five million (20,000,000) Natural Gas BOE; and

twenty million Dollars (US$20,000,000) when production of Non-
Associated Natural Gas from the Contract Area reaches a cumulative
amount of fifty million (50,000,000) Natural Gas BOE; For purposes
of calculating the Production Bonus pursuant to this Article 32.9(a),
Natural Gas BOE shall not include Natural Gas used for Petroleum
Operations (including re-injection) or, to the extent permitted by this
Contract, the Laws of the Kurdistan Region, and authorised by the
Management Committee, for flaring.

7
(b)

Production Sharing Contract - Safen

Each holder of a Government Interest, other than the GOVERNMENT or a
Public Company, shall pay, pro rata the percentage of the Government Interest
held such holder to the the total Government Interest held by Persons other
than the GOVERNMENT or a Public Company, the following Natural Gas
Production Bonuses to the GOVERNMENT within thirty (30) days of the
following relevant occurrence:

()

(2)

(3)

(4)

five hundred thousand Dollars (US$500,000) when First Production of
Non-Associated Natural Gas from the Contract Area commences;

one million Dollars (US$1,000,000) when production of Non-
Associated Natural Gas from the Contract Area reaches a cumulative
amount of ten million (10,000,000) Natural Gas BOE;

two million Dollars (US$2,000,000) when production of Crude Oil
from the Contract Area reaches a cumulative amount of twenty five
million (25,000,000) Natural Gas BOE; and

four million Dollars (US$4,000,000) when production of Crude Oil
from the Contract Area reaches a cumulative amount of fifty million
(50,000,000) Natural Gas BOE.

For purposes of calculating the Production Bonus pursuant to this Article
32.9(b), Natural Gas BOE shall not include Natural Gas used for Petroleum
Operations (including re-injection) or, to the extent permitted by this Contract,
the Laws of the Kurdistan Region, and authorised by the Management
Committce, for flaring.

32.10 The CONTRACTOR shall declare a Commercial Discovery to be either a Crude Oil

Commercial Discovery or a Non-Associated Gas Commercial Discovery. Under no
circumstances shall a Production Bonus be duc in respect of both Crude Oil and Non-
Associated Natural Gas for the same Commercial Discovery.

No Recovery as Petroleum Cost
32.11 No bonus or Capacity Building Payment due pursuant to this Article 32 shall be

33.1

33.2

deemed to be a Petroleum Cost.

ARTICLE 33 — PIPELINES

The GOVERNMENT shall obtain any required Permits for the transportation of
Petroleum in the Kurdistan Region and in Iraq, as well as any necessary Permits and
casement rights for the construction of any pipelines and related facilities required for
the Petroleum Operations, as provided in Article 33.2.

The GOVERNMENT undertakes to transfer to the CONTRACTOR its rights for
transportation of Petroleum by pipeline. The CONTRACTOR shall have the right to
design, construct, operate and maintain pipelines and any related facilities for the
transportation of Petroleum produced under this Contract.
33.3

33.4

33.5

33.6

33.7

Production Sharmg Contract - Safen

Prior to the construction of any pipeline and related facilities as provided in Article
33.2, the CONTRACTOR shall submit following information to the Management
Committee:

(a) proposed pipeline route and related facilities;
(b) forecasted pipeline flow rate and capacity;

(c) estimate of financial investment and operating costs of the pipeline and related
facilities;

(d) _ proposed financing schedule;

(e) construction schedule:

(f general technical description of the pipeline and related facilities;

(g) construction plans and tests;

(h) preventive measures for damage to the environment and third parties; and
(i) any other information relating to the pipeline project.

The Management Committee shall cxamine all the above information and shall within
ninety (90) days, approve the proposed pipcline project in accordance with the
provisions of Article 8.5.

Subject to spare capacity being available and to their Petroleum being compatible,
third parties shall be entitled to transport their Petroleum through any pipeline
constructed by the CONTRACTOR in accordance with this Article 33 on terms to be
agreed between the CONTRACTOR and such third party. Those terms shall be
reasonable commercial terms and shall not discriminate among third party users. The
CONTRACTOR shall always have priority of access to such pipelines.

To the extent that they are incurred upstream of the Delivery Point, any costs
associated with the design, construction, operation and maintenance of the pipelines
and related facilities by CONTRACTOR under this Article 33 (“Pipeline Costs”)
shall be considered Petroleum Costs and shall be recoverable by the
CONTRACTOR in accordance with the provisions of Articles | and 25.

The CONTRACTOR shall have the absolute right, without any exceptions and for
the entire duration of this Contract, to use, free of charge, any pipeline and related
facilities constructed by CONTRACTOR under this Article 33 and to transport
Petroleum produced from any Production Arca and to operate and maintain any
pipeline and its related facilities, frecly and without any additional costs.

To the extent related to transportation upstream of the Delivery Point, any tariffs
received from third parties for use of any pipeline and related facilities by
CONTRACTOR under this Article 33 shall be applied to the recovery of Petroleum
Costs until all Pipeline Costs have been fully recovered by the CONTRACTOR
pursuant to the provisions of Artictes | and 25 and shall not be included in income for

3
Production Sharing Contract - Safen

corporate income tax purposes. The GOVERNMENT shall be entitled to receive
any such tariffs from third parties for their use of such pipeline and related facilities
when the said Pipeline Costs have been fully recovered by the CONTRACTOR, The
costs associated with providing such transportation services for third parties up to the
Delivery Point shall be considered Pipeline Costs and therefore Petroleum Costs and
shall be recoverable by the CONTRACTOR in accordance with the provisions of
Articles | and 25.

33.8 Upon recovery by the CONTRACTOR of all the Pipeline Costs, the operating and
maintenance costs of any pipeline and its related facilities shall be borne by the
CONTRACTOR and shall be considered Petroleum Costs and shall be recoverable
by the CONTRACTOR in accordance with the provisions of Articles | and 25.

33.9 The GOVERNMENT shall have the same rights as the CONTRACTOR for usc,
free of charge, of any pipeline and related facilities constructed by CONTRACTOR
under this Article 33 for the transportation of the share of Petroleum to which the
GOVERNMENT is entitled under this Contract up to the Delivery.

33.10 The CONTRACTOR shall bear the cost of operation and maintenance of any
pipeline and related facilities constructed by CONTRACTOR under this Article 33
and all risks of accidental loss or damage to such pipeline and related facilities while
they are required for Petrolcum Operations.

ARTICLE 34 — UNITISATION

In the event a Reservoir extends beyond the Contract Area into an adjacent area which is the
subject of another Petroleum Contract (as defined by the Kurdistan Region Oil and Gas Law)
(an “Adjacent Contract Area”), or in the event a Reservoir of an Adjacent Contract Area
extends into the Contract Arca, the provisions of Article 47, Paragraph Second of the
Kurdistan Region Oil and Gas Law shall apply and the GOVERNMENT shall require the
CONTRACTOR and the contractor of the Adjacent Contract Area to agree upon a schedule
for reaching agreement of the terms of the unitisation of the Reservoir, which terms shall be
based on reliable technical, operational and economical parameters, all in accordance with
prudent international petrolcum industry practice. In the event that the Minister of Natural
Resources decides the unitisation pursuant to Article 47, Paragraph Third of the Kurdistan
Region Oil and Gas Law, and if the CONTRACTOR does not agree with the decision of the
Minister of Natural Resources, the CONTRACTOR shall be entitled to arbitration pursuant
to the provisions of Article 42.1.

ARTICLE 35 —- LIABILITY AND INSURANCE

Liability
35.1 Subject to the other provisions of this Contract, the CONTRACTOR, in its capacity

as the entity responsible for the execution of the Petroleum Operations within the
Contract Area, shall be liable to third parties to the extent provided under Applicable

74
35.2

35.3

35.4

35.5

Production Sharing Contact - Safen

Law for any losses and damage it may cause to them in conducting the Petroleum
Operations.

Notwithstanding the other provisions of this Contract, the CONTRACTOR will not
be liable to the GOVERNMENT or the Public Company or other government
agencies, authorities or bodies, courts or political subdivisions for any damage or loss
or claims of any kind resulting from the CONTRACTOR's conduct of the Petroleum
Operations (other than personal injuries, industrial illness, or death), unless such
damage or loss is the result of wilful misconduct or a material failure to conduct
Petroleum Operations in accordance with the terms of this Contract.

The CONTRACTOR shall indemnify the GOVERNMENT against all losses,
damages and liability arising under any claim, demand, action or proceeding brought
or instituted against the GOVERNMENT by any:

(i) employee of the CONTRACTOR or of any Subcontractor or by any
dependent thereof, for personal injuries, industrial illness, death or damage to
personal property sustained in connection with, related to or arising out of the
performance or non-performance of this Contract regardless of the fault or
negligence in whole or in part of any entity or individual other than the
GOVERNMENT; and

(ii) a with respect to all claims for foss or damage made by third parties arising out
of or related to Petroleum Operations.

The GOVERNMENT will retain control over the defence of, and any resolution or
settlement relating to, such loss or damage. The CONTRACTOR shall cooperate with
the GOVERNMENT and provide reasonable assistance in defending any claims
against the GOVERNMENT. The CONTRACTOR may participate in such defence
at its cost and expense and will be entitled to be consulted prior to any settlement. A
claim set forth in a notice from the GOVERNMENT to the CONTRACTOR will be
conclusively decmed an indemnifiable loss, damage, or expense iff (i) the
CONTRACTOR consents thereto, or (ii) the CONTRACTOR fails to dispute the
GOVERNMENT ’s liability, in whole or in part, by the end of a thirty (30) day period
following receipt of the notice from the GOVERNMENT the CONTRACTOR shall
promptly pay the deemed loss or expense on demand.

The CONTRACTOR shall take all necessary steps to respond to, and shall promptly
notify the GOVERNMENT of, all emergency and other events (including personal
injuries, explosions, Icaks and spills), occurring in relation to the Petroleum
Operations which are causing or likely to cause material environmental damage or
material risk to health and safety. Such notice shall include a summary description of
the circumstances and steps taken and planned by the CONTRACTOR to control and
remedy the situation, The CONTRACTOR shall provide such additional reports to
the GOVERNMENT as are reasonably necessary in respect of the effects of such
events and the course of all actions taken to prevent further loss and to mitigate
deleterious effects.

In the event of emergency situations as set out in Article 35,4, at the request of the
CONTRACTOR, the GOVERNMENT, without prejudice and in addition to any

15
35.6

Production Sharing Commract - Safon

indemnification obligations the GOVERNMENT may have, shall assist the
CONTRACTOR, to the extent possible, in any emergency response, remedial or
repair effort by making available any labour, materials and equipment in reasonable
quantities requested by the CONTRACTOR which are not otherwise readily
available to the CONTRACTOR and by facilitating the measures taken by the
CONTRACTOR to bring into the Kurdistan Region personnel, materials and
equipment to be uscd in any such emergency response or remedial or repair effort.
The CONTRACTOR shall reimburse the GOVERNMENT's reasonable and
necessary costs incurred in such efforts, which reimbursed amounts shall be
considered Petroleum Costs and shall be recoverable by the CONTRACTOR in
accordance with the provisions of Articles | and 25-

Except as expressly provided in the Contract, neither Party shall be liable to the other
Party under the Contract for or in respect of any indirect, incidental, consequential or
exemplary loss or damages, including without limitation and with respect to the
CONTRACTOR, any liability or damages with respect to actual or alleged damage
to any Petroleum reservoir falling within the Contract Area (and any extension of
such reservoir outside of the Contract Area), and any associated loss of Petroleum
production from such reservoir by the CONTRACTOR, unless caused by the wilful
misconduct or gross negligence of the CONTRACTOR.

Insurance

35.7

35.8

35.9

In accordance with prudent international petroleum industry practice, the
CONTRACTOR shall obtain and maintain any insurance required by applicable
Kurdistan Region Law, as well as any insurance approved by the Management
Committee.

Such insurance policies may cover:

(a) loss of and damage to material and equipment used in the Petroleum
Operations; and

(b) _ personal injury, damage to third parties and risks of pollution associated with
Petroleum Operations for reasonable amounts, within the limits approved by
the Management Committee.

Any insurance policy relating to this Contract shall name the GOVERNMENT as an
additional insured party and shall include a waiver of subrogation protecting the
GOVERNMENT against any claim, loss and damage resulting from any Petroleum
Operation conducted by or on behalf of the CONTRACTOR under this Contract, to
the extent that the CONTRACTOR is liable for such claim, loss or damage under
this Contract. The CONTRACTOR shall not be liable for and shall not purchase
insurance cover for any claims arising from negligence or wilful misconduct of the
GOVERNMENT or of any Public Company or of any of their respective
subcontractors or personnel.

Upon its written request, the GOVERNMENT shall be provided with insurance

certificates, including necessary details, for any insurance policy maintained by the
CONTRACTOR which relates to this Contract.

16
35.10

35.11

36.1

36.4

36.5

36.6

Production Sharing Contract - Safen

Each CONTRACTOR Entity shall be responsible for the filing of all claims made
under any insurance policy maintained by such CONTRACTOR Entity which relates
to this Contract. Any premiums and payments relating to such insurance policies
(other than political risk insurance) shall be considered Petroleum Costs and shall be
recoverable by the CONTRACTOR in accordance with the provisions of Articles |
and 25.

In any insurance policy maintained by a CONTRACTOR Entity which relates to this
Contract, the amount for which the CONTRACTOR itself is liable (the “Deductible
Amount”) shall be reasonably determined between the CONTRACTOR Entity and
the insurer and such Deductible Amount shall in the event of any insurance claim be
considered a Petroleum Cost and shall be recoverable by the CONTRACTOR in
accordance with the provisions of Articles | and 25.

ARTICLE 36 - INFORMATION AND CONFIDENTIALITY

The CONTRACTOR shall keep all records, data and information relating to the
Petroleum Operations in accordance with the Kurdistan Region Oil and Gas Law and
prudent international petroleum industry practice. In addition, it shall provide the
GOVERNMENT with such information and data as it is obliged to provide under
this Contract.

Upon the GOVERNMENT's written request, the CONTRACTOR shall provide the
GOVERNMENT with samples of any rocks or any other items extracted during the
Petroleum Operations.

The GOVERNMENT shall have title to all data and information, whether raw,
derived, processed, interpreted or analysed, obtained pursuant to this Contract.

Each CONTRACTOR Entity shall have the right, without any limitation, to send
Abroad copies of all reports and technical data, magnetic tapes and other data relating
to the Petroleum Operations. Magnetic tapes or other data, the original of which must
be analysed and processed Abroad, may be transported out of the Kurdistan Region.

Any representatives authorised by the GOVERNMENT and notified to the
CONTRACTOR shall, upon reasonable prior written notice, have reasonable access
to any information and data relating to the Contract Area in the possession of the
CONTRACTOR which the CONTRACTOR is obliged to provide to the
GOVERNMENT pursuant to this Contract. It is understood that, when exercising
such right, the GOVERNMENT shall cnsure it docs not unduly interfere with or
hinder the CONTRACTOR's rights and activities.

The CONTRACTOR shall provide the GOVERNMENT upon the
GOVERNMENT’s written request any analysis information, reports, tapes or other
data (geological, geophysical, logs, interpretations, drilling reports, etc.) related to the
Petrolcum Operations in the possession of the CONTRACTOR. All available
originals of such data shall be transferred to the GOVERNMENT at the end of this
Contract.
Prodwetion Sharing Contract - Safen

36.7 Apart from the exceptions stated in this Article 36, the Parties undertake to keep all
data and information relating to this Contract and the Petroleum Operations
confidential during the entire term of this Contract and not to divulge or disclose such
data or information to third partics without the specific consent of the other Parties,
such consent not to be unreasonably withheld or delayed. The foregoing
confidentiality obligation shall not apply to information or data which:

36.8

{a)
(b)
{)

(d)

is or, through no fault of any Party, becomes part of the public domain;
is known to the recipient at the date of disclosure;

is required to be furnished in compliance with any Law applicable to it, by a
government agency having jurisdiction over such Party or its Affiliates, by a
court order or any other legal proceedings with jurisdiction over such Party or
its Affiliates; or

is required to be disclosed pursuant to the rules or regulations of any
government or recognised stock exchange having jurisdiction over a
CONTRACTOR Entity or its Affiliates.

Notwithstanding the foregoing in Article 36.7, in accordance with prudent
international petroleum industry practice, such data and information may be disclosed

to:
(a)
(b)

(c)

(d)

(e)

Affiliates of each CONTRACTOR Entity;

employces, officers and directors of each CONTRACTOR Entity and their
respective Affiliated Companies for the purpose of the Petroleum Operations,
subject to cach such entity taking customary precautions to ensure such
information is kept confidential;

consultants or agents retained by any CONTRACTOR Entity or its Affiliates
for the purpose of analysing or evaluating information or data;

banks or financial institutions retained by any CONTRACTOR Entity or its
Affiliates with a view to financing Petroleum Operations, including any
professional consultants retained by such bank or financial institution;

bona fide prospective assignees of a participating interest under this Contract
(including any entity with whom a CONTRACTOR Entity and/or its
Affiliates are conducting bona fide negotiations directed towards a merger,
consolidation or the sale of a material portion of its or an Affiliates shares);

prospective or actual Subcontractors and suppliers engaged by a Party where
disclosure of such information is essential to such Subcontractor’s or
supplier's work for such Party; and

any other Person or entity, upon the prior written approval of the non-
disclosing Parties,

78
36.9

36.10

37.1

37.2

37.3

37.4

37.5

Production Sharing Contract - Safen

provided that disclosure shall not be made pursuant to paragraphs (c), (d), (¢) and (f),
unless such third party has entered into a confidentiality undertaking.

Any data and information relating to relinquished or surrendered areas under this
Contract shall become the exclusive property of the GOVERNMENT, who shall
have the right to use same for any purpose, in particular for the purpose of promoting
said areas. Each CONTRACTOR Entity shall be entitled to keep copies of such data
and information and to use such data and information for any purpose.

Subject to the provisions of this Article 36, the CONTRACTOR may not sell nor
exchange any data related to the Petroleum Operations without the approval of the
GOVERNMENT, which approval shall not be unreasonably withheld or delayed
where, in the CONTRACTOR’s reasonable opinion, such sale or exchange would
benefit the Petroleum Operations,

ARTICLE 37 — ENVIRONMENTAL PROVISIONS

During the performance of the Petroleum Operations, the CONTRACTOR shall take
reasonable measures to ensure that it, the Operator, its Subcontractors and agents
attend to the protection of the environment and prevention of pollution, in accordance
with prudent international petroleum industry practice in similar physical and
ecological environments and any then applicable Kurdistan Region Law.

Prior to surrendering a portion of the Contract Area, the CONTRACTOR shall take
reasonable measures to abandon the area to be surrendered in accordance with prudent
international petroleum industry practice in similar physical and ecological
environments, Such measures shall include removal or closure in place of facilities,
material and equipment together with reasonable measures necessary for the
preservation of fauna, flora and ccosystems, all in accordance with prudent
international petroleum industry practice in similar physical and ecological
environments. The CONTRACTOR shall only be responsible for site restoration or
environmental damage to the extent the same pertains solely and directly to Petroleum
Operations conducted pursuant to this Contract.

The CONTRACTOR shall take reasonable precautions and measures in accordance
with prudent international petroleum industry practice in similar physical and
ecological environments to prevent any pollution which may arise directly as a result
of the Petroleum Operations and to protect the environment (fauna and flora), water
sources and any other natural resources when carrying out Petroleum Operations.

The CONTRACTOR shall, in accordance with prudent international petroleum
industry practice in similar physical and ecological environments, respect the
preservation of property, agricultural areas, and fisheries, when carrying out
Petroleum Operations.

The CONTRACTOR shall conduct and submit an environmental impact assessment
to the GOVERNMENT within twelve (12) months after the Effective Date.
37.6

37.7

Prodwetion Sharing Contract - Safen

The CONTRACTOR shall take reasonable measures to minimise any adverse
material impact on national parks and nature reserves which may arise directly as a
result of the Petroleum Operations, in accordance with prudent international
petroleum industry practice in similar physical and ecological environments.

The GOVERNMENT: (i) represents and warrants that, on the Effective Date, there
are no national parks, nature reserves or other protected areas located in whole or in
part within the Contract Area where the CONTRACTOR shall not be entitled to
carry out Petroleum Operations and (ii) covenants that during the term of this
Contract will not designate or create or permit the creation of any national parks,
nature reserves or other protected areas, located in whole or in part within the
Contract Arca.

Expenditures

378

Any reasonable expenditure incurred by the CONTRACTOR in relation with this
Article 37 shall be deemed Petroleum Costs and shall be recoverable by the
CONTRACTOR in accordance with the provisions of Articles 1 and 25.

Pre-existing Conditions

37.9

38.1

The CONTRACTOR is not responsible for any pre-existing environmental
conditions or any acts of unrelated third parties,

ARTICLE 38 - DECOMMISSIONING

To enable the CONTRACTOR to recover the costs associated with future Contract
Area Decommissioning Operations under this Contract, the CONTRACTOR shall
have the right to establish a reserve fund for future decommissioning and site
restoration (a “Decommissioning Reserve Fund"). The Decommissioning Reserve
Fund may be established at any time during the final ten (10) Calendar Years of the
term of the Production Operations of a Production Area but, upon the reasonable
request by the CONTRACTOR, the GOVERNMENT shall allow the
CONTRACTOR to establish such fund over a longer period. Once established, the
CONTRACTOR shall make regular contributions to the Decommissioning Reserve
Fund based upon estimated Petroleum Field decommissioning and site restoration
costs in accordance with prudent international petroleum industry practice, and taking
into account interest received and future interest expected to be earned on the
Decommissioning Reserve Fund. Any contributions by the CONTRACTOR to the
Decommissioning Reserve Fund shall be made in Dollars and shall be deemed
Petroleum Costs when paid into the reserve fund, and shall be recoverable by the
CONTRACTOR in accordance with the provisions of Articles | and 25.
Contributions to the Decommissioning Reserve Fund shall be placed with a first rate
bank approved by the Management Committee in accordance with Article 8.5.

80
38.2

38.3

38.4

38.5

38.6

38.7

Production Sharing Contract - Safen

If, at the end of the term of the Production Operations of the Production Area, the
GOVERNMENT decides to take over production operations in the Production Area:

(a) the GOVERNMENT shall become liable for its future Decommissioning
Operations;
(b) the contributions and any interest accumulated in the Decommissioning

Reserve Fund, to the extent that such contributions have been recovered as
Petroleum Costs, shall be paid to the GOVERNMENT; and

(c) the GOVERNMENT shall release the CONTRACTOR and_ the
CONTRACTOR Entities from any obligations relating to Decommissioning
Operations and shall indemnify the CONTRACTOR and _ the
CONTRACTOR Entities for any costs, liabilities, expenses, claims or
obligations associated therewith,

If the CONTRACTOR undertakes the Production Area Decommissioning
Operations, the contributions and any interest accumulated in the Decommissioning
Reserve Fund shall be paid to the CONTRACTOR and shall be used for the
Decommissioning Operations. The CONTRACTOR shall undertake any such
Decommissioning Operations in accordance with pradent international petroleum
industry practice in similar physical and ecological cnvironments.

If the Decommissioning Reserve Fund is paid to the CONTRACTOR and the
Decommissioning Reserve Fund is not sufficient to cover all Decommissioning Costs
for the Contract Area, the balance shall be paid by the CONTRACTOR and may be
recovered, if applicable, by the CONTRACTOR Entitics or any of their Affiliates
from any other area which is the subject of another Petroleum Contract (as defined by
the Kurdistan Region Oil and Gas Law) anywhere in the Kurdistan Region and, to the
extent the balance is not recoverable as aforesaid, such remaining balance shall be
paid by the GOVERNMENT to the CONTRACTOR.

If the Decommissioning Reserve Fund is paid to the CONTRACTOR and the
Decommissioning Reserve Fund exceeds all Decommissioning Costs for the Contract
Area, the balance shall be transferred to the GOVERNMENT.

Any expenditure incurred by the CONTRACTOR in relation with this Article 38,
including any contributions to the Decommissioning Reserve Fund, shall be deemed
Petroleum Costs and shall be recoverable by the CONTRACTOR in accordance with
the provisions of Articles | and 25,

The CONTRACTOR shall submit to the Management Committee for approval in
accordance with Article 8.5 a detailed plan for decommissioning the Contract Area
facilities and site restoration (the “Decommissioning Plan"), such Decommissioning
Plan to be submitted no later than twenty four (24) Months prior to the date estimated
by the CONTRACTOR for the end of Commercial Production from the Contract
Area. The Management Committee shall provide comments, if any, on the
Decommissioning Plan within ninety (90) days after receipt, The CONTRACTOR's
completion of the Decommissioning Operations in accordance, in all material
respects, with the Decommissioning Plan for a Production Area approved by the

81
Production Sharing Contract - Safen

Management Committee shall satisfy all of the CONTRACTOR’s obligations with
respect to the performance of Decommissioning Operations for such Production Area.
In the event the GOVERNMENT does not agree that Decommissioning Operations
for a Production Arca were carried out in accordance with the approved
Decommissioning Plan, it must advise the CONTRACTOR within six (6) months of
CONTRACTOR’s completion of such operations,

ARTICLE 39 - ASSIGNMENT AND CHANGE OF CONTROL

Assignment to Affiliates

39.1 Each CONTRACTOR Entity shall be free to sell, assign, transfer or otherwise
dispose of all or part of its rights, obligations and interests under this Contract to an
Affiliated Company or to another CONTRACTOR Entity with the prior consent of
the GOVERNMENT, which consent shall not be unreasonably delayed or withheld.

Assignments by CONTRACTOR Entities

39.2. Articles 39.2 through 39.6 do not apply to holders of the Government Interest in
respect of the Government Interest. The consent of any holder of the Government
Interest, in its capacity as holder of all or part of the Government Interest, is not
required for any sale, assignment, transfer, or other disposal of all or part of its rights
and interests under this Contract.

39.3 Without prejudice to Article 39.1, each CONTRACTOR Entity shall have the right
to sell, assign, transfer or otherwise dispose of all or part of its rights and interests
under this Contract (directly or indirectly) to any Person which is not an Affiliated
Company (an “assignee”) only with the prior consent of GOVERNMENT and cach
other CONTRACTOR Entity. The GOVERNMENT and the other Contractor
Entities shall not unreasonably delay or refuse to provide such consent. The
GOVERNMENT consents to any transfers (direct or indirect) by Marathon to any
wholly owned (directly or indirectly) subsidiary of the ultimate parent company of
Marathon, subject to the signing of applicable assignment and novation
documentation.

39.4 No CONTRACTOR Entity is entitled to sell, assign, transfer or otherwise dispose of
all or part of its rights and interests under this Contract (directly or indirectly) if such
assignment will, to such Contractor Entity's knowledge based on reasonable due
diligence, constitute or be a part of a Prohibited Act,

39.5 Any CONTRACTOR Entity proposing to sell, assign, transfer or otherwise dispose
of all or part of its rights and interests under this Contract shall request consent from
the GOVERNMENT and, together with such request for a consent, provide the
GOVERNMENT with:

(a) _ evidence of the technical and financial capability of the proposed assignee and
its controlling (directly or indirectly) shareholders;

82
39.6

39.7

Production Sharing Contract - Safen

(b) a letter of representations and warranties from the proposed assignee in form
and content acceptable to the GOVERNMENT; and

(c) a letter of representations from the assignor in form and content satisfactory to
the Government, including a representation that the proposed assignment will
not (i) to the knowledge of such CONTRACTOR Entity after reasonably
diligent investigation, constitute or be a part of a Prohibited Act or (ii) violate
any Corrupt Practices Laws applicable to the CONTRACTOR Entity,

An assignee of any CONTRACTOR Entity will have the rights, obligations, and
liabilities of the CONTRACTOR under, and be subject to, this Contract.

In order for any deed of sale, direct assignment, direct transfer or other direct disposal
as provided under Articles 39.1 or 39.3 to be effective, the Partics and the relevant
third party, if any, shall enter into a binding and enforceable instrument of assignment
and novation, which shall include an undertaking by the transferee or assignee to fulfil
the obligations under this Contract which correspond to the interest transferred or
assigned.

In the event a CONTRACTOR Entity assigns or in any other way transfers its rights
and interests under this Contract, whether in whole or in part, such assignment or
transfer shall not give rise to any Tax, including on the consideration paid or received
or on the income or gain therefrom.

GOVERNMENT

39.8

Except as provided in Article 4 in respect of the Government Interest, the
GOVERNMENT may not at any time transfer any or all of its rights and obligations
under this Contract to any Person, including to a Public Company or any other
company or entity.

Change of Control

39.9

“Change of Controf’ means any direct or indirect change of the identity to the
Person who Controls a CONTRACTOR Entity (whether through merger, sale of
shares or of other equity interests, or otherwise) through a single transaction or series
of transactions, from one or more transferors to one or more transferees, in which the
market value of such CONTRACTOR Entity’s participating interest (which shall be
as specified in the Joint Operating Agreement relating to this Contract) or where there
is only one CONTRACTOR Entity, one hundred percent (100%) in this Contract
represents more than seventy five per cent (75%) of the aggregate market value of the
asscts of such entity and its Affiliates that are subject to the Change in Control. For
the purpose of this definition: “Control” means the direct or indirect ownership or
control of the majority of the voting rights of the applicable entity at its shareholders’
meetings or their equivalent; and “market value” shall be determined based upon the
amount in cash a willing buyer would pay a willing seller in an Arm’s Length
transaction.

Each CONTRACTOR Entity which is or anticipates with a reasonable degree of
certainty that it will be subject to a Change in Control, other than to an Affiliated

83
40.2

Production Sharing Contract - Safen

Company or a CONTRACTOR Entity, shall notify the GOVERNMENT as soon as
practicable after it becomes aware of the Change in Control or anticipated Change in
Control and request the consent of GOVERNMENT, which consent shall not be
unreasonably delayed or withheld.

A Change in Control shall not give rise to any Tax, including on the consideration
paid or received or on the income or gain therefrom.

ARTICLE 40 —- FORCE MAJEURE

No delay, default, breach or omission of the CONTRACTOR in the execution of any
of its obligations under this Contract shall be considered a failure to perform this
Contract or be the subject of a dispute if such delay, default, breach or omission is due
to a case of Force Majeure. In such event the CONTRACTOR shall promptly notify
the GOVERNMENT in writing and take all reasonably appropriate measures to
perform its obligations under this Contract to the extent possible. The time resulting
from any such delay or curtailment in the execution of such obligations, increased by
the time necessary to repair any damage resulting from or occurred during such delay
or curtailment, shall be added to any time period provided under this Contract
(including the Exploration Period and any extension thereto, any Sub-Period and any
extension thereto and any Development Period and any extension thereto). The Parties
shall mect as soon as possible after the notification of Force Majeure with a view to
using reasonable endeavours to mitigate the effects thereof.

For the purpose of this Contract, “Force Majeure” mcans any cvent that is
unforeseeable, insurmountable and irresistible, not duc to any error or omission by the
CONTRACTOR but due to circumstances beyond its control, which prevents or
impedes execution of all or part of its obligations under this Contract. Such cvents
shall include the following:

(a) war, whether declared or not, civil war, insurrection, riots, civil commotion,
terrorism, any other hostile acts, whether internal or external;

(b) strikes or other labour conflicts;

(c) accidents or blowouts;

(d) quarantine restrictions or epidemics;

(c) any act, event, happening or occurrence due to natural causes, in particular,
but without limitation, floods, storms, cyclones, fires, lightning, carthquakes,

or lack of water necessary for Petroleum Operations;;

(6 environmental restrictions, which the GOVERNMENT has not notified to the
CONTRACTOR;

(g) except in respect of the GOVERNMENT and any Public Company, any acts
or orders of the GOVERNMENT, any minister, ministry, department, sub-
40.3

Production Sharing Contract - Safen

division, agency, authority, council, committee, or other constituent clement
thereof, or any corporation controlled by the any of the foregoing; and

(h) any acts or orders of any other government claiming or asserting jurisdiction
over the subject matter of this Contract, any minister, ministry, department,
sub-division, agency, authority, council, committee, or other constituent
element thereof, or any corporation controlled by any of the foregoing,

The intention of the Parties is that Foree Majeure shall receive the interpretation that
complies most with prudent international petroleum industry practice, Force Majeure
affecting a CONTRACTOR Entity or an Affiliated Company of a CONTRACTOR
Entity shall be deemed Force Majeure affecting the CONTRACTOR if the
consequence of such Force Majeure prevents the performance of any of the
CONTRACTOR'S obligations under this Contract. The application or potential
application of any Law applicable to a CONTRACTOR Entity or any of its
Affiliates, other than Laws of the Kurdistan Region or other Laws of the Republic of
Iraq, which could result in a criminal or civil penalty or sanction is not Force Majeure.

ARTICLE 41 —- WAIVER OF SOVEREIGN IMMUNITY

Except in respect of any Dispute (i) arising out of or related to Article 4.13 or (ii) with respect
to Article 4 between the GOVERNMENT and any holder of a Government Interest, the
GOVERNMENT hereby fully and irrevocably waives any claim to immunity for itself or
any of its asscts.

This waiver includes any claim to immunity from:

{a)

(b)

(c)

any expert determination, mediation, or arbitration proceedings commenced pursuant
to Article 42;

any judicial, administrative or other proceedings to aid the expert determination,
mediation, or arbitration proceedings commenced pursuant to Article 42; and

any effort to confirm, enforce or execute any decision, settlement, award, judgment,
service of process, exccution order or attachment (excluding pre-judgment
attachment) that results from an expert determination, mediation, arbitration or any
judicial, administrative or other proceedings commenced pursuant to this Contract.

ARTICLE 42 —- ARBITRATION AND EXPERT DETERMINATION

Negotiation, Mediati 1 Arbitrati

42.1

For the purpose of this Article 42.1, “Dispute” shall mean any dispute, controversy or
claim (of any and every kind or type, whether based on contract, tort, statute,
regulation or otherwise) arising out of, relating to, or connected with this Contract or
the operations carried out under this Contract, including any dispute as the
construction, existence, validity, interpretation, enforceability, breach or termination

85
Prochiction Sharing Contract - Safen

of this Contract, which arises between any of the Parties (or between any one or more
Parties and the GOVERNMENT).

In the cvent of a Dispute, the parties to the Dispute shall use their reasonable
endeavours to negotiate promptly in good faith a mutually acceptable resolution of
such Dispute.

Subject to the provisions of Article 42,2, a Party who desires to submit a Dispute for
resolution which has not been promptly resolved as aforcsaid shall commence the
dispute resolution process by providing each other Party that is a party to the Dispute
with a written notice of the Dispute (a “Notice of Dispute”). The Notice of Dispute
shall identify the parties to the Dispute, contain a brief statement of the nature of the
Dispute and the relief requested and request negotiations among the Senior
Representatives of the parties to the Dispute,

(a) _ In the event that any Notice of Dispute is given in accordance with this Article
42.1, the parties to the Dispute shall first seek settlement of the dispute by
negotiation between Senior Representatives. “Senior Representative” means
any individual who has authority to negotiate the settlement of the Dispute for
a party to the Dispute, which for the GOVERNMENT shall mean the
Minister of Natural Resources. Within thirty (30) days after the date of
delivery of the Notice of Dispute, the Senior Representatives representing the
parties to the Dispute shall meet at a mutually acceptable date, time and place
to exchange relevant information in an attempt to resolve the Dispute. If a
Senior Representative intends to be accompanicd at the mecting by a legal
adviser, each other party shall be given written notice of such intention and its
Senior Representative may also be accompanied at the meeting by a legal
adviser.

(b) If the Dispute cannot be resolved by negotiation in accordance with Article
42.1 (a) within sixty (60) days after the date of the receipt by each party to the
Dispute of the Notice of Dispute or such further period as the parties to the
Dispute may agree in writing, any party to the Dispute may seek settlement of
the dispute by mediation in accordance with the London Court of International
Arbitration (“LCIA”) Mediation Procedure, which Procedure shall be deemed
to be incorporated by reference into this Article, and the parties to such
Dispute shall submit to such mediation procedure.

(c) If the Dispute is not scttled within the carlicr of (A) sixty (60) days of the
appointment of the mediator, or such further period as the parties to the
Dispute may otherwise agree in writing under the mediation procedure under
Article 42.1 (b), and (B) one hundred and twenty (120) days after the delivery
of the Notice of Dispute, any party to the Dispute may refer the Dispute to,
and seek final resolution by, arbitration under the LCIA Rules, which Rules
shall be deemed to be incorporated by reference into this Article.

(i) Any arbitration shall be conducted by three (3) arbitrators.

(ii) If the parties to the Dispute are the GOVERNMENT and all the
CONTRACTOR Entities, the GOVERNMENT and the

86
Production Sharing Contract - Safen

CONTRACTOR shall cach appoint one (1) arbitrator. If the parties to
the Dispute are the GOVERNMENT and more than one, but not all
the CONTRACTOR Entities, the GOVERNMENT shall appoint one
(1) arbitrator and such CONTRACTOR Entities shall appoint one (1)
arbitrator. If the parties to the Dispute are the GOVERNMENT and
one CONTRACTOR Entity, the GOVERNMENT and such
CONTRACTOR Eatity shall each appoint one (1) arbitrator.

(iii) In any event, the two arbitrators so appointed shall, in good faith, use
all reasonable endeavours to agree on the appointment of the third
arbitrator, who will chair the arbitral tribunal. In case of failure to
appoint an arbitrator or to agree on the appointment of the third
arbitrator, Rules of the LCIA shall apply.

(iv) The seat, or legal place, of arbitration shall be London, England. The
language to be used in any prior negotiation, mediation and in the
arbitration shall be English. During the arbitration procedure and until
the arbitral decision, the Partics shall continue to perform their
obligations and take no actions that would impair the Contract. The
arbitral award may be enforced by any court of competent jurisdiction,
including in the Kurdistan Region. Any award shall be expressed in
Dollars.

(v) The Parties agree that the arbitral award shall be final and not subject to
any appeal, including to the Courts of England on issues of Law.

Expert Determination

42.2 Any disagreement between the Parties relating to Articles 15.9, 27.2 and 27.7, as well
as any disagreement the Parties agree to refer to an expert, shall be submitted to an
expert. The Management Committee shall prepare and agree appropriate terms of
reference relating to a disagreement to be submitted to the expert, in accordance with
Article 8.5 (“Terms of Reference"), as soon as possible after the Effective Date.

(a)

(b)

The disagreement shall be submitted to an expert appointed by mutual
agreement of the Parties within thirty (30) days following the date of
preparation and agreement of the Terms of Reference by the Management
Committec. If the Parties cannot agree on the choice of the expert within such
thirty (30) day period, at the request of cither Party, the expert shall be
appointed by the President of the Energy Institute in London, England. Any
expert appointed must have the necessary qualifications for reviewing and
deciding on the subject matter of the disagreement.

The duties of the expert shall be stated in the Terms of Reference prepared and
agreed by the Management Committee. The Management Committee shall
promptly provide the expert with the agreed Terms of Reference relating to the
disagreement. Each Party shall have the right to give to the expert in writing
any information which it considers useful, provided it does so within forty-five
(45) days after the expert’s appointment. Such information shall be provided
to the other Party at the same time and such other Party shall be entitled to

87
Production Sharing Contract - Safen

provide comments on such information to the first Party and the expert within
thirty (30) days after receiving such information. The expert shall have the
right to review and verify any information he deems useful to assist him in his
review of the disagreement.

(c) The expert shall render his decision within forty-five (45) days of his reccipt
of the Terms of Reference and the information referred to in Article 42.2.
Subject to the provisions of Article 15,9, any decision of the expert shall be
final and shall not be subject to any appeal, except in the case of manifest
error, fraud or malpractice. Any costs and expenses associated with the expert
determination shall be shared equally between the Parties.

General

42.3 No negotiation, mediation, arbitration or expert determination procedure under this
Article 42 shall exempt the Parties from fulfilling their respective legal and/or
contractual obligations.

ARTICLE 43 - GOVERNING LAW, FISCAL STABILITY, AMENDMENTS AND
VALIDITY

Governing Law

43.1 This Contract, including any dispute arising therefrom, thereunder or in relation
thereto and the agreement to arbitrate in Article 42, shall be governed by English law,

Eiscal Stability
43.2 The obligations of the CONTRACTOR in respect of this Contract shall not be
changed by the GOVERNMENT and the gencral and overall equilibrium between

the Parties under this Contract shall not be affected in a substantial and lasting
manner.

43.3 The GOVERNMENT guarantees to the CONTRACTOR, for the entire duration of
this Contract, that it will maintain the stability of the legal, fiscal and economic
conditions of this Contract, as they result from this Contract and as they result from
the Laws of the Kurdistan Region in force on the date of signature of this Contract.
The CONTRACTOR has entered into this Contract on the basis of the legal, fiscal
and economic framework prevailing at the Effective Date. If, at any time after the
Effective Date, there is any change in the legal, fiscal and/or economic framework
under the Laws of the Kurdistan Region or other Laws of the Republic of Iraq
applicable in or to the Kurdistan Region which detrimentally affects the
CONTRACTOR, the CONTRACTOR Entities or any other Person entitled to
benefits under this Contract, the terms and conditions of the Contract shall be altered
so as to restore the CONTRACTOR, the CONTRACTOR Entities and any other
Person entitled to benefits under this Contract to the same overall economic position
(taking into account home country taxes) as that which such Person would have been
in, had no such change in the legal, fiscal and/or economic framework occurred.

88
43.4

435

43.6

Production Sharing Commact - Safer

If the CONTRACTOR believes that its economic position, or the economic position
of a CONTRACTOR Entity or any other Person entitled to benefits under this
Contract, has been detrimentally affected as provided in Article 43.3, upon the
CONTRACTOR’s written request, the Parties shall meet to agree on any necessary
measures or making any appropriate amendments to the terms of this Contract to re-
establishing the equilibrium between the Parties and restoring the CONTRACTOR,
the CONTRACTOR Entities or any other Person entitled to benefits under this
Contract to the position (taking into account home country taxes) it was in prior to the
occurrence of the change having such detrimental effect, Should the Parties be unable
to agree on the merit of amending this Contract and/or on any amendments to be
made to this Contract within ninety (90) days of the CONTRACTOR's request (or
such other period as may be agreed by the Parties), the CONTRACTOR may refer
the matter in dispute to arbitration as provided in Article 42.1, without the necessity of
first referring the matter to negotiation and mediation.

Without prejudice to the generality of the foregoing, the CONTRACTOR shall be
entitled to the benefit of any future changes to the petroleum legislation or any other
legislation complementing, amending or replacing it.

The Parties agree to cooperate in all possible ways with a view to fully achieving the
objectives of this Contract. The GOVERNMENT shall facilitate the performance of
the Petroleum Operations by promptly granting to the CONTRACTOR, on
application therefor in accordance with Applicable Law and within the scope of
Applicable Law, any necessary authorisation, permit, licence or access right and
making available any existing facilitics and services with a view to the Parties
obtaining maximum mutual benefit from the Contract.

Amendments

43.7

43.8

The GOVERNMENT and the CONTRACTOR may amend this Contract only by an
agreement of the GOVERNMENT and the CONTRACTOR that identifies itself as
an amendment to this Contract. A holder of a Government Interest is not entitled to be a
party to any agreement amending this Contract, unless the terms of such amendment
affect any right or obligation of such Party as a holder of all or part of the Government
Interest. The GOVERNMENT shall notify holders of the GOVERNMENT Interest of
any proposed amendments and signed amendments, and the CONTRACTOR will
have no obligation to notify holders of the GOVERNMENT Interest of any proposed
amendments and signed amendments.

A Party may waive any condition or obligation of such Party in this Contract only by
a writing executed by such Party. A waiver made in writing on onc occasion will be
effective only in that instance and only for the purpose stated. A waiver once given is
not to be construed as a waiver on any future occasion. No waiver or amendment in
respect of this Contract will constitute a waiver or amendment of any other agreement
or contract, except as expressly sct forth in such waiver or amendment.

No failure or delay by a Party in exercising any right hereunder, or in requiring the
satisfaction of any condition under, this Contract, and no act, omission, or course of
dealing between the Parties (or any other them), will operate as a waiver or estoppel
of any right or condition or any provision, right, or condition of this Contract.

89
Production Sharing Conmacs - Safer

Any single or partial exercise of any right, power or remedy by a Party will not
preclude any other or future exercise thereof by such Party or the exercise by such
Party of any other right, power or remedy,

Validity
43.9 As signatories to this Contract for and on behalf of the GOVERNMENT, the

Ministry of Natural Resources in the Kurdistan Region and the Regional Council for
the Oil and Gas Affairs of the Kurdistan Region - Iraq represent that this Contract is
approved for the purposes of the Kurdistan Region Oil and Gas Law.

ARTICLE 44 — NOTICES

All notices, demands, instructions, waivers, consents or other communications to be
provided pursuant to this Contract shall be in writing in English, shall be effective
upon receipt, and shall be sent by receipted hand delivery or by email (followed by
delivery by reputable international air couricr company with an establishment in Erbil
in the Kurdistan Region) to the following addresses:

To the GOVERNMENT:

Attention:

His Excellency the Minister of Natural Resources
Address:

Ministry of Natural Resources
Kurdistan Regional Government
Erbil, Kurdistan, frag

Email: mnr@krgoil.com

To cach CONTRACTOR Entity:
MARATHON PETROLEUM KDV B.V,

Attention; | Team Manager Legal
Address:

c/o Equity Corporate Services

Equity Trust Co. N.V.

Strawinskylaan 3105

Atrium 7th Floor 1077 ZX Amsterdam
The Netherlands
45.1

45.2

45.3

Production Sharing Contract - Safen

Email; rivhedel@n|.cquitytrust.com

Marathon Oil Company
5555 San Felipe Road
Houston, Texas 77056, USA

Attention: Senior Vice President, Worldwide Exploration
Email: arbay@marathonoil.com
and

spguidry@marathonoil.com

The above address and designated representative of any of the Parties may be changed
on giving ten (10) days prior notice to the other Party delivered pursuant to Article
44.1.

ARTICLE 45 — TERMINATION

The GOVERNMENT undertakes to exercise its termination rights under this Article
45 in a reasonable and proportionate manner, having regard for the nature and severity
of the triggering act or event, the identity of the Person at fault, and the relative
significance of any adverse consequences to the CONTRACTOR or a
CONTRACTOR Entity that may arise from the GOVERNMENT’ exercise of its
rights under this Article 45.

In any notice of termination given by the GOVERNMENT under this Article 45, the
GOVERNMENT must specify the grounds for exercising the termination right and
the date on which the Contract or the rights and interests of a CONTACTOR Entity,
as applicable, will terminate,

If a competent authority has reasonably determined (in a proceeding applying due
process) that this Contract has been obtained by the CONTRACTOR, or any Person
acting on behalf of the CONTRACTOR, in violation of Corrupt Practices Laws,
then, on not less than thirty (30) days’ prior notice to the CONTRACTOR, the
GOVERNMENT may terminate this Contract. Any final determination, judgment,
sanction, or conviction (not subject to further appeal on the issue), including under a
consent order in which there is a finding or admission of guilt, of a judicial or
regulatory authority in the United States of America, England, or The Netherlands
with jurisdiction over a CONTRACTOR Entity or an Affiliate of such
CONTRACTOR Entity, will be conclusively determinative. If such determination
has been made by an authority within Iraq, and the CONTRACTOR disputes such
determination by referring such Dispute to arbitration within the 30-day notice period
(without regard to any negotiation period in Article 42), the termination will be
suspended until there is an award under Article 42 in favour of the GOVERNMENT
affirming the determination of an authority within Iraq of a violation of Corrupt

91
45.4

45.5

Production Sharing Contract - Safen

Practices Laws, Unless the GOVERNMENT has cancelled a notice of termination
or, in the case of the preceding sentence, a Dispute has been referred to arbitration in
accordance with Article 42, this Contract will be terminated as of the end of such
thirty (30) day notice period.

If a competent authority has reasonably determined (in a proceeding applying due
process) that a permit, approval, consent or waiver in connection with this Contract or
Petroleutm Operations has been obtained by the CONTRACTOR, or any Person
acting on behalf of the CONTRACTOR, in violation of Corrupt Practices Laws,
then, on not less than thirty (30) days’ prior notice to the CONTRACTOR, the
GOVERNMENT may terminate the permit, approval, consent or waiver. Any final
determination, judgment, sanction, or conviction (not subject to further appeal on the
issue), including under a consent order in which there is a finding or admission of
guilt, of a judicial or regulatory authority in the United States of America, England, or
The Netherlands with jurisdiction over a CONTRACTOR Entity or an Affiliate of
such CONTRACTOR Entity, will be conclusively determinative.

45.5.1 The GOVERNMENT may terminate this Contract, on not less than ninety
(90) days’ prior notice, if the CONTRACTOR:

(a) fails to mect a material financial obligation expressly stated in this
Contract;

(b) during the First Sub-Period does not carry out drilling and scismic
acquisition, as detailed in Article 10.2 or, during the Sccond Sub-
Period (or carlicr), docs not carry out drilling and seismic acquisition,
as detailed in Article 10.3;

(c) interrupts Production for a period of more than ninety (90) consecutive
days with no cause or justification acceptable in accordance with this
Contract or under prudent international petroleum industry practice, it
being recognised that Force Majeure is an acceptable justification for
such interruptions;

(d) unless such extraction or production is expressly authorised or
unavoidable as a result of operations carried out in accordance with
prudent international petroleum industry practice, extracts or produces
any mineral or object which is not covered by this Contract and does
so wilfully or in a manner that constitutes gross negligence or
persistently after receiving notice thereof; or

(e) refuses to abide by any negotiation, mediation, arbitration or expert
decision under Article 42.

45.5.2 If, within the ninety (90)-day notice period, the CONTRACTOR has either
remedied the default identified in such notice to the satisfaction of the
GOVERNMENT, or the GOVERNMENT has agreed another remedy with
the CONTRACTOR, including compensation, the GOVERNMENT shall
cancel such notice of termination.

92
45.6

45.7

45.8
45.9

45.10

Production Sharing Contract - Safen

45.5.3 If, within such ninety (90)-day notice period, the conditions set forth in Article
45.5.2 have not been satisfied, the GOVERNMENT may, on not less than
thirty (30) days’ notice, terminate the Contract, and, unless such notice is
cancelled by the GOVERNMENT before the end of such thirty (30)-day
period, this Contract will be terminated as of the termination date set forth in
the notice from the GOVERNMENT.

Where the CONTRACTOR comprises only one CONTRACTOR Entity, the
GOVERNMENT may terminate the Contract on not less than forty five (45) days’
notice to such CONTRACTOR Entity following the occurrence of an Act of
Insolvency, unless, within such forty-five (45)-day period, cither the
GOVERNMENT cancels its notice or the CONTRACTOR Entity has notified the
GOVERNMENT that the CONTRACTOR Entity has cured relevant Act of
Insolvency,

The rights and interests of an individual CONTRACTOR Entity will be
automatically terminated, without prior notice from the GOVERNMENT, if such
CONTRACTOR Entity:

@) is subject to a Change of Control for which the GOVERNMENT has not
given its authorisation in accordance with Article 39.9; or

(ii) has made an assignment of all or part of its interests hereunder without the
prior consent of the GOVERNMENT in accordance with Article 39
(including under any provision of a joint operating agrecment).

This Contract will terminate as provided in Article 6 and Article 7.
Upon termination or expiration of this Contract:

(a) the CONTRACTOR (and cach CONTRACTOR Entity) will no longer have,
as of the effective date of such termination, any further rights and interests
under this Contract;

(b) all: accrued rights and liabilities of the CONTRACTOR and of cach
CONTRACTOR Entity will survive.

(c) the provisions of Articles 14.10, 16.7, 30, 31, 35.1, 35,3, 35.4, 35.7, 36,
38,2(c), 41, 42, 43.1 to 43.6 will survive the termination or expiry of this
Contract.

If the GOVERNMENT terminates the undivided interests of a CONTRACTOR
Entity, but not the Contract, and there are remaining CONTRACTOR Entities:

(a) such terminated CONTRACTOR Entity will no longer have, as of the
effective date of such termination, any further rights and interests under this
Contract;

(b) all accrued rights and liabilities of such terminated CONTRACTOR Entity

will survive.

93
45.11

45.12

45.13

45.14

46.1

Production Sharing Contract - Safer

(c) as to and in respect of such terminated CONTRACTOR Entity, the
provisions of Articles 14.10, 16.7, 30, 31, 35.1, 35.3, 35.4, 35.7, 36, 38.2(c),
41, 42, 43.1 to 43.6 will survive the termination or expiry of this Contract.

If the undivided interests of a CONTRACTOR Entity (or of CONTRACTOR
Entities) are terminated, but the Contract is not terminated and there are remaining
CONTRACTOR Eatities, the GOVERNMENT may offer, on not less than 15 days’
prior notice from the GOVERNMENT to the other CONTRACTOR Entities, to
assign and novate such terminated CONTRACTOR Eatity’s participating interst, or
any part thereof, to the remaining CONTRACTOR Entities on such terms and in
such amounts as the GOVERNMENT may determine. The GOVERNMENT has no
obligation to make such allocation and may retain the terminated interest, provided
that the GOVERNMENT will usc reasonable endeavours to find a new buyer for
such interests.

No assignment, novation, transfer, or other dispostion of a terminated
CONTRACTOR Entity’s undivided interests to another CONTRACTOR Entity
pursuant to this Article 45 will be a taxable event under Applicable Law as to the
CONTRACTOR Entity receiving the undivided interests of a terminated
CONTRACTOR Entity.

Neither the GOVERNMENT nor any CONTRACTOR Entity will assume any
liabilites, obligations, or duties of a terminated CONTRACTOR Entity in respect of
the terminated CONTRACTOR Entity’s undivided interest arising or accrued prior
to the latter of (i) the effective date of the termination of such CONTRACTOR
Entity and (ii) in the case of assignment and novation to the remaining
CONTRACTOR Entities, the effective date of the reassignment and redistribution of
the terminated CONTRACTOR Entity’s interests to another CONTRACTOR
Entity. The GOVERNMENT will in no circumstances assume accrued liabilites,
obligations, or duties of a terminated CONTRACTOR Entity in respect of the
terminated CONTRACTOR Entity’s undivided interest, whenever arising or
accrued. All accrued liabilities will remain the sole obligation of the terminated
CONTRACTOR Entity.

Nothing in this Article 45 limits or impairs a Party’s rights under English Law in
respect of termination.

ARTICLE 46— COUNTERPARTS; ENTIRE AGREEMENT

The Parties may execute this Contract in counterparts, cach of which constitutes an
original, and all of which, collectively, constitute only one agreement. The signatures
of all of the Parties need not appear on the same counterpart, and delivery of an
executed counterpart signature page by facsimile or electronic scan is as effective as
executing and delivering this Contract in the presence of the other Parties. This
Contract is effective as of the date sct forth on the signature page (the “Effective
Date”), In proving this Contract, a Party must produce or account only for the
executed counterpart of the Party to be charged,
Production Sharing Cowtract - Safen

46.2 This Contract and the Letter of Representations and Warranties constitutes the final,
complete and exclusive expression of the Parties’ agreement on the matters contained
in this Contract. All prior and contemporancous negotiations and agreements between
the Parties on the matters contained in this Contract are expressly merged into and
superseded by this Contract. The provisions of this Contract may not be explained,
supplemented or qualified through evidence of trade usage or a prior course of
dealings. In entering into this Contract neither Party has relicd upon any statement,
representation, warranty or agreement of the other party or any other Person, except
for those expressly contained in this Contract, and in the Letter of Representations and
Warranties and the Guarantee, There is no condition precedent to the effectiveness of
this Contract (except for signature and delivery by the Parties) and there are no
representations or warranties, in each case other than those expressly stated in this
Contract and the Letter of Representations and Warranties.

[Signature page follows.}

95
Production Sharing Contract - Safen

Effective Date: 26 October, 2010

For the KURDISTAN REGIONAL GOVERNMENT

By GAS SH yi

Barham Salih Ashti Hawrami

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oil and Gas Affairs of Resources in the Kurdistan Region

the Kurdistan Region - Iraq

For each CONTRACTOR Entity

MARATHON PETROLEUM KDV B.Y.

Signed by D_E. Roberts-as attorney for
Marathon Petroleum KDV B_V_
under a power of attorney dated 14 October 2010

{Signature page to Production Sharing Contract — Safen}
Prodwetion Sharing Contract - Safen

ANNEX A

Map showing coordinates of the Safen Contract Area corner points

7
La

1.2

1.3

14

141

1.4.2

14.3

Production Sharing Contract - Safen

PARAGRAPH I ~ GENERAL PROVISIONS
Purpose

To classify expenditures, define further Petroleum Costs (in addition to those defined
as such in the Articles of the Contract), and prescribe the manner in which the
CONTRACTOR’s Accounts shall be prepared and approved,

Definitions

Words and phrases to which a meaning has been assigned in Article | or other
Articles of the Contract shall have the same meaning when used in this Annex.

Inconsistency

In the event of any inconsistency or conflict between the provisions of this Annex and
the other provisions of the Contract, then the other provisions of the Contract shall
prevail.

Accounting Records and Reports

The CONTRACTOR shall maintain the Accounts in accordance with Article 15.1
and in accordance with this Accounting Procedure, including in accordance with the
charts of Accounts agreed under Paragraph 1.4.2.

Within sixty (60) days of the Effective Date, the CONTRACTOR shall submit to and
discuss with the GOVERNMENT a proposed outline of charts of Accounts, which
outline shall be in accordance with generally accepted standards and recognized
accounting systems and consistent with normal petroleum industry practice and
procedures, Within ninety (90) days of receiving the above submission, the
GOVERNMENT shall cither provide written notification of its approval of the
proposal or request in writing revisions to the proposal, Within one hundred and
eighty (180) days after the Effective Date, the CONTRACTOR and the
GOVERNMENT shall agree on the outline of charts of Accounts which shall
describe the basis of the accounting system and procedures to be developed and used
under this Contract, Following such agreement, the CONTRACTOR shall
expeditiously prepare and provide the GOVERNMENT with formal copies of the
comprehensive charts of Accounts and manuals related to the accounting, recording
and reporting functions, and procedures which are, and shall be, observed under the
Contract.

Notwithstanding the generality of the foregoing, the CONTRACTOR shall make
regular Statements relating to the Petroleum Operations. These Statements are as
shown:
144

15

1.6.1

1.6.2

1,6.3

1.6.4

Production Sharing Contract - Safen

(a) _ Production Statement (as indicated in Paragraph 6).

(b) Value of Production and Pricing Statement (as indicated in Paragraph 7).
(c) Cost Recovery and Share Account Statement (as indicated in Paragraph 8).
(d) Statement of Expenditures and Receipts (as indicated in Paragraph 9).

(e) Final End-of-Year Statement (as indicated in Paragraph 10),

(f) Budget Statement (as indicated in Paragraph 12).

All reports and statements shall be prepared in accordance with the Contract,
Kurdistan Region Law, and where there are no relevant provisions of either of these,
in accordance with prudent international petroleum industry practice.

Language and Units of Account

All Accounts shall be maintained and prepared in the English language and shall be
recorded in Dollars. Where necessary for clarification, the CONTRACTOR may
also maintain Accounts in other currencies.

Audit and Inspection Rights of the GOVERNMENT

In addition to the provisions of Articles 15.3 to 15.7 and 15.9, the following
provisions shall apply to any audit carried out in accordance with Articles 15.3 to
15.7:

For purposes of auditing, the GOVERNMENT, acting reasonably and in accordance
with prudent intemational petroleum industry practice, may examine and verify, at
reasonable times upon reasonable prior written notice to the CONTRACTOR, all
charges and credits relating to the Petroleum Operations, such as books of account,
accounting entries, material records and inventories, vouchers, payrolls, invoices and
any other documents, correspondence and records including electronic records
reasonably considered necessary by the GOVERNMENT to audit and verify the
charges and credits, values and treatments.

Furthermore, the auditors shall have the right in connection with such audit, to visit
and inspect at reasonable times, all sites, plants, facilities, warehouses and offices of
the CONTRACTOR directly or indirectly serving the Petroleum Operations and to
question personne! associated with those Petroleum Operations.

Where the GOVERNMENT requires verification of charges made by an Affiliated
Company of the CONTRACTOR, the GOVERNMENT shall have the right to
obtain an audit certificate for such changes from an internationally recognized firm of
public accountants acceptable to both the GOVERNMENT and the
CONTRACTOR, which may be the CONTRACTOR’s statutory auditor.

All agreed adjustments resulting from an audit shall be promptly made in the
CONTRACTOR’s Accounts and any consequential adjustments to payments due to
1.6.4

17

17.1

1.7.2

18

1.8.1

19

1.10

Prodwetion Sharing Contract - Safen

the CONTRACTOR or to the GOVERNMENT, as the case may be, shall be made
promptly,

When issues are outstanding with respect to an audit, the CONTRACTOR shall
maintain the relevant documents and permit inspection thereof until the issue is
resolved.

Payments

Unless as otherwise provided in Article 24, Article 29 or other Articles of the
Contract:

All payments between the Partics shall, unless otherwise agreed, be in Dollars and be
made through a bank designated in writing by each receiving party; and all sums due
under the Contract shall be paid within thirty (30) days following the end of the
Month in which the obligation to make such payment occurred.

All sums due by one party to the other under the Contract shall, for cach day such
sums are overdue, bear interest compounded monthly at LIBOR plus two per cent
(2%).

Currency Exchange Rates

In addition to the provisions of Article 29, the following provisions shall apply to any
exchanges of currency carried out in accordance with Article 29:

Amounts received and Petroleum Costs incurred, shall be converted from other
currencies into Dollars in accordance with the CONTRACTOR’s usual accounting
procedures which shall reflect generally accepted accounting practices in the
international petroleum industry, and with reference to exchange rates obtained in
accordance with Article 29.

Accrual Basis, Cash Flow Basis and Reports

All books and Accounts shall be prepared on an accrual basis in accordance with
generally accepted accounting principles used in the international petroleum industry,

Values and Treatments

Values and treatments proposed by the CONTRACTOR relating to all Petroleum
Costs shall be subject to challenge by the GOVERNMENT in the course of audit to
ensure that they are in accordance with the provisions of this Accounting Procedure.

PARAGRAPH 2 — CLASSIFICATION, DEFINITION AND ALLOCATION OF

21

COSTS AND EXPENSES
Segregation of Costs and Expenses

Petroleum Costs shall be segregated in accordance with the purposes for which such
Petroleum Costs are made, The purposes which shall qualify are:
2.2

2.2.1

2,2,2
2.2.3

2.2.4

225

2.2.6

23

Production Sharing Commact - Safen

(a) those which have been included in the approved Work Program and Budget
for the year in which the Costs and Expenditures are made;

(b) expenditures incurred in cases of emergency as set out in Articles 11.7, 13.5,
13.9 35.5, 35.6 and any other Articles of the Contract;

(c) any other purposes agreed in the Articles of the Contract; and
(d) other items which have been agreed by the Parties from time to time.

All Petroleum Costs recoverable under Paragraph 3 relating to Petroleum Operations
shall be classified, defined and allocated as sct out below.

Exploration Costs

Exploration Costs are all direct and allocated indirect costs and expenditures incurred
in carrying out the Exploration Operations, including all direct and allocated indirect
costs and expenditures incurred in the search for Petroleum in an area which is, or was
at the time when such costs and expenses were incurred, part of the Contract Area
including:

Aerial, geophysical, geochemical, paleontological, geological, topographical and
seismic surveys and studies and their interpretation and purchased geological and
geophysical information.

Stratigraphic test hole drilling and water well drilling,

Labour, materials, supplies, and services used in drilling and formation testing of
wells with the object of finding Petroleum or Appraisal Wells excluding any costs of
the subsequent completion of such wells as producing wells,

Facilitics to the extent used in support of the purposes described in Paragraphs 2.2.1,
2.2.2 and 2.2.3, including access roads.

That portion of all service expenditures and that portion of all general and
administrative expenditures directly attributable to Exploration Costs or allocated
thereto on a consistent and equitable basis.

Any other expenditures incurred in the search for and appraisal of Petroleum after the
Effective Date and not otherwise covered under this Paragraph 2.2.

Gas Marketing Costs

Gas Marketing Costs are all direct and allocated indirect costs and expenditures
incurred in carrying out Gas Marketing Operations and include that portion of all
service expenditures and that portion of all general and administrative expenditures
directly attributable to Gas Marketing Costs or allocated thereto on a consistent and
equitable basis.
2.4

24.1

2.4.2

2.4.3

244

Production Sharing Contract + Safen

Development Costs

Development Costs are all direct and allocated indirect costs and expenditures
incurred in carrying out Development Operations including all direct and allocated
indirect costs and expenditures incurred in:

Drilling wells which are completed as producing wells and drilling wells for purposes
of producing from a Petroleum reservoir, whether these wells are dry or producing
and drilling wells for the injection of water or gas to enhance recovery of Petroleum.

Completing wells by way of installation of casing or equipment or otherwise after a
well has been drilled for the purpose of bringing the well into use as a producing well
or as a well for the injection of water or gas to enhance recovery of Petroleum.

The costs of Petroleum production, transport and storage facilities such as pipelines,
flow lines, production and treatment units, wellhead equipment, subsurface
equipment, enhanced recovery systems, Petroleum storage facilities, and access roads
for production activities.

Engineering and design studies for the wells and facilities referred to in Paragraphs
2.4.1, 2.4.2 and 2.4.3,

And including that portion of all service expenditures and that portion of all gencral
and administrative expenditures directly attributable to Development Costs or
allocated thereto on a consistent and equitable basis; and any other expenditure
incurred in the Development Operations and not otherwise covered under

Paragraph 2.3,
Production Costs

Production Costs are all direct and allocated indirect costs and expenditures incurred
in carrying out Production Operations, including all direct and allocated indirect costs
and expenses incurred in Petroleum Operations after First Production which are other
than Exploration Costs, Gas Marketing Costs, Development Costs and
Decommissioning Costs. Production Costs include that portion of all service
expenditures and that portion of all general and administrative expenditures directly
attributable to Production Costs or allocated thereto on a consistent and equitable
basis.

Decommissioning Costs

Decommissioning Costs are all direct and allocated indirect costs and expenditures
incurred in carrying out Decommissioning Operations and include that portion of all
service expenditures and that portion of all general and administrative expenditures
directly attributable to Decommissioning Costs or allocated thereto on a consistent
and equitable basis, and the Decommissioning Reserve Fund shall be determined on
such basis, in advance of incurring such costs, as provided in Article 38 and, for the
purposes of cost recovery, the contributions to the Decommissioning Reserve Fund
shall be recoverable in accordance with Article 38.
2.7

2.8

2.8.1

2.8.2

Prodwetton Sharing Contract - Safen

Service Expenditures

Service expenditures are expenditures in support of Petroleum Operations including
warehouses, vehicles, motorized rolling equipment, aircraft, fire and security stations,
workshops, water and sewerage plants, power plants, housing, community and
recreational facilities and furniture, tools and equipment used in these activities.
Service expenditures in any Calendar Year shall include the costs incurred in such
year to purchase and/or construct the said facilities as well as the annual costs of
maintaining and operating the same. All service expenditures shall be regularly
allocated as specified in Paragraphs 2.2.5, 2.3, 2.4, 2.5 and 2.6 to Exploration Costs,
Gas Marketing Costs, Development Costs, Production Costs and Decommissioning
Costs respectively and shall be separatcly shown under each of these categories.
Where service expenditures are made in respect of shared facilities, the basis of
allocation of costs to Petroleum Operations shall be consistent and equitable and shall
be specified.

General and Administrative Expenditures
General and administrative expenditures are:

All main office, field office and general administrative expenditures in the Kurdistan
Region including supervisory, accounting, procurement and employee relations
services,

Where the CONTRACTOR is an Affiliate of a group of companies whose
headquarters is Abroad (a “Foreign CONTRACTOR”), an annual overhead charge
shall be made for services rendered (excluding the direct expenditures as referred in
Paragraph 3.1.2.(b)) by any Affiliate of the Foreign CONTRACTOR outside the
Kurdistan Region to support and manage Petroleum Operations under the Contract, or
where the CONTRACTOR, not being a Foreign CONTRACTOR draws upon the
services of an Affiliate within the Kurdistan Region, an annual overhead charge shall
be made for services rendered (excluding the direct expenditures as referred in
Paragraphs 3.1.2.(a) and (b)) by such Affiliate to support and manage Petroleum
Operations under the Contract (“Parent Company Overhead”).

Parent Company Overhead will be deemed to cover the actual cost (being salaries,
wages and labour burden, employee benefits, travel, hotel and other normally
reimbursable expenses paid by the Affiliate of a CONTRACTOR in accordance with
its standard personnel policy in force in the relevant period, provision of office
accommodation and provision of services reasonably necessary for operation and
maintaining such staff offices) incurred for services rendered by those functions of
CONTRACTOR’s Affiliate, such as, but not limited to, international production
headquarters, international exploration headquarters, treasury, payroll, taxation,
insurance, legal, communications, computer services, controllers, personnel,
executive administrative management, research and development, central engineering
and process engineering which:

(a) cannot, without unreasonable effort and/or expenditure or without the release

of confidential data proprietary to any of the CONTRACTOR’s Affiliates, be
charged under any other section of this Annex; and
Production Sharing Contract - Safen

(b) are properly allocable to Petroleum Operations under the Contract. It is
understood, however, that services performed by the departments listed above
and other corporate departments which directly benefit Petroleum Operations
under the Contract shall be charged as direct costs in accordance with

Paragraph 3.

In respect of the costs of the CONTRACTOR’s Parent Company Overhead, as
described above, the CONTRACTOR shall charge monthly to Petroleum Operations
an amount equal to the total of the following:

2.8.2.1 Exploration Overhead

The CONTRACTOR shall be entitled to an annual charge based on a sliding scale
percentage and charged monthly to Petroleum Operations. The basis for applying this
percentage shall be the total of Exploration Costs and Gas Marketing Costs during
each Calendar Year (exclusive of this Exploration Overhead) or fraction thereof less
expenditures which have been subjected to the two (2) per cent fee, referred to in
Paragraph 3.1.8(b), The sliding scale percentage shall be the following:

For the first four million Dollars (US $4,000,000) four per cent (4%)
For the next four million Dollars (US $4,000,000) three per cent (3%)
Over eight million Dollars (US $8,000,000) two per cent (2%)

The foregoing percentages may be reviewed but not more often than annually, and
any approved appropriate adjustment shall be made, if necessary, prospectively.

2.8.2.2 Development, Production and Decommissioning Operations Overhead

The overhead rates applicable to Development, Production and Decommissioning
Operations shall be agreed between the Parties in duc course and shall incorporate the
following guidelines:

(a) | The CONTRACTOR’s charges must be charged as direct charges whenever
possible, Overhead charges exist only to compensate the CONTRACTOR’s
Affiliates for costs which are properly allocable to Petroleum Operations
under the Contract but which cannot, without unreasonable effort and/or
release of confidential data proprietary to the CONTRACTOR's Affiliates,
be charged under any other section, Overhead costs are billed monthly.
Overhead must be commensurate with services rendered and based on actual
cost studies but may not exceed an amount calculated as a percentage of
certain annual expenditures excluding Exploration Costs and

(b) That percentage as well as the types of expenditures, which affect overhead
and those, which do not, shall be agreed among the Parties.

(c) The maximum percentage rates may be revised by mutual agreement not more
often than annually, The initial maximum percentage rates and the types of
expenditures to which they apply shall be agreed as soon as the Parties possess
reasonably reliable cost estimates for the relevant Production Area.
2.8.3

Production Sharing Contract - Safer

(ad) Overhead charges are not subject to audit by GOVERNMENT.

(ce) | The CONTRACTOR shall upon request furnish at the end of each relevant
Calendar Year to the GOVERNMENT a confirmation by its statutory auditor
that the overhead costs actually charged do not duplicate any other charges
and that the method used in allocating overhead to Petroleum Operations
hereunder as opposed to other activities is reasonable and in accordance with

generally accepted accounting practices.
(fh The CONTRACTOR must budget for overhead charges.

All general and administrative expenditures shall be regularly allocated as specified in
Paragraphs 2.2.5, 2.3, 2.4, 2.5 and 2.6 to Exploration Costs, Gas Marketing Costs,
Development Costs, Production Costs and Decommissioning Costs respectively and
shall be separately shown under cach of these categories.

PARAGRAPH 3 — COSTS, EXPENSES, EXPENDITURES AND CREDITS OF THE

3.

3.1.2

CONTRACTOR
Costs Recoverable Without Further Approval of the GOVERNMENT

The following Petroleum Costs incurred by the CONTRACTOR pursuant to the
Contract as classified under the headings referred to in Paragraph 2 shall be
recoverable for the purpose of Article 25 of the Contract (except to the extent
provided in Paragraph 4 or elsewhere in this Annex) without the requirement for
obtaining any further approval of the GOVERNMENT, subject to audit as provided
for in Article 15 and in Paragraph 1.6.

Surtace Rights

All direct costs necessary for the acquisition, renewal or relinquishment of surface

rights acquired and maintained in force for the purposes of the Contract.

Labour and Associated Labour Costs

(a) The CONTRACTOR's locally recruited employees based in the Kurdistan
Region: Costs of all CONTRACTOR’ locally recruited employees who are
directly engaged in the conduct of Petroleum Operations under the Contract in
the Kurdistan Region. Such costs shall include the costs of salaries, wages,
bonuses, overtime, employee benefits and GOVERNMENT benefits for
employees and levies imposed on the CONTRACTOR as an employer,
transportation and relocation costs within the Kurdistan Region of the
employee and such members of the employce's family (limited to spouse and
dependent children) as required by law or customary practice in the Kurdistan
Region. If such employees are engaged in other activities in the Kurdistan
Region, in addition to Petroleum Operations, the cost of such employees shall
be apportioned on a time sheet basis according to sound and acceptable
accounting principles.
(b)

(c)

(d)

(e)

(fh

Production Sharing Comtract - Safer

Assigned Personnel: Costs of salaries and wages including bonuses of the
CONTRACTOR’s cmployces directly engaged in the conduct of the
Petroleum Operations under the Contract, whether temporarily or permanently
assigned, irrespective of the location of such employees, it being understood
that in the case of those personnel only a portion of whose time is wholly
dedicated to Petroleum Operations under the Contract, only that pro-rata
portion of applicable salaries, wages, and other costs as delineated in
Paragraphs 3.1.2(c), (d), (e), () and (g), shall be charged and the basis of such
pro-rata allocation shall be specified.

The CONTRACTOR’s costs regarding holiday, vacation, sickness and
disability benefits and living and housing and other customary allowances
applicable to the salaries and wages chargeable under Paragraph 3.1.2(b),

Expenses or contributions made pursuant to assessments or obligations
imposed under Law which are applicable to the CONTRACTOR's cost of

salaries and wages chargeable under Paragraph 3.1.2(b).

The CONTRACTOR's cost of established plans for employees’ group life
insurance, hospitalization, pension, stock purchases, savings, bonus, and other
benefit plans of a like nature customarily granted to the CONTRACTOR's
employees, provided however that such costs are in accordance with generally
accepted standards in the international petroleum industry, applicable to
salaries and wages chargeable to Petroleum Operations under
Paragraph 3.1.2(b).

Actual transportation and travel expenses of employees of CONTRACTOR,
including those made for travel and relocation of the expatriate employces,
including their families and personal effects, assigned to the Kurdistan Region
whose salaries and wages are chargeable to Petroleum Operations under
Paragraph 3.1.2(b).

Actual transportation expenses of expatriate personnel transferred to Petroleum
Operations from their country of origin shall be charged to the Petroleum Operations.
Transportation expenses of personnel transferred from Petroleum Operations to a
country other than the country of their origin shall not be charged to the Petroleum
Operations. Transportation cost as used in this section shall mean the cost of freight
and passenger service, meals, hotels, insurance and other expenditures related to
vacation and transfer travel and authorized under the CONTRACTOR's standard
personne! policies. The CONTRACTOR shall ensure that all expenditures related to
transportation costs are equitably allocated to the activities, which have benefited
from the personnel concerned.

(g)

Reasonable personal expenses of personnel whose salaries and wages are
chargeable to Petroleum Operations under Paragraph 3.1.2(b) and for which
expenses such personnel are reimbursed under the CONTRACTOR'’s
standard personnel policies. In the event such expenses are not wholly
attributable to Petroleum Operations, the Petroleum Operations shall be
charged with only the applicable portion thereof, which shall be determined on
an equitable basis.
Production Sharing Contract - Safer

3.1.3 Transportation and Employee Relocation Costs

The cost of transportation of employees, equipment, materials and supplies other than
as provided in Paragraph 3.1.2(f) necessary for the conduct of the Petroleum
Operations under the Contract along with other related costs such as, but not limited
to, import duties, customs fees, unloading charges, dock fees, and inland and ocean

freight charges.

Charges for Services

(a) Third Parties
The actual costs of contract services, services of professional consultants,
utilities, and other services necessary for the conduct of the Petroleum
Operations under the Contract performed by third parties other than an
Affiliate of the CONTRACTOR.

(b) = Affiliates of the CONTRACTOR

(i)

(i)

Professional and Administrative Services Expenses: cost of
professional and administrative services provided by any Affiliates of
the CONTRACTOR for the direct benefit of Petroleum Operations,
including services provided by the production, exploration, legal,
procurement, financial, insurance, accounting and computer services
divisions other than those covered by paragraphs 3.1.4 (b) (ii), 3.1.6
and 3.1.8 (b) which CONTRACTOR may use in lieu of having its
own employees. Such charges shall reflect the cost of providing their
services. Such charges shall not include any clement of profit and shall
be no more or less favourable than similar charges for other operations
carried on by the CONTRACTOR and its Affiliates, The chargeout
rate shall include all costs incurred by Affiliates incidental to the
employment of such personnel including all Labour and Associated
Labour Costs and the cost of maintaining and operating offices and
providing all support services for such personnel. Costs of travel of
such personnel in respect of Petroleum Operations will be directly
charged. The charges for such services shall not exceed those
prevailing if performed by non-Affiliated third parties, taking into
account the quality and availability of such services, Where the work is
performed outside the home office base of such personnel, the daily
rate shall be charged from the date such personnel leave the home
office base where they usually work up to their return thereto,
including days which are not working days in the location where the
work is performed, excluding any holiday entitlements derived by such
personnel from their employment at their home office base.

Scientific or Technical Personnel; cost of scientific or technical
personnel services provided by any Affiliate of the CONTRACTOR
for the direct benefit of Petroleum Operations, which cost shall be
charged on a cost of service basis and shall not include any element of
profit. The chargeout rate shall include all costs incurred by Affiliates

10
33S

3.1.6

Production Sharing Contract - Safen

incidental to the employment of such personnel including all Labour
and Associated Labour Costs and the cost of maintaining and operating
offices and providing all support services for such personnel costs of
travel of such personnel in respect of Petroleum Operations will be
directly charged. The charges for such services shall not exceed those
prevailing if performed by non-affiliated third parties, taking into
account the quality and availability of such services. Unless the work
to be done by such personnel is covered by an approved Work Program
and Budget, the CONTRACTOR shall not authorize work by such
personnel without approval of the GOVERNMENT,

(iii) | Equipment and facilities: use of equipment and facilities owned and
furnished by the CONTRACTOR’s Affiliates, at rates commensurate
with the cost of ownership and operation; provided, however, that such
rates shall not exceed those currently prevailing for the supply of like
equipment and facilities on comparable terms in the area where the
Petroleum Operations are being conducted and shall be on an arm's
length basis. On the request of the GOVERNMENT, the
CONTRACTOR shall provide the GOVERNMENT with evidence
of such rates being on an arm’s length basis. (If the GOVERNMENT
considers that any such rate is not on an arm's length basis then the
GOVERNMENT has the right to refer the matter to an expert
pursuant to Article 42.2 of the Contract). The equipment and facilities
referred to herein shall exclude major investment items such as (but
not limited to) drilling rigs, producing platforms, oil treating facilities,
oil and gas loading and transportation systems, storage and terminal
facilitics and other major facilities, rates for which shall be subject to
separate agreement with the GOVERNMENT.

C —_
Cost of acquiring, Icasing, installing, operating, repairing and maintaining
communication systems including radio and microwave facilitics within and between
the Contract Area and the CONTRACTOR’s nearest base facility,

th i Miscell Faciliti

Net cost to the CONTRACTOR of establishing, maintaining and operating any
office, sub-office, warehouse, housing or other facility directly serving the Petroleum
Operations. If any such facility services more than one contract area the net costs
thereof shall be allocated on an cquitable basis in accordance with prudent
international petroleum industry practice,

Ecological and Envi
(a) Costs incurred in the Contract Arca as a result of legislation for archaeological

and geophysical surveys relating to identification and protection of cultural
sites or resources;

11
3.1.8

Proskuction Sharing Comtract - Safem

(b) Costs incurred in environmental or ecological surveys required by regulatory
authorities, including an cnvironmental impact assessment commissioned
pursuant to Article 37.5 of the Contract and any other costs incurred in
complying with the requirements of Article 37;

(c) Costs to provide or have available pollution containment and removal
equipment;

(d) Costs of actual control and cleanup of oil spills, and of such further
responsibilities resulting therefrom as may be required by applicable laws and
regulations;

(ce) Costs of restoration of the operating environment incurred pursuant to an
approved scheme prepared in accordance with Article 38 of the Contract;

(wo Any costs incurred for the decommissioning of facilities and site restoration,
including any related activity required by the GOVERNMENT or other
competent authority or by the Contract; and

(g) | Any contributions made by the CONTRACTOR to the Decommissioning
Reserve Fund in accordance with Article 38, when such contributions are
made.

Material and Equi

Costs of materials and supplies, equipment, machines, tools and any other goods of a
similar nature used or consumed in Petroleum Operations subject to the following:

{a} Acquisition - the CONTRACTOR shall only supply or purchase materials
for use in Petroleum Operations that may be used in the foreseeable future,
The accumulation of surplus stocks and inventory shall be avoided so far as is
reasonably practical and consistent with efficient and economical operations.
Inventory levels shall, however, take into account the time lag for
replacement, emergency needs, weather conditions affecting operations and
similar considerations.

(b) Components of costs, arm's length transactions - except as otherwise
provided in paragraph 3.1.8(d) , material purchased by the CONTRACTOR
in arm's length transactions in the open market for use in the Petroleum
Operations under the Contract shall be valued to include invoice price less
trade and cash discounts (if any), licence fees, purchase and procurement fees
plus freight and forwarding charges between point of supply and point of
shipment, freight to port of destination, insurance, taxes, customs duties,
consular fees, excise taxes, other items chargeable against imported materials
and, where applicable, handling and transportation expenses from point of
importation to warehouse or operating site. Where an Affiliate of the
CONTRACTOR has arranged the purchase, coordinated the forwarding and
expediting effort, its costs should not exceed those currently prevailing in
normal arm's length transactions on the open market and in any case shall not

12
{c)

(d)

Production Sharing Contract - Safen

exceed a fee equal to two per cent (2%) of the value of the materials added to
the cost of the materials purchased.

Accounting - such material costs shall be charged to the accounting records
and books in accordance with the “First in, First Out" (FIFO) method;

Material purchased from or sold to Affiliates of the CONTRACTOR or
transferred from other activities of the CONTRACTOR to or from Petroleum
Operations under this Contract shall be valued and charged or credited at the
prices specified in Paragraphs 3.1-8(d)(i), 3.1.8(d)(ii) and 3.1.8(d)(iii):

(i) New material, including used new material moved from inventory
(Condition “A™), shall be valued at the current international net price
which shall not exceed the price prevailing in normal arm's length
transactions in the open market.

(ii) Used material (Conditions “B”, “C” and “D”;

(A) Material which is in sound and serviceable condition and is
suitable for re-use without reconditioning shall be classified as
Condition “B" and priced at seventy five per cent (75%) of the
current price of new material defined in Paragraph 3.1.8(d)(i);

{B) — Material which cannot be classified as Condition “B" but which
after reconditioning will be further serviceable for its original
function shall be classified as Condition “C” and priced at not
more than fifty per cent (50%) of the current price of new
material as defined in Paragraph 3.1.8(d)(i). The cost of
reconditioning shall be charged to the reconditioned material
provided that the value of Condition “C” material plus the cost
of reconditioning do not exceed the value of Condition “B”
material;

(C) Material which cannot be classified as Condition “B" or
Condition “C” shall be classified as Condition “D" and priced
at a value commensurate with its use by the CONTRACTOR.
If material is not fit for use by the CONTRACTOR it shall be

disposed of as junk,

(iii) Material involving erection costs shall be charged at the applicable
condition percentage of the current knocked-down price of new
material as defined in Paragraph 3.1.8(d)(i) -

(iv) | When the use of material is temporary and its service to the Petroleum
Operations under the Contract does not justify the reduction in price as
provided for in paragraph 3.1.8.(d)iiX(b), such material shall be priced
on a basis that will result in a net charge to the accounts under the
Contract consistent with the value of the service rendered,

13
Production Sharing Contract - Safen

(v) Premium prices - whenever material is not readily obtainable at
published or listed prices because of national emergencies, strikes or
other unusual causes over which the CONTRACTOR has no control,
the CONTRACTOR may charge Petroleum Operations for the
required material at the CONTRACTOR's actual cost incurred in
providing such material, in making it suitable for use, and in moving it
to the Contract Area; provided notice in writing is furnished to the
GOVERNMENT of the proposed charge prior to charging Petroleum
Operations for such material and the GOVERNMENT shall have the
right to challenge the transaction on audit.

(vi) | Warranty of material furnished by the CONTRACTOR - the
CONTRACTOR does not warrant the material furnished. In case of
defective matcrial, credit shall not be passed to Petroleum Operations
until adjustment has been received by the CONTRACTOR from the
manufacturers of the material or their agents.

(vii) Adjustments arising from material inventories conducted in accordance
with Paragraph 5.2.

(c}) Equipment of the CONTRACTOR charged at rates not to exceed the average
commercial rates of non-affiliated third parties for equipment, facilities,
installations and utilities for use in the area where the same are used. On
request, the CONTRACTOR shall fumish a list of rates and the basis of
application. Such rates shall be revised when found to be either excessive or
insufficient, but not more than once every six (6) Months.

Drilling tools and other equipment lost in the hole or damaged beyond repair
may be charged at replacement cost less depreciation plus transportation costs
to deliver like equipment to the location where used.

(i Use of leased or hired machinery and/or equipment in the Petroleum
Operations shall be charged at full cost to the CONTRACTOR, This may
include mobilisation and de-mobilisation charges, lease and hire fees, as well
as other contractual costs.

Renials and Taxes

All rentals of every kind and nature levied by any GOVERNMENT and all Taxes
imposed in connection with the CONTRACTOR’s assets, income or activities under
the Contract and paid directly by the CONTRACTOR or any CONTRACTOR
Entity (save where the contrary is expressly provided in the Contract) with the
exception of Taxes (but only those Taxes described in Article 31.3), bonus payments,
Capacity Building Payments, and any other payments made under Article 32.

If the CONTRACTOR, any CONTRACTOR Entity or any of its Affiliated
Companics is subject to income or withholding tax as a result of services performed at
cost for the Petroleum Operations under the Contract, its charges for such services
may be increased by the amount required to cover such taxes (grossed up) including
taxes on such gross up.

14
3.1.10

3.1.01

3.1.12

3.1.13

3.1.14

3.1.15

Production Sharing Comtacs - Safer

Insurance and Losses

Insurance premiums and costs incurred for insurance carried for the benefit of the
Petroleum Operations provided that such insurance is customary, affords prudent
protection against risk and is at a premium no higher than that charged on a
competitive basis by insurance companies which are not Affiliated Companies of the
CONTRACTOR. Except in cases of failure to insure where insurance coverage is
required pursuant to the Contract, actual costs and losses incurred shall be recoverable
to the extent not made good by insurance unless such losses result solely from an act
of wilful misconduct by the CONTRACTOR. Such costs may include repair and
replacement of property in the Contract Area resulting from damages or losses
incurred by fire, flood, storm, theft, accident or such other cause.

Legal Expenses

All reasonable costs and expenses resulting from the handling, investigating,
asserting, defending, or settling of any claim or legal action necessary or expedient for
the procuring, perfecting, retention and protection of the Contract Area, and in
defending or prosecuting lawsuits involving the Contract Area or any third party
claim arising out of the Petroleum Operations under the Contract, or sums paid in
respect of legal services necessary for the protection of the joint interest of the
GOVERNMENT and the CONTRACTOR shall be recoverable. Such expenditures
shall include attorney's fees, court costs, arbitration costs, costs of investigation, and
procurement of evidence and amounts paid in settlement or satisfaction of any such
litigation and claims provided such costs are not covered elsewhere in the Annex,
Where Iegal services are rendered in such matters by salaried or regularly retained
lawyers of the CONTRACTOR or an Affiliated Company of the CONTRACTOR,
such compensation shall be included instead under Paragraph 3.1.2 or 3.1.4(b) as
applicable,

Claims
Expenditures made in the settlement or satisfaction of any loss, claim, damage,

judgement or other expense arising out of or relating to Petroleum Operations, except
as may otherwise be covered elsewhere in the Annex.

Training C

All costs and expenses incurred by the CONTRACTOR in the training of its
employees engaged in Petroleum Operations under the Contract.

ral A
The costs described in Paragraph 2.8.1 and the charge described in Paragraph 2.8.2.
Banking Charges and Currency Exchange Losses
Charges and fees by the banks for moncy transfers, payments and foreign exchange

transactions, as well as currency exchange losses incurred by the CONTRACTOR in
connection with the Petroleum Operations,

15
Production Sharing Contract - Safen

3.1.16 Other Expenditures

3.2

3.2.1

3.2.2

3.2.3

3.2.4

3.2.5

3.2.6

3.2.7

3.2.8

3.2.9

Other reasonable expenditures not covered or dealt with in the foregoing provisions of
Paragraph 3 which are necessarily incurred by the CONTRACTOR for the proper,
economical and efficient conduct of Petroleum Operations.

Credit Under the Contract

The proceeds, other than the proceeds from the sale of Petroleum received from
Petrolcum Operations under the Contract, including the items listed below shall be
credited to the Accounts under the Contract for the purposes of Article 25 of the
Contract:

The proceeds of any insurance or claim or judicial awards in connection with
Petroleum Operations under the Contract or any assets charged to the Accounts under
the Contract where such operations or assets have been insured and the premia
charged to the Accounts under the Contract.

Legal costs charged to the accounts under Paragraph 3.1.11 and subsequently
recoverable by the CONTRACTOR.

Revenue received from third parties for the use of property or assets the cost of which
has been charged to the Accounts under the Contract.

Any adjustment received by the CONTRACTOR from the suppliers/manufacturers
or their agents in connection with a defective material the cost of which was
previously charged by the CONTRACTOR to the Accounts under the Contract.

Rentals, refunds, including refunds of taxcs paid, or other credits received by the
CONTRACTOR which apply to any charge which has been made to the Accounts
under the Contract, but excluding any award granted to the CONTRACTOR under

arbitration or expert proceedings.

Costs originally charged to the Accounts under the Contract for materials
subsequently exported from the Kurdistan Region or transferred to another Contract
Arca within the Kurdistan Region.

Proceeds from the sale or exchange by the CONTRACTOR of plant or facilities used
in Petroleum Operations the acquisition costs of which have been charged to the
Accounts under the Contract.

Proceeds derived from the sale or license of any intellectual property the development
costs of which were incurred pursuant to and are recoverable under the Contract.

Proceeds derived from the sale, exchange, lease, hire, transfer or disposal in any

manner whatsocver of any other item the costs of which have been charged to
Petroleum Operations,

16
33

Prodwetion Sharing Contract - Safen

Duplication of Charges and Credits
Notwithstanding any provision to the contrary in this Accounting Procedure, there
shall be no duplication of charges or credits to the Accounts under the Contract.

PARAGRAPH 4 ~ COSTS AND EXPENSES NOT TO BE TREATED AS
RECOVERABLE

The following costs and cxpenditures shall not be included in the Petroleum Costs
recoverable under Article 25:

41

42

43

44

45

4.6

4.7

4.8

49
4.10

5.1

Taxes on income or profit paid to any GOVERNMENT authority except Taxes and
duties that may be included in the costs of material and equipment purchased for the
Petroleum Operations:

Any payment made to the GOVERNMENT by reason of the failure of the
CONTRACTOR to fulfil its Minimum Exploration Obligations in respect of the
relevant Sub-Period under the Contract.

The cost of any letter of guarantee, if any, required under the Contract;

The bonuses, Capacity Building Payments, or other payments set out in Article 32 of
the Contract;

Costs of marketing or transportation of Petroleum beyond the Delivery Point
(excluding Gas Marketing Costs);

Attorney’s fees and other costs of proceedings in connection with arbitration under
Article 42 of the Contract or internationally recognised independent expert
determination as provided in the Contract or this Accounting Procedure;

Any interests, fees, costs and expenses paid by the CONTRACTOR for loans and
any other form of financing or advances for the financing of the Petroleum Costs
entered into by the CONTRACTOR with third partics or Affiliated Companies;

Any accounting provision for depreciation and/or amortisation, excluding any
adjustments in value pursuant to Paragraph 3.1.8;

Dividends, repayment of equity or repayment of intercompany loans;
Fines and penalties imposed under Law.

PARAGRAPH $ — RECORDS AND VALUATION OF ASSETS
Records
The CONTRACTOR shall maintain detailed records of property in use for

Petroleum Operations under the Contract in accordance with prudent intemational
petroleum industry practice for exploration and production activities.

17
5.2

6.1

6.1.1
6.1.2
6.1.3
61.4
6.1.5

6.1.6
6.17
6.1.8
6.19

Production Sharing Contract - Safen

Inventories

Inventories of property in use in Petroleum Operations shall be taken at reasonable
intervals but at least once a year with respect to movable asscts and once every three
(3) years with respect to immovable assets, The CONTRACTOR shall give the
GOVERNMENT at Icast thirty (30) days written notice of its intention to take such
inventory and the GOVERNMENT shall have the right to be represented when such
inventory is taken.

Failure of the GOVERNMENT to be represented at an inventory shall bind the
GOVERNMENT to accept the inventory taken by the CONTRACTOR.

The CONTRACTOR shall clearly inform GOVERNMENT about the principles
upon which valuation of the inventory has been based. The CONTRACTOR shall
make every effort to provide to the GOVERNMENT a full report on such inventory
within thirty (30) days of the taking of the inventory. When an assignment of rights
under the Contract takes place the CONTRACTOR may, at the request of the
assignee, take a special inventory provided that the costs of such inventory are bome
by the assignee.
PARAGRAPH 6 — PRODUCTION STATEMENT

Production Information

Without prejudice to the rights and obligations of the Parties under Article 16 of the
Contract, from the date of First Production from the Contract Area the
CONTRACTOR shall submit a monthly production statement to the
GOVERNMENT showing the following information separately for each producing
Development Area and in aggregate for the Contract Area:

The quantity of Crude Oil produced and saved.

‘The quality characteristics of such Crude Oil produced and saved,

The quantity of Natural Gas produced and saved.

The quality characteristics of such Natural Gas produced and saved.

The quantities of Crude Oil and Natural Gas used for the purposes of carrying on
drilling and production operations and pumping to field storage.

The quantities of Crude Oil and Natural Gas unavoidably lost.

The quantities of Natural Gas flared and vented.

The size of Petroleum stocks held at the beginning of the calendar Month in question.
The size of Petroleum stocks held at the end of the calendar Month in question.

18
Production Sharing Courract - Safen

6.1.10 The quantitics of Natural Gas reinjected into the Reservoir.

6.1.11 In respect of the Contract Area as a whole, the quantities of Petrolcum transferred at
the Measurement Point. All quantities shown in this Statement shall be expressed in
both volumetric terms (Barrels of oi! and cubic meters of gas) and in weight (metric
tonnes),

6.2 Submission of Production Statement
The Production Statement for each calendar Month shall be submitted to the
GOVERNMENT no later than ten (10) days after the end of such calendar Month.
PARAGRAPH 7 — VALUE OF PRODUCTION AND PRICING STATEMENT
7.1. Value of Production and Pricing Statement Information

The CONTRACTOR shall, for the purposes of Article 25 of the Contract, prepare a
statement providing calculations of the value of Crude Oil produced and saved during

each Quarter.

This “Value of Production and Pricing Statement” shall contain the following
information:

7.1.1 The quantities and prices realized therefor by the CONTRACTOR in respect of sales
of Natural Gas and Crude Oil delivered to third parties made during the Quarter in
question,

7.1.2. The quantities and prices realized therefor by the CONTRACTOR in respect of sales
of Natural Gas and Crade Oil delivered during the Quarter in question, other than to
Third Parties,

7.2 Submission of Value of Production and Pricing Statement
The Value of Production and Pricing Statement for each Quarter shall be submitted to
the GOVERNMENT not later than ten (10) days after the end of such Quarter,
PARAGRAPH 8 —- COST RECOVERY AND SHARE ACCOUNT STATEMENT
8.1 Cost Recovery Statement

The CONTRACTOR shall prepare with respect to each Quarter a Cost Recovery
Statement containing the following information:-

8.1.1 Recoverable Petroleum Costs carried forward from the previous Quarter, if any-
8.1.2 Recoverable Petroleum Costs for the Quarter in question.

8.1.3. Credits under the Contract for the Quarter in question.

19
8.2.6

8.3

8.3.1

8.4

Production Sharing Contract - Safen

Total Recoverable Petroleum Costs for the Quarter in question (Paragraph 8.1.1 plus
Paragraph 8.1.2, net of Paragraph 8.1.3).

Quantity and value of Petroleum applied to cost recovery pursuant to Article 25 taken
by the CONTRACTOR for the Quarter in question.

Amount of recoverable Petroleum Costs to be carried forward into the next Quarter
(Paragraph 8.1.4 net of Paragraph 8.1.5).

Cumulative Production Statement

The CONTRACTOR shall prepare with respect to each Quarter a Cumulative
Production Statement containing the following information:

The cumulative production position at the end of the Quarter preceding the Quarter
and Month in question.

Production of Export Petroleum for the Quarter in question.
The cumulative production position at the end of the Quarter in question.

The amount of Petroleum applied to Royalty pursuant to Article 24, cost recovery

t to Article 25 and Profit Petroleum pursuant to Article 26 taken by the
GOVERNMENT and by the CONTRACTOR, respectively, during the Quarter in
question.

The forecast of production and the share of Petroleum applied to Royalty pursuant to
Article 24, cost recovery pursuant to Article 25 and Profit Oil pursuant to Article 26
due to the GOVERNMENT and to the CONTRACTOR, respectively, for the next
succeeding Quarter and Month.

Preparation and Submission of Cost Recovery and Cumulative Production
Statements

Provisional Cost Recovery and Cumulative Production Statements, containing
estimated information where necessary, shall be submitted by the CONTRACTOR
on the last day of each Quarter and Month for the purposes of Article 25 of the
Contract.

Final quarterly Cost Recovery and Cumulative Production Statements shall be
submitted within thirty (30) days of the end of the Quarter in question.

Annual Statement

For the purposes of Article 25 of the Contract, an Annual Cost recovery and Cumulative

Production Statement shall be submitted within ninety (90) days of the end of cach
Year. The Annual Statement shall contain the categories of information listed in
Paragraphs 8,1 and 8.2 for the Ycar in question, separated into the Quarters of the
Year in question and showing the cumulative positions at the end of the Year in
question with respect to cumulative unrecovered Petroleum Costs and Cumulative
Production
Production Sharing Contract - Safen

PARAGRAPH 9 — STATEMENT OF EXPENDITURE AND RECEIPTS

9.1 The CONTRACTOR shall prepare with respect to each Quarter a Statement of
Expenditure and Receipts under the Contract, The Statement will distinguish between
Exploration Costs, Gas Marketing Costs, Development Costs, Production Costs and
Decommissioning Costs and will identify major items of expenditures within these
categories. The Statement will show the following:

9.1.1 Actual expenditures and receipts for the Quarter in question,

9.1.2 Cumulative expenditure and receipts for the budget Calendar Year in question.

9.1.3. Latest forecast cumulative expenditures at the Calendar Year end.

9.1.4 Variations between budget forecast and latest forecast and explanations thereof,

9.2 The Statement of Expenditure and Receipts of cach Quarter shall be submitted to the
GOVERNMENT no later than thirty (30) days after the end of such Quarter.

PARAGRAPH 10 — FINAL END-OF-YEAR STATEMENT

The CONTRACTOR will prepare a Final End-of-Year Statement. The Statement will

contain information as provided in the Production Statement, Value of Production and

Pricing Statement, Cost Recovery and Cumulative Production Statements and Statement of

Expenditures and Receipts but will be based on actual quantities of Petroleum produced and

expenses incurred, This Statement will be used to make any adjustments that are necessary to

the payments made by the CONTRACTOR under the Contract. The Final End-of-Year

Statement of each Calendar Ycar shall be submitted to the GOVERNMENT within ninety
(90) days of the end of such Calendar Year,

PARAGRAPH 11 - AUDITS
Each such report and statement provided for in Paragraph 6 through 10 shall be considered

true and correct, unless the GOVERNMENT raises an exception thereto within the
timeframe and under the process sct out in Article 15 of the Contract.

21
Prodwetion Sharing Contract - Safen

PARAGRAPH 12 - ANNUAL WORK PROGRAM AND BUDGET

11.1 Each annual Work Program and Budget to be prepared in accordance with Articles
11, 12 and 14 of the Contract, in respect of Exploration Costs, Gas Marketing Costs,
Development Costs and Production Costs respectively will show the following:

LL.A.L Forecast expenditures for the budget Calendar Year in question including a quarterly
classification of such expenditures.

11,1,2 Cumulative expenditures to the end of said budget Calendar Year.

11.1.3 A schedule showing the most important individual items of Development Costs (if
applicable) for said budget Year.

PARAGRAPH 13 - CONTRACTOR ENTITY INCOME TAX COMPUTATION

13.1 For the purpose of Article 31,3(b) of the Contract, the net taxable profits of each
CONTRACTOR Entity from all the Petroleum Operations carried out under this
Contract, shall be calculated in accordance with this Paragraph.

13.2. Each CONTRACTOR Entity shall maintain for each Calendar Year separate
Accounts with respect to the Petroleum Operations which shall be used, inter alia, to
establish a profit and loss account and a balance sheet which will show the results of
the Petroleum Operations carried out in such Calendar Year as well as the assets and
liabilitics assigned or directly related thereto, The profit and loss account will be
maintained under the accrual method of accounting.

13.3 For purposes of determining the net taxable profits of each CONTRACTOR Entity
for corporate income tax purposes:

13.3.1 the profit and loss account of such CONTRACTOR Entity shall be credited with the
following:

(a) if the Royalty is paid in cash pursuant to Article 24, revenues arising from the
disposal of Royalty volumes as recorded in such entity’s Accounts and
determined in accordance with the provisions of Article 24;

(b) revenues arising from the disposal of any Available Petroleum to which such
entity is entitled for recovery of its Petroleum Costs as recorded in its
Accounts and determined in accordance with the provisions of Article 25;

(c) revenues from the disposal of any Profit Petroleum to which such entity is

entitled under Article 26 as is recorded in its Accounts and determined in
accordance with the provisions of Article 26;

22
co)

(e)

Production Sharing Contract - Safer

any other revenues or proceeds directly connected to the Petroleum Operations
including those arising from the disposal of related Petroleum substances, or
from the treatment, storage and transportation of products for third parties;

any exchange gains realised or other financial income earned by such entity in
connection with the Petroleum Operations;

13.3.2 the profit and loss account for such CONTRACTOR Entity shall be debited with all
charges incurred for the purposes of the Petroleum Operations whether incurred inside
or outside the Kurdistan Region, which charges shall include the following:

(a)

(b)

(c)

(d)

in addition to the charges specifically set forth below in this Paragraph, all
other Petroleum Costs, including the costs of supplics, personnel and
manpower expenses, and the cost of services provided to the
CONTRACTOR in connection with the Petroleum Costs;

if the Royalty is paid in cash pursuant to Article 24, Royalty payments made
and as recorded in such entity’s Accounts and determined in accordance with
the provisions of Article 24;

General and administrative expenditures related to the Petroleum Operations
performed under this Contract;

depreciation of capital expenditure in accordance with the following
provisions;

(i) capital expenditures incurred by the CONTRACTOR for the purposes
of the Petroleum Operations shall be depreciated on a reducing balance
basis;

(ii) the depreciation rates, which shall be applicable from the Calendar
Year during which such capital expenditures are incurred, or from the
Calendar Year during which the assets corresponding to said capital
expenditures are put into normal service, whichever is later, for the
first Calendar Year in question and for each subsequent Calendar Year,
are as follows:

Nature of the capital asset to be depreciated Annual depreciation Rate

Permanent buildings 10.0%
Temporary buildings 20.0%
Office and home furniture and fixtures 20.0%
Productive wells 20,0%
Production and delivery equipment 20.0%

23
(c)

(p

(g)

(h)

@

Production Sharing Commacs - Safer

Drilling equipment 20.0%
Pipelines 20.0%
Automotive equipment 20.0%
Marine and aviation equipment 20.0%
All other capital assets 20.0%

Exploration Costs (which for the avoidance of doubt include appraisal
expenditures) shall be deductible on a reducing balance basis at the rate of
20% per annum,

interest and fees paid to creditors of the CONTRACTOR, for their actual
amount;

losses of Asscts resulting from destruction or damage, asscts which are
renounced or abandoned during the year, assets which are transferred under
Article 20.2, bad debts, indemnities paid to third parties as compensation for
damage;

any other costs, expenses, losses or charges directly related to the Petroleum
Operations, including exchange losses realised in connection with the
Petroleum Operations as well as the bonuses, Capacity Building Payments, or
other payments provided in Article 32, the Exploration Rental provided in
Article 6.3, the Production Rental provided in Article 13.10, the allocation to
training, provided in Article 23,7, the allocation to the Environment Fund
provided in Article 23.9, the costs specified in Articles 23.11, 38.1 and 38.6,
and transportation and marketing costs beyond the Delivery Point;

the amount of non-offset losses relating to the previous Calendar Years, which
shall be carried forward for an indefinite period until full settlement of said
losses or termination of this Contract;

13.3.3. The net profit of such CONTRACTOR Entity shall be equal to the difference
between all the amounts credited and all the amounts debited in the profit and loss

account; and

(a) if this amount is negative, it shal! constitute a loss.

(b) if the amount is positive, it shall be grossed up to take account of the fact that
such cntity's corporate income tax is being settled out of the
GOVERNMENT’s share of the Profit Petroleum in accordance with Article
31.2, by applying the following formula in order to provide such entity’s net
taxable profits for corporate income tax purposes:

Net Taxable Net Profits/ (100 - Applicable Rate of Corporate Income Tax )
Profits= 100

24
Production Sharing Contract - Safen

13.4 For purposes of determining each CONTRACTOR Entity's liability to corporate
income tax for a tax year in respect of the Petroleum Operations carried out under this
Contract, the net taxable profits (if any) for such tax year shall be multiplied by the
applicable rate of corporate income tax, as provided in Article 31,3(a).

25
Production Sharing Contract - Safen

ANNEX C
FORM OF GUARANTEE

GUARANTEE

BY

MARATHON OiL CORPORATION

IN FAVOR OF

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

(Safen Block PSC)

THIS GUARANTEE, dated

a)

Production Sharing Contract - Saien

GUARANTEE

is by:

MARATHON Of CORPORATION, @ corporation incorporated under the laws of the State of
Delaware, United States of America (the "Guarantor")

in favor of
(2). THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the "Beneficiary”).

The Beneficiary has entered into a Production Sharing Contract (the “PSC”) dated [___]
October 2010 with Marathon Petroleum KDV B.V. (the “PSC Company”), an indirect
subsidiary of the Guarantor, in respect of the Safen block in the Kurdistan Region of Iraq .
The delivery of this Guarantee is a requirement of, and is delivered pursuant to, the PSC,

1. Definitions; Interpretation

1

Definitions
LL Unless defined in this Guarantee, terms defined in the PSC have the same meaning

in this Guarantee.

1.12 As used in this Guarantee:
“Beneficiary” is defined in the preamble.

“Business Day” means a day on which banks are open for general business in
London, England and New York City, United States of America;

“Demand” is defined in clause 2.2.

“Guaranteed Obligations” is defined in clause 2.1.

“person” means any individual, company, corporation, firm, partnership, joint
venture, association, organisation, state or agency of a state or other entity, whether
or not having separate legal personality,

“PSC” is defined in the Recital.

“PSC Company” is defined in the Recital.

12 Construction and Interpretation
12.1 Any reference to a clause or annex is, unless otherwise stated, to a clause or
annex of this Guarantee.
122 Any reference to an “Article” is to an “Article” of the PSC.
123 Headings and sub-headings are for ease of reference only-
2. Guarantee

21

Guaranteed Obligations

The Guarantor guarantees, to the Beneficiary, the due and punctual payment and in the
manner and currency prescribed by the PSC for payments by the PSC Company, within 5
Business Days after receipt of written demand for payment as provided in clause 2,2
(Demand), of all sums payable by the PSC Company pursuant to Article 7.5 of the PSC
2.2

Production Sharing Contract - Sater

with respect to the Minimum Exploration Obligations in the Second Sub-Period (together
the “Guaranteed Obligations” and each a “Guaranteed Obligation") together with any
interest due with respect thereto as provided in the PSC,

Demand

‘The Guarantor will have no obligation in respect of any Guaranteed Obligations unless

the Guarantor has received a written demand for payment (the “Demand”). The

Guarantor shall make payment to the Beneficiary by wire transfer of cleared funds

within 5 Business Days after receipt of a Demand. A Demand must:

{a) make specific reference to this Guarantee;

(>) state the amount that is demanded and which components of the Guaranteed
Obligations are the subject of the Demand;

{c) state that the Beneficiary has not received payment of the relevant Guaranteed
‘Obligation from the PSC Company on the date on which it became due and
payable; and

{d) _ provide the Beneficiary’s wire instructions for the payment of the Demand,

Nature of Guarantee

31

32

33

34

35

‘This Guarantee is an absolute, unconditional, and irrevocable guarantee of payment
when due and not of collection, and whether by acceleration or otherwise.

‘The Beneficiary is not required to exercise any right, assert any claim or demand, or
enforce any remedy whatsoever against the PSC Company or any other person before, or
as a condition to, exercising any of the rights, powers, or remedies conferred upon the
Beneficiary by this Guarantee or by applicable law. Without limiting the generality of the
foregoing, the Beneficiary will not be required to (i) take any action or obtain judgment in
any court against the PSC Company, or (ii) to make or file any claim or proof ina
winding up or dissolution of the PSC Company.

Except as provided in clause 2.2 (Demand), the Guarantor hereby expressly waives

presentment, demand, protest, and notice of dishonour in respect of each Guaranteed

Obligation.

Subject to Article 8, the obligations of the Guarantor:

(a) constitute continuing obligations, notwithstanding any settlement of account or
other matter or thing whatsoever;

(b) will not be considered satisfied by any intermediate payment of the PSC
Company’s obligations in respect of the Guaranteed Obligations; and

(c) will continue in full force and effect until the Guaranteed Obligations have been
paid in full to, and received by, the Government in accordance with the PSC.

Subject to Article 8, neither the obligations of the Guarantor pursuant to, nor the rights,

powers, and remedies conferred upon the Beneficiary by, this Guarantee or by law will

be discharged, impaired, or otherwise affected by:

(a) the winding up, dissolution, administration, reorganisation or moratorium of the
PSC Company or any change in its status, function, control, or ownership;

(b) time or other indulgence, including any composition, being granted or agreed to be
granted to the PSC Company in respect of any of the Guaranteed Obligations;
Production Sharing Contract - Safen

(©) any change in the time, manner, or place of payment of, or any other term of, all or
any of the Guaranteed Obligations, or any other extension or, compromise of the
PSC Company, provided that none of the foregoing increases the amount of the
Guaranteed Obligations;

(@) any reduction, limitation, impairment, or termination of any part of the
Guaranteed Obligations for any reason, including any claim of waiver, release,
surrender, alteration, or compromise;

(e) any increase in the amount payable in respect of any Guaranteed Obligation,
provided that the Guarantor has provided its prior written consent to any such
increase which expressly states Guarantor’s intention that this Guarantee will
apply to such increased amount;

() the termination of the PSC or termination of the PSC Company's rights under the
PSC, or any withdrawal or abandonment by the PSC Company of its interests
under the PSC;

(g) any direct or indirect change in the ownership of the PSC Company, including by
merger, amalgamation, by law, or otherwise;

(h) any transfer all of any part of the PSC Company's interests under or in respect of
the PSC;

(any dispute or claim the PSC Company may have against the Beneficiary;

() the insolvency or bankruptcy of, or similar event affecting, the PSC Company;

() any other circumstance or combination of circumstances which might otherwise
constitute a defense available to, or a legal or equitable discharge of, the PSC
Company.

36 The Guarantor waives any right to or claim of any defense or setoff, counterclaim,
recoupment or termination by reason of (i) the invalidity, illegality, non-genuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence affecting,
any Guaranteed Obligation; (ii) any claims, set-offs, or liabilities of the PSC Company to
the Guarantor or the Beneficiary; (iil) any claims, set-offs, or liabilities of the Guarantor in
respect of the Beneficiary; {iv) or any other reason whatsoever.

37 This Guarantee will continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Guaranteed Obligations is rescinded
or must otherwise be restored by the Beneficiary upon the insolvency, bankruptcy, or
reorganization of the PSC Company or otherwise, all as though such payment had not
been made. Any settlement or discharge between the Guarantor and the Beneficiary will
be conditional upon no payment by the PSC Company, or any other person, to the
Beneficiary on the PSC Company's behalf being avoided or reduced by virtue of any laws
relating to bankruptcy, insolvency, liquidation, or similar laws,

Taxes

4a The Guarantor shall make all payments to the Beneficiary in accordance with the PSC
and free and clear of, and without deduction for, any present or future taxes,
withholdings, or other charges of any nature whatsoever imposed by any taxing
authority.
Production Sharing Contract - Safer

42 If any withholding or deduction from any payment to be made by the Guarantor is
required in respect of any taxes, then the Guarantor shall:

(a) __ pay directly to the relevant authority the full amount required to be so withheld or
deducted;

(>) promptly forward to the Beneficiary an official receipt or other documentation
satisfactory to the Beneficiary evidencing such payment to such authority; and

(c)__ pay to the Beneficiary such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Beneficiary will equal the full amount
the Beneficiary would have received had no such withholding or deduction been
required.

43 If any taxes are directly asserted against the Beneficiary with respect to any payment
received by the Beneficiary from the Guarantor pursuant to this Guarantee, then:

(a) the Beneficiary may pay such taxes; and

(b) the Guarantor shall indemnify the Beneficiary against any claim, demand, action,
lability, damages, cost, loss, or expense (including legal fees and any applicable
value added tax) which the Beneficiary incurs as a result or arising out of or in
relation to any failure to pay or delay in paying any of any such tax, and promptly
pay such additional amounts (including, if incurred as a result of Guarantor's or
the PSC Company’s action, omission or delay, any penalties, interest or expenses)
as necessary so that the net amount received by the Beneficiary, after the payment
of such taxes (including any taxes on such additional amount), will equal the
amount the Beneficiary would have received had such taxes not been asserted.

Benefit; Assignment

51 This Guarantee enures to the benefit of the Beneficiary and its (and any subsequent)
successors and assigns, each of which shall be entitled to enforce this Guarantee against
the Guarantor.

52 The Guarantor is not entitled to assign or transfer all or any of its rights, benefits and
obligations hereunder. The Beneficiary is entitled to assign all or any of its rights and
benefits hereunder.

Severability

If at any time any provision of this Guarantee is determined to be illegal, invalid, or
unenforceable in any respect under the laws of any jurisdiction, neither (i) the legality, validity or
enforceability of the remaining provisions hereof nor (ii) the legality, validity or enforceability of
such provision under the laws of any other jurisdiction will, in any such case, in any way be
affected or impaired thereby.

Notices

71

Address for notices to Guarantor

‘The Beneficiary shall:

{a} make any Demand or provide any notice and other communication to the
Guarantor in respect of this Guarantee in writing;

(b) address such Demand, notice, or other communication as provided in clause 7.1(c);
and
7.2

73

74

tc)

Production Sharing Contract - Safen

use one of the following methods to detiver such Demand or other notice or
communication, each of which, for purposes of this agreement, is a writing: (i)
personal delivery; (ii) email (followed by delivery of the Demand, notice or
communication by air courier); or (iii) a reputable, internationally recognised air
courier, with all fees prepaid, and sent to the Guarantor:

Marathon Oil Corporation

Attention: Treasurer
Address:
5555 San Felipe Road
Houston, Texas 77056
United States of America

(Telephone for air courier: +1 (713) 296-1959)

Email: PCReinbolt@MarathonOil.com

Effectiveness as to Guarantor

721

722

723

724

A Demand, notice or other communication will be effective as to the Guarantor
only if (i) the Beneficiary has complied with this clause 7 and (ii) the Guarantor has
received the Demand, notice, or other communication.

Ifa Demand, notice or other communication is delivered in person, it will be
deemed received by the Guarantor by the date set forth in the signed receipt.

If the Beneficiary sends a Demand, notice, or other communication by a reputable,
internationally recognised air courier in accordance with clause 7.1, the Demand,
notice, or other communication will be deemed received by the Guarantor by the
date set forth in the signed receipt.

If Beneficiary sends a Demand, notice, other communication by email and the
email transmission is followed by delivery of the Demand, notice, or other
communication by air courier in accordance with clause 7.1, the Demand, notice, or
other communication shall be deemed to have been delivered to the Guarantor
when the email is received by the Guarantor.

Notices to Beneficiary

‘The Guarantor shall give all notices or other communications to the Beneficiary in
connection with this Guarantee in the same manner as prescribed in the PSC for notices
to the Beneficiary.

Change of Address
‘The Guarantor or the Beneficiary may change its address as set forth in cause 7 by a
notice to the other in accordance with this clause 7.

Term

This Guarantee is effective as of [ J. Subject to clause 3,7, this Guarantee shall
cease to be effective upon discharge of all of the Guaranteed Obligations.

Representations and Warranties

The Guarantor represents and warrants:
10.

11.

91

92
93

94

95

Prodvction Sharing Comtract » Safen

This Guarantee has been authorised by all necessary corporate action, and the Guarantor
has all necessary power and authority to sign and perform its obligations hereunder.
This Guarantee is legal, valid, and binding,

The Guarantor has received all authorisations and consents necessary for the provision of
this Guarantee to the Beneficiary, and the validity and enforceability against it, of this
Guarantee.

Except as provided in the next sentence, there is no Law applicabic to it or agreement to
which it is a party that (i) conflicts with or prevents It from performing this Guarantee in
accordance with its terms, or (ii) affects the validity and enforceability against it of this
Guarantee in accordance with its terms. No representation is made in respect of the laws
of the Kurdistan Region of Iraq or the Republic of Iraq.

‘The Guarantor is not a party to any administrative or judicial proceeding, litigation, or
arbitration that could affect the validity or enforceability of this Guarantee.

Arbitration; Indemnification

14

10.2

103
104

105

10.6
107
108

10.9

‘The Guarantor and the Beneficiary shall, bagi refer any dispute, claim or
controversy arising out of or in connection with this ps sass (including a ute,
claim or controversy relating to any non-contractual obligations arising out rd in
connection with this agreement) to and to be finally resolved by arbitration under the
rules of the London Court of International Arbitration, which rules are incorporated by
reference into this clause,

‘The language of the arbitration will be English, and any award will be written in the
English language.

The seat, or legal place, of the arbitration will be London, England.

‘The arbitral tribunal will comprise one arbitrator directly appointed by the London Court
of International Arbitration.

‘The Beneficiary may seck enforcement of an arbitral award by any court of competent
jurisdiction.

Any award must be expressed in United States dollars,

‘The arbitral award will be final and mot subject to any appeal.

If any question of law arises during the arbitral proceedings or arises out of an award,
neither the Beneficiary nor the Guarantor may make an application or bring an appeal to
any court on a question of law, and both the Beneficiary and the Guarantor expressly
waive their respective rights to make an application or bring an appeal under the English
Azbitration Act 1997.

The Guarantor shall indemnify the Beneficiary from and against all costs and expenses
{incleding legal fees and any taxes or duties) incurred by the Beneficiary in the
enforcement and protection of its rights under this Guarantee.

Variation

Ma

u2

‘This Guarantee may be amended only by a written agreement of the Beneficiary and the
Guarantor that identifies itself as an amendment to this Guarantee.

‘The Beneficiary or the Guarantor may waive any provision in this Guarantee only by a
writing executed by such party. A waiver or consent made on one occasion will be
effective only in that instance and only for the purpose stated.
Production Sharing Contract - Safen

113 No failure or delay in exercising any right or remedy, or in requiring the satisfaction of
any condition, under this Guarantee by the Guarantor or the Beneficiary, and no act,
‘omission or course of dealing between the Beneficiary and the Guarantor, will operate as

a waiver or estoppel of any right, remedy, or condition.

12, Governing Law
This Guarantee and all matters arising from or connected with it are governed by English law.

[Signature page follows.|
Received and accepted for and on behalf of the GOVERNMENT OF THE KURDISTAN REGION OF
TRAQ

BYsieeisreretscsescsecetcceeesenevataesnans
On behalf of the REGIONAL COUNCIL
FOR THE OL AND GAS AFFAIRS OF THE KURDISTAN REGION - IRAQ

On behalf of the MINISTRY OF NATURAL RESOURCES IN THE
KURDISTAN REGION

[Signature page to Guarantee of Marathon Oi! Corporation in favor of the Government of the Kurdistan
Region (Safen).|
